Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.526   Page 1 of 208




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

____________________________________
UNITED STATES OF AMERICA,            )
                                     )
                     Plaintiff,      )
                                     )
          v.                         )         Civil No. 19-11880
                                     )
DOW SILICONES CORPORATION,           )         Hon. Thomas L. Ludington
                                     )
                     Defendant.      )
____________________________________)


                      REVISED CONSENT DECREE
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20                            PageID.527          Page 2 of 208




                                    TABLE OF CONTENTS

I.       JURISDICTION AND VENUE .................................................................4

II.      APPLICABILITY ......................................................................................5

III.     DEFINITIONS ...........................................................................................8

IV.      CIVIL PENALTY ....................................................................................24

V.       CLEAN AIR ACT COMPLIANCE REQUIREMENTS .........................26

VI.      EPCRA/CERCLA COMPLIANCE REQUIREMENTS .........................70

VII.     RCRA COMPLIANCE REQUIREMENTS ............................................72

VIII.    CLEAN WATER ACT COMPLIANCE REQUIREMENTS .................79

IX.      REPORTING REQUIREMENTS ..........................................................114

X.       PERMIT SUBMISSIONS ......................................................................119

XI.      APPROVAL OF DELIVERABLES ......................................................121

XII.     SUPPLEMENTAL ENVIRONMENTAL PROJECTS .........................125

XIII.    STIPULATED PENALTIES .................................................................132

XIV.     FORCE MAJEURE ................................................................................156

XV       DISPUTE RESOLUTION ………………………………………........159

XVI.     INFORMATION COLLECTION AND RETENTION.........................162

XVII.    EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ..............165

XVIII.   COSTS ....................................................................................................167


                                                        i
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20                            PageID.528         Page 3 of 208




XIX.       NOTICES ...............................................................................................167

XX.        EFFECTIVE DATE ...............................................................................172

XXI.       RETENTION OF JURISDICTION .......................................................172

XXII.      MODIFICATION ...................................................................................173

XXIII.     TERMINATION ....................................................................................173

XXIV.      PUBLIC PARTICIPATION...................................................................176

XXV.       SIGNATORIES/SERVICE ....................................................................176

XXVI.      INTEGRATION .....................................................................................177

XXVII. FINAL JUDGMENT ..............................................................................177

XXVIII. 26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION .................. 178

XXIX.      APPENDICES ........................................................................................179




                                                        ii
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20     PageID.529   Page 4 of 208




             WHEREAS, Plaintiff the United States of America (“United States”),

on behalf of the United States Environmental Protection Agency (“EPA”), has

filed a complaint against Defendant Dow Silicones Corporation (“Defendant” or

“DSC”), formerly known as Dow Corning Corporation, concurrently with the

lodging of this Consent Decree;

             WHEREAS, DSC owns a chemical manufacturing facility (the

“Facility”), the headquarters of which is located at 3901 South Saginaw Road,

Midland, Michigan, and various chemicals are manufactured, formulated, or

otherwise processed at this Facility;

             WHEREAS, the Complaint alleges that DSC violated Sections 111

and 112 of the Clean Air Act (“CAA”), 42 U.S.C. §§ 7411 and 7412, and the

following implementing regulations at the Facility: 40 C.F.R. Part 60, Subpart Db

(New Source Performance Standards for Industrial-Commercial-Institutional

Steam Generating Units); 40 C.F.R. Part 61, Subpart V (National Emission

Standard for Equipment Leaks (Fugitive Emission Sources)); 40 C.F.R. Part 61,

Subpart FF (National Emission Standard for Benzene Waste Operations); 40

C.F.R. Part 63, Subpart FFFF (National Emission Standard for Hazardous Air

Pollutants for Miscellaneous Organic Chemical Manufacturing); 40 C.F.R. Part 63,

Subpart HHHHH (National Emission Standards for Miscellaneous Coating

Manufacturing); 40 C.F.R. Part 63, Subpart MMM (National Emission Standards

                                        1
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.530    Page 5 of 208




for Pesticide Active Ingredient Production); 40 C.F.R. Part 63, Subpart EEEE

(National Emissions Standards for Organic Liquids Distribution); and the

requirements of DSC’s Renewable Operating Permit issued pursuant to Title V of

the CAA, 42 U.S.C. § 7661 et seq.;

             WHEREAS, the Complaint also alleges that Defendant discharged

pollutants in violation of the terms and conditions of the National Pollutant

Discharge Elimination System (“NPDES”) permit issued to DSC for the Facility

under Section 402 of the CWA, 33 U.S.C. § 1342, including the failure to

implement a Stormwater Pollution Prevention Plan properly (“SWPPP”);

             WHEREAS, the Complaint further alleges that Defendant violated

Section 3008 of the Resource Conservation and Recovery Act (“RCRA”), 42

U.S.C. § 6928, by failing to characterize hazardous waste adequately and failing to

maintain secondary containment areas adequately;

             WHEREAS, the Complaint alleges that DSC failed to notify response

authorities in a timely manner regarding reportable releases of hazardous

substances in violation of Section 304 of the Emergency Planning and Community

Right-to-Know Act (“EPCRA”), 42 U.S.C. § 11004, and Section 103 of the

Comprehensive Environmental Response, Compensation and Liability Act of 1980

(“CERCLA”), 42 U.S.C. § 9603;




                                          2
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.531     Page 6 of 208




             WHEREAS, DSC does not admit any liability to the United States

arising out of the transactions or occurrences alleged in the Complaint and nothing

in the Complaint, nor in this Consent Decree, nor in the execution and

implementation of this Consent Decree, shall be treated as an admission of any

violation of federal or state statutes or regulations in any litigation or forum

whatsoever, except that the terms of this Consent Decree, and DSC’s failure to

comply with the terms and conditions thereof, may be used by the United States in

any action or dispute resolution proceeding to enforce the terms of this Consent

Decree or as otherwise permitted by law;

             WHEREAS, in the course of the negotiations of this Consent Decree,

without any admission of liability or of violation of law, DSC undertook numerous

actions to address the allegations in the Complaint and the Findings and Notices of

Violation (as defined in Paragraph 9.m), including, but not limited to, installation

of required control devices; recalculating emissions estimations; monitoring

components that previously had not been included in a leak detection and repair

(“LDAR”) program; revising the Facility’s SWPPP; and implementing a waste

characterization process and containment management system; and

             WHEREAS, the United States and DSC (“Parties”) recognize, and

this Court by entering this Consent Decree finds, that this Consent Decree has been




                                           3
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.532     Page 7 of 208




negotiated by the Parties in good faith and will avoid litigation between the Parties,

and that this Consent Decree is fair, reasonable, and in the public interest.

      NOW, THEREFORE, before the taking of any testimony, without the

adjudication or admission of any issue of fact or law except as provided in Section

I, and with the consent of the Parties, IT IS HEREBY ADJUDGED, ORDERED,

AND DECREED as follows:

                         I.     JURISDICTION AND VENUE

      1.     This Court has jurisdiction over the subject matter of this action,

pursuant to 28 U.S.C. §§ 1331, 1345, and 1355; Section 113(b) of the CAA, 42

U.S.C. § 7413(b); Sections 309 and 402 of the CWA, 33 U.S.C. §§ 1319 and 1342;

Section 3008 of RCRA, 42 U.S.C. § 6928; Section 325 of EPCRA, 42 U.S.C.

§ 11045; and Sections 103 and 113 of CERCLA, 42 U.S.C. §§ 9603 and 9613, and

over the Parties. Venue lies in this District pursuant to 28 U.S.C. §§ 1391(b) and

(c) and 1395(a), because the violations alleged in the Complaint are alleged to have

occurred in, and Defendant conducts business in, this judicial district. This venue

is consistent with Section 113(b) of the CAA, 42 U.S.C. § 7413(b); Section 309(b)

and (d) of the CWA, 33 U.S.C. § 1319(b) and (d); Section 3008(a) of RCRA, 42

U.S.C. § 6928(a); Section 325(b)(3) and (c)(4) of EPCRA, 42 U.S.C. § 1045(b)(3)

and (c)(4); and Sections 103 and 113 of CERCLA, 42 U.S.C. §§ 9603 and 9613.

For purposes of this Decree, or any action to enforce this Decree, Defendant


                                           4
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.533   Page 8 of 208




consents to the Court’s jurisdiction over this Decree and any such action and over

Defendant and consents to venue in this judicial district.

      2.     For purposes of this Consent Decree, DSC does not contest that the

Complaint states claims upon which relief may be granted pursuant to the CAA, 42

U.S.C. § 7401 et seq.; the CWA, 33 U.S.C. § 1311 et seq.; Section 325 of EPCRA,

42 U.S.C. § 11045; RCRA, 42 U.S.C. § 6901 et seq.; and Section 109 of

CERCLA, 42 U.S.C. § 9609.

                               II.     APPLICABILITY

      3.     The obligations of this Consent Decree apply to and are binding upon

the United States, and upon Defendant and any successors, assigns, or other

entities or persons otherwise bound by law.

      4.     No transfer of ownership or operation of the Facility, or a portion of

the Facility that is subject to this Consent Decree, whether in compliance with the

procedures of this Paragraph or otherwise, shall relieve Defendant of its obligation

to ensure that the terms of the Decree are implemented, unless (1) the transferee

agrees to undertake the obligations required by this Decree and to be substituted

for the Defendant as a Party under the Decree and thus be bound by the terms

thereof, and (2) the United States consents to relieve Defendant of its obligations.

The United States’ decision to refuse to approve the substitution of the transferee

for the Defendant shall not be subject to judicial review. The United States may


                                          5
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.534     Page 9 of 208




refuse to approve the substitution of the transferee for Defendant if it determines

that the proposed transferee does not possess the requisite financial and technical

ability to assume the Consent Decree’s obligations. At least thirty (30) Days prior

to such transfer, Defendant shall provide a copy of this Consent Decree to the

proposed transferee and provide written notice (as further described later in this

Paragraph) of the prospective transfer, together with a copy of all portions of the

proposed written transfer agreement between Defendant and the prospective

transferee related to compliance under federal and state environmental laws,

permits, and this Consent Decree, to EPA Region 5, and the United States

Department of Justice, in accordance with Section XIX (Notices). The written

notice shall describe the nature and extent of the transfer. If the Defendant intends

to ask to be relieved of some or all obligations under this Decree, the written notice

shall so indicate, and shall identify the relevant obligations. Information in support

of the request for relief from obligations under this Decree shall be included in the

written notice if available at that time. If the information in support of the request

for relief is not available at that time, it shall be provided in writing within thirty

(30) Days after completion of the transfer. Any attempt to transfer ownership or

operation of the Facility or any portion of the Facility that is subject to this Consent

Decree without complying with this Paragraph constitutes a violation of this

Decree.


                                            6
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.535    Page 10 of 208




       5.     Defendant shall provide a copy of this Consent Decree to all officers,

 employees, and agents whose duties might reasonably include compliance with any

 provision of this Decree, as well as to any contractor retained to perform work

 required under this Consent Decree. The foregoing requirement may be satisfied

 by hard copy, electronic copy, or by providing on-line access with notice to the

 affected personnel. Defendant shall condition any such contract upon performance

 of the work in conformity with the applicable terms of this Consent Decree.

       6.     In any action to enforce this Consent Decree, Defendant shall not raise

 as a defense the failure by any of its officers, directors, employees, agents, or

 contractors to take any actions necessary to comply with the provisions of this

 Consent Decree.

       7.     Purpose. It is the express purpose of the Parties in entering this

 Consent Decree to further the objectives of the CAA, CWA, RCRA, EPCRA, and

 CERCLA. All plans, reports, construction, maintenance and other obligations in

 this Consent Decree or resulting from the activities required by this Consent

 Decree shall have the objective of causing Defendant to come into and/or remain in

 compliance with the terms of its applicable permits and the CAA, CWA, RCRA,

 EPCRA, and CERCLA.




                                            7
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.536    Page 11 of 208




                                  III.    DEFINITIONS

        8.     Terms used in this Consent Decree that are defined in the CAA,

 CWA, CERCLA, EPCRA and RCRA or in federal and state regulations

 promulgated pursuant to the CAA, CWA, CERCLA, EPCRA and RCRA shall

 have the meaning assigned to them in the CAA, CWA, CERCLA, EPCRA and

 RCRA or such regulations, unless otherwise provided in this Decree.

        9.     Whenever the terms set forth below are used in this Consent Decree,

 the following definitions shall apply:

               a.     “Annual” or “annually” shall mean a calendar year, except as

 otherwise provided in applicable LDAR provisions;

               b.     “Average” shall mean the arithmetic mean;

               c.     “CAP” shall mean the Corrective Action Plan described in

 Paragraph 52 of this Consent Decree;

               d.     “Complaint” shall mean the Complaint filed by the United

 States in this action;

               e.     “Consent Decree” or “Decree” shall mean this Consent Decree

 and all appendices attached hereto, but in the event of any conflict between the text

 of this Consent Decree and any Appendix, the text of this Consent Decree shall

 control;




                                           8
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.537    Page 12 of 208




              f.      “Date of Lodging of this Consent Decree” or “Date of Lodging”

 shall mean the date that the United States files a “Notice of Lodging” of this

 Consent Decree with the Clerk of this Court for the purpose of providing notice

 and comment to the public in accordance with 28 C.F.R. § 50.7;

              g.      Except as provided in Paragraph 12.d, “Day” shall mean a

 calendar day unless expressly stated to be a business day. In computing any period

 of time under this Consent Decree, where the last day would fall on a Saturday,

 Sunday, or federal holiday, the period shall run until the close of business of the

 next business day;

              h.      “Defendant” shall mean Dow Silicones Corporation;

              i.      “DSC” shall mean Dow Silicones Corporation;

              j.      “Effective Date” shall have the meaning given in Section XX

 (Effective Date);

              k.      “EPA” shall mean the United States Environmental Protection

 Agency and any of its successor departments or agencies;

              l.      “Facility” shall mean DSC’s contiguous chemical

 manufacturing and research site, referred to by DSC as the “Midland Plant Site,”

 located at 3901 South Saginaw Road, Midland, Michigan;




                                           9
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.538    Page 13 of 208




              m.    “Findings and Notices of Violations” shall mean the following

 findings and notices of violations issued by EPA Region 5: EPA-5-12-MI-03

 (CAA) (March 30, 2012) and RCRA Notice of Violation (April 29, 2015);

              n.     “Interest” shall mean the rate specified by 28 U.S.C. § 1961;

              o.    “EGLE” shall mean the Michigan Department of Environment,

 Great Lakes, and Energy, formerly known as the Michigan Department of

 Environmental Quality (“MDEQ”), and any successor department or agency;

              p.    “Month” or “monthly” shall mean calendar month, except as

 otherwise provided in applicable LDAR provisions;

              q.    “Paragraph” shall mean a portion of this Decree identified by an

 Arabic numeral;

              r.    “Parties” shall mean the United States and DSC;

              s.    “Point of Generation” or “POG” means the point in time when

 or the location where the intended use of a material has ceased and it begins to

 accumulate or is sent for disposal, reuse, or reclamation. For example, the POG is

 where a waste exits a manufacturing process unit (tank, reaction vessel, etc.) prior

 to placement in a waste accumulation unit;

              t.    “Quarter” or “quarterly” shall mean a calendar quarter (January

 through March, April through June, July through September, October through

 December), except as otherwise provided in applicable LDAR provisions;


                                          10
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.539   Page 14 of 208




              u.     “Section” shall mean a portion of this Decree identified by an

 upper case Roman numeral;

              v.     “Subparagraph” shall mean a portion of a Paragraph of this

 Consent Decree that is identified by a sequential lower case letter or by a

 parenthetical numeral;

              w.     “Subsection” shall mean a portion of a Section of this Consent

 Decree that has a heading identified by a capital letter;

              x.     “United States” shall mean the United States of America, acting

 on behalf of EPA; and

              y.     “Week” or “weekly” shall mean the standard calendar period,

 except as otherwise provided in applicable LDAR provisions.

       10.    Whenever the following terms related to the compliance obligations in

 Section VI (EPCRA/CERCLA Compliance Requirements) are used in this Consent

 Decree, the following definitions shall apply:

              a.     “CERCLA hazardous substances” shall mean the list of

 chemicals published at 40 C.F.R. Part 302;

              b.     “EPCRA extremely hazardous substances” shall mean the list

 of chemicals published at 40 C.F.R. Part 355;

              c.     “LEPC” shall mean local emergency planning committee;




                                           11
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.540    Page 15 of 208




              d.      “Midland County” shall mean the Midland County Local

 Emergency Planning Committee;

              e.     “SERC” shall mean the Michigan SARA Title III Program

 within the Michigan Department of Environmental Quality;

              f.      “Spill/Release Reporting Policy” shall mean DSC’s written

 standard operating procedures for complying with the requirements of Section 103

 of CERCLA, 42 U.S.C. § 9603, and Section 304 of EPCRA, 42 U.S.C. § 11004, as

 revised in accordance with the requirements of Section VI (EPCRA/CERCLA

 Compliance Requirements).

       11.    Whenever the following terms related to the compliance obligations in

 Section VIII (Clean Water Act Compliance Requirements) are used in this Consent

 Decree, the following definitions shall apply:

              a.     “Chemical Sewer System” or “Chemical Sewer” shall mean all

 pipes, interceptors, force mains, gravity sewer lines, Pump Stations, manholes,

 and/or associated appurtenances that contain or convey Wastewater to the WWTP,

 and related equipment that DSC uses, owns, operates, and/or maintains on and

 adjacent to the Facility such as lift station T123;

              b.      “Containment Dikes” shall mean the secondary containment

 structures at the Facility that historically have been referred to by DSC as “spill




                                            12
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.541    Page 16 of 208




 ponds” that may be receptacles for Stormwater and/or Wastewater and that may be

 evacuated to the Storm Sewer System and/or the Chemical Sewer System;

              c.     “4705 Detention Basin” or “Detention Basin” shall mean the

 basin that is located at the south end of the Facility, also referred to by DSC as a

 detention and/or a retention pond, which has a capacity of approximately 12

 million gallons and discharges into Lingle Drain;

              d.     “Discharge” shall have the meaning assigned in Section

 502(16) of the CWA, 33 U.S.C. § 1362(16);

              e.     “Fire Water” shall mean the unused, non-potable, industrial

 grade water that DSC uses to extinguish fires and as a primary backup water

 source for certain operations and processes at the Facility (e.g., emergency

 scrubbers, condensers, hydrochloric acid tanks, cleaning and hydro testing, and

 emergency cooling). After Fire Water has been used, it is considered Wastewater;

              f.     “Lingle Drain” shall have the same meaning as in the 2015

 NPDES Permit;

              g.     “NPDES” shall mean the National Pollutant Discharge

 Elimination System permit program described in Section 402 of the CWA, 33

 U.S.C. § 1342, and in other provisions of the CWA;

              h.     “2015 NPDES Permit” shall mean the NPDES General

 Industrial Stormwater Permit No. MIS420000 issued under COC No. MIS420040


                                           13
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.542    Page 17 of 208




 by MDEQ on behalf of the State of Michigan on March 20, 2015, and expiring on

 April 1, 2019 that authorizes DSC to Discharge Stormwater Associated With

 Industrial Activity to Lingle Drain for the duration of the COC;

              i.     “Point Source” shall have same meaning as defined in Section

 502(14) of the CWA, 33 U.S.C. § 1362(14);

              j.     “Pollutant” shall have the meaning assigned in Section 502(6)

 of the CWA, 33 U.S.C. § 1362(6);

              k.     “Process Wastewater” shall have the meaning assigned at 40

 C.F.R. § 122.2;

              l.     “Pump Station” shall mean all equipment, including pumps and

 other related electrical, mechanical, and structural systems, which function to lift

 Wastewater and/or Stormwater to a higher hydraulic elevation or function to

 convey Wastewater and/or Stormwater under pressure from one location to another

 location;

              m.     “Release” shall mean the exit of any of the contents of the

 Chemical Sewer System from the Chemical Sewer System to any portion of the

 Facility that is not used to contain and/or convey Wastewater to the WWTP for

 treatment, and that has the potential to come into contact with Stormwater or the

 Storm Sewer System. A Release, which includes but is not limited to a Discharge,




                                           14
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.543    Page 18 of 208




 may occur by spilling, leaking, pumping, pouring, emitting, emptying, injecting,

 escaping, leaching, dumping, or disposing;

              n.    “Stormwater” shall mean stormwater runoff, snow melt runoff,

 surface runoff and drainage;

              o.    “Stormwater Discharge Associated With Industrial Activity” or

 “Stormwater Associated With Industrial Activity” shall have the meaning assigned

 in 40 C.F.R. § 122.26(b)(4);

              p.    “Stormwater Pollution Prevention Plan” or “SWPPP” shall

 mean the plan (including all maps, attachments, and appendices) DSC has

 developed and continues to update to meet the requirements of the 2015 NPDES

 Permit, and any successor NPDES permits issued to DSC by EGLE on behalf of

 the State of Michigan, which the 2015 NPDES Permit identifies as a SWPPP;

              q.    “Stormwater Sewer System” or “Storm Sewer System” shall

 mean all pipes, interceptors, force mains, gravity sewer lines, Pump Stations,

 manholes, and all associated appurtenances and equipment, that contain and/or

 convey Stormwater and/or any permitted non-Stormwater as identified in Section

 I.D.3 of the 2015 NPDES Permit or any successor NPDES permit issued to DSC

 by EGLE;

              r.    “Wastewater” shall mean any water and all material conveyed

 with that water that contains Process Wastewater, discarded material, non-contact


                                          15
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.544     Page 19 of 208




 cooling and/or heating water, boiler blowdown, sanitary sewage, and/or any

 Pollutants;

               s.    “Wastewater Treatment Plant” or “WWTP” shall mean the

 wastewater treatment plant to which DSC sends its Wastewater, at the Michigan

 Operations, Midland Site of The Dow Chemical Company, the headquarters of

 which is located at 1790 Building, Washington Street, Midland, Michigan, 48674;

 and

       12.     Whenever the following terms related to the LDAR Program required

 by this Consent Decree or other CAA-related compliance obligations in Section V

 (Clean Air Act Compliance Requirements) are used in this Consent Decree, the

 following definitions shall apply:

               a.    “BWSP” shall mean the “Benzene Waste Sampling Plan” to be

 developed by DSC pursuant to Paragraphs 55 - 59 to ensure comprehensive and

 accurate Total Annual Benzene calculations following procedures defined at 40

 C.F.R. § 61.355(a);

               b.    “Covered Process Unit” shall mean a process unit, or group of

 process units where DSC has elected to comply with the applicable subpart of 40

 C.F.R. Part 63 on a group of process units basis, at the Facility that contains

 “Covered Equipment;”




                                           16
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.545    Page 20 of 208




               c.   “Covered Equipment” shall mean all valves (except pressure

 relief valves), pumps, agitators, and OELs in light liquid or gas/vapor service that

 are regulated under any equipment leak provisions of 40 C.F.R. Part 61 or 63 or

 similar state or local LDAR statutory or regulatory provision;

               d.   “Day” shall have the meaning defined in Subparagraph 9.g of

 this Consent Decree for purposes of implementing the LDAR Program.

 Notwithstanding the above, for purposes of complying with any applicable LDAR

 provisions, “day” shall have the meaning provided in the applicable LDAR

 provisions;

               e.   “DOR” shall mean Delay of Repair;

               f.   “Environmental Mitigation Projects” shall mean the

 requirements in Paragraphs 69 - 75 (Acetylene Vents 322 Building Project and

 Thermal Oxidizer Reliability Improvement Project) to mitigate the alleged

 environmental harm resulting from alleged noncompliance at Defendant’s Facility;

               g.    “Existing Valves” shall mean valves subject to the LDAR

 Program, with unique identification numbers, broken down by Covered Process

 Unit, that are in existence as of the Effective Date of this Consent Decree;

               h.   “Extension,” for purposes of Subparagraphs 12.p(1) and

 12.p(2), shall mean that: (i) the tested and untested valves were produced by the

 same manufacturer to the same or essentially equivalent quality requirements; (ii)


                                          17
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.546    Page 21 of 208




 the characteristics of the valve that affect sealing performance (e.g., type of valve,

 stem motion, tolerances, surface finishes, loading arrangement, and stem and body

 seal material, design, and construction) are the same or essentially equivalent as

 between the tested valve and the untested valve; and (iii) the temperature and

 pressure ratings of the tested valve are at least as high as the temperature and

 pressure ratings of the untested valve;

              i.     “First Maintenance Shutdown” shall mean the first

 Maintenance Shutdown that occurs no sooner than fifteen months after the

 Effective Date of this Consent Decree;

              j.     “LDAR” or “Leak Detection and Repair” shall mean the leak

 detection and repair activities required by any “equipment leak” provisions of 40

 C.F.R. Part 61 or 63. LDAR also shall mean any state or local equipment leak

 provisions that: (i) require the use of Method 21 to monitor for equipment leaks

 and also require the repair of leaks discovered through such monitoring; and

 (ii) are intended to minimize emissions of hazardous air pollutants or other

 substances identified on the basis of toxicity (e.g., toxic air contaminants).

              k.     “LDAR Audit Commencement Date” or “Commencement of

 an LDAR Audit” shall mean the first day of the on-site inspection that

 accompanies an LDAR audit;




                                           18
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.547   Page 22 of 208




              l.     “LDAR Audit Completion Date” or “Completion of an LDAR

 Audit” shall mean the date that is four (4) months after the LDAR Audit

 Commencement Date;

              m.     “LDAR Personnel” shall mean all DSC contractors and

 employees who perform LDAR monitoring, LDAR data input, maintenance of

 LDAR monitoring devices, leak repairs on equipment subject to LDAR, and/or any

 other field duties generated by LDAR requirements;

              n.     “LDAR Program” shall mean the provisions set forth at

 Paragraphs 17 - 54 of this Decree, including measures required by 40 C.F.R. Part

 61, Subpart V, 40 C.F.R. Part 63, Subpart FFFF, or any applicable state or local

 equipment leak requirements, and measures required to mitigate alleged

 environmental harm resulting from alleged noncompliance at the Covered Process

 Units and Covered Equipment (including “action levels” requirements in

 Paragraphs 23 and 24, “repair attempt for valves” requirement in Paragraph 27,

 “drill and tap” requirements in Paragraphs 28 - 30, and the “valve replacement and

 improvement” requirements in Paragraphs 32 - 42);

              o.     “Low Emissions Packing” or “Low E Packing” shall mean

 either (1) or (2) as follows:

                     (1)    A valve packing product, independent of any specific

 valve, for which the manufacturer has issued a written warranty that the packing


                                          19
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.548    Page 23 of 208




 will not emit fugitives at greater than 100 parts per million (ppm), and that, if it

 does so emit at any time in the first five (5) years, the manufacturer will replace the

 product; provided, however, that no packing product shall qualify as “Low E” by

 reason of written warranty unless the packing first was tested by the manufacturer

 or a qualified testing firm pursuant to generally accepted good engineering

 practices for testing fugitive emissions and the results of the testing reasonably

 support the warranty; or

                     (2)    A valve packing product, independent of any specific

 valve, that has been tested by the manufacturer or a qualified testing firm pursuant

 to generally accepted good engineering practices for testing fugitive emissions, and

 that, during the test, at no time leaked at greater than 500 ppm, and on Average,

 leaked at less than 100 ppm;

              p.     “Low Emissions Valve” or “Low E Valve” shall mean either

 (1) or (2) as follows:

                     (1)    A valve (including its specific packing assembly) for

 which the manufacturer has issued a written warranty that it will not emit fugitives

 at greater than 100 ppm, and that, if it does so emit at any time in the first five (5)

 years, the manufacturer will replace the valve; provided, however, that no valve

 shall qualify as “Low E” by reason of written warranty unless the valve (including

 its specific packing assembly) either:


                                            20
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.549    Page 24 of 208




                           (a)    First was tested by the manufacturer or a qualified

 testing firm pursuant to generally accepted good engineering practices for testing

 fugitive emissions and the results of the testing reasonably support the warranty; or

                           (b)    Is as an Extension of another valve that qualified

 as “Low E” under Subparagraph 12.p(1)(a); or

                    (2)    A valve (including its specific packing assembly) that:

                           (a)    Has been tested by the manufacturer or a qualified

 testing firm pursuant to generally accepted good engineering practices for testing

 fugitive emissions and that, during the test, at no time leaked at greater than 500

 ppm, and on Average, leaked at less than 100 ppm; or

                           (b)    Is an Extension of another valve that qualified as

 “Low E” under Subparagraph 12.p(2)(a);

              q.    “Lower Flammability Limit” shall mean the level or threshold

 at which the constituents in the line will become flammable or combustible;

              r.    “Maintenance Shutdown” shall mean a shutdown of a Covered

 Process Unit that is done either for the purpose of scheduled maintenance or lasts

 longer than fourteen (14) calendar days;

              s.    “Method 21” shall mean the test method found at 40 C.F.R.

 Part 60, Appendix A, Method 21. To the extent that the Covered Equipment is

 subject to regulations that modify Method 21, those modifications shall be


                                            21
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.550    Page 25 of 208




 applicable. To the extent that insulated valves that are Covered Equipment meet

 the criteria of the EPA-approved alternative monitoring method issued to The Dow

 Chemical Company on August 14, 2008, that alternative shall be applicable;

              t.     “New Valves” shall mean valves that are installed and/or

 become subject to the requirements of LDAR after the Effective Date of the

 Consent Decree;

              u.     “OEL” or “Open-Ended Line” shall mean any valve, except

 pressure relief valves, having one side of the valve seat in contact with process

 fluid and one side open to atmosphere, either directly or through open piping;

              v.     “OELCD” shall mean an open-ended valve or line at the closure

 device;

              w.     “OMP” shall mean an Operation and Maintenance Plan

 detailing the inspection schedule, potential corrective actions, and plans to review

 trends relating to the continuous emission monitoring units (# 27897AE,

 #27899AE, and #2514_CEMS, respectively) at Boiler #12, Boiler #13, and the

 Throx;

              x.     “Point of waste generation” or “POWG” shall mean the

 location where the waste stream exits the process unit component or storage tank

 prior to handling or treatment in an operation that is not an integral part of the

 production process, or in the case of waste management units that generate new


                                           22
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.551    Page 26 of 208




 wastes after treatment, the location where the waste stream exits the waste

 management unit component, as defined at 40 C.F.R. § 61.341;

              y.    “Renewable Operating Permit” shall mean the operating permit

 for the Facility issued by MDEQ pursuant to Michigan’s approved Title V permit

 program, known as the “renewable operating permit program,” codified at MAC R.

 336.1210 through R 336.1219;

              z.    “Repair Verification Monitoring” shall mean the utilization of

 monitoring (or other method that indicates the relative size of the leak) within one

 (1) calendar day after each attempt at repair of a leaking piece of equipment in

 order to ensure that the leak has been eliminated or is below the applicable leak

 definition in the LDAR Program set forth in Section V (Clean Air Act

 Requirements);

              aa.   “Screening Value” shall mean the highest emission level that is

 recorded at each piece of equipment as it is monitored in compliance with Method

 21;

              bb.   “TAB” shall mean the Total Annual Benzene quantity, as

 defined in 40 C.F.R. § 61.355, which prescribes a detailed procedure for

 calculating the TAB;




                                          23
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.552    Page 27 of 208




              cc.   “Throx” shall mean the thermal oxidizer with heat recovery unit

 consisting of a burner (thermal oxidizer), boiler, quencher, absorber, ionized wet

 scrubber(s), and stack; and

              dd.    “Waste Stream” shall mean the waste generated by a particular

 process unit, product tank, or waste management unit. The characteristics of the

 waste stream (e.g., flow rate, benzene concentration, water content) are determined

 at the point of waste generation. Examples of a waste stream include Process

 Wastewater, product tank drawdown, sludge and slop oil removed from waste

 management units, and landfill leachate, as defined as 40 C.F.R. § 61.341.

                               IV.      CIVIL PENALTY

       13.    Within thirty (30) Days after the Effective Date, Defendant shall pay

 the sum of $4.55 million as a civil penalty, together with Interest accruing from the

 date on which the Consent Decree is lodged with the Court, at the rate determined

 as of the Date of Lodging, of which $6,313 (plus Interest on that amount) will be

 paid to the EPA Hazardous Substances Superfund.

       14.    Defendant shall pay the civil penalty due by FedWire Electronic

 Funds Transfer (“EFT”) to the U.S. Department of Justice account, in accordance

 with instructions provided to Defendant by the Financial Litigation Unit (“FLU”)

 of the United States Attorney’s Office for the Eastern District of Michigan after the

 Effective Date. The payment instructions provided by the FLU will include a


                                          24
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.553    Page 28 of 208




 Consolidated Debt Collection System (“CDCS”) number, which Defendant shall

 use to identify all payments required to be made in accordance with this Consent

 Decree. The FLU will provide the payment instructions to:

 Mr. Joe Jachens
 The Dow Chemical Company
 1255 Building
 Midland, MI 48667
 (989) 638-6489
 jjachens@dow.com

 on behalf of Defendant. Defendant may change the individual to receive payment

 instructions on its behalf by providing written notice of such change to the United

 States and EPA in accordance with Section XIX (Notices). At the time of

 payment, DSC shall send notice that payment has been made: (i) to EPA via email

 at cinwd_acctsreceivable@epa.gov or via regular mail at EPA Cincinnati Finance

 Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; and (ii) to the

 United States via email or regular mail in accordance with Section XIX (Notices);

 and (iii) to EPA in accordance with Section XIX (Notices). Such notice shall state

 that the payment is for the civil penalty owed pursuant to the Consent Decree in

 United States v. Dow Silicones Corporation and shall reference the civil action

 number, CDCS Number and DOJ case numbers 90-5-2-1-10469 and 90-5-2-1-

 10469/1.




                                          25
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.554    Page 29 of 208




       15.    Defendant shall not deduct any penalties paid under this Decree

 pursuant to this Section or Section XIII (Stipulated Penalties) in calculating its

 federal income tax.

             V.     CLEAN AIR ACT COMPLIANCE REQUIREMENTS

       16.    DSC shall comply with Sections 111 and 112 of the CAA, 42 U.S.C.

 §§ 7411 and 7412, and the following implementing regulations at the Facility:

 40 C.F.R. Part 61, Subpart V (National Emission Standard for Equipment Leaks

 (Fugitive Emission Sources)); 40 C.F.R. Part 61, Subpart FF (National Emission

 Standard for Benzene Waste Operations); 40 C.F.R. Part 63, Subpart FFFF

 (National Emission Standard for Hazardous Air Pollutants for Miscellaneous

 Organic Chemical Manufacturing); 40 C.F.R. Part 63, Subpart HHHHH (National

 Emission Standard for Miscellaneous Coating Manufacturing); 40 C.F.R. Part 63,

 Subpart MMM (National Emission Standard for Pesticide Active Ingredient

 Production); and 40 C.F.R. Part 63, Subpart EEEE (National Emissions Standards

 for Organic Liquids Distribution).

 A.    Applicability of the LDAR Program

       17.    The requirements of this LDAR Program set forth in Paragraphs 17 -

 54 shall apply to all Covered Equipment at the Facility. The requirements of this

 LDAR Program are in addition to, and not in lieu of, the requirements of any other

 LDAR regulation that may be applicable to a piece of Covered Equipment. If there



                                           26
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.555    Page 30 of 208




 is a conflict between an LDAR regulation and this LDAR Program, DSC shall

 follow the more stringent of the requirements.

 B.    Facility-Wide LDAR Document

       18.    By no later than December 31, 2018, or ninety (90) Days after the

 Effective Date of this Consent Decree, whichever is earlier, DSC shall develop a

 Facility-wide document that describes: (i) the existing Facility-wide LDAR

 program (e.g., applicability of regulations to process units and/or specific

 equipment; leak definitions; monitoring frequencies); (ii) a tracking program (e.g.,

 Management of Change) that ensures that new pieces of equipment added to the

 Facility or process changes made for any reason are integrated into the LDAR

 program and that pieces of equipment that are taken out of service are removed

 from the LDAR program; (iii) the roles and responsibilities of all LDAR

 Personnel; (iv) how the number of LDAR Personnel is sufficient to satisfy the

 requirements of the LDAR program and this LDAR Program; and (v) how the

 Facility plans to implement this LDAR Program required by this Consent Decree.

 DSC shall review this document on an annual basis and update it as needed by no

 later than December 31 of each year.

 C.    Monitoring Frequency and Equipment

       19.    Beginning no later than six (6) months after the Effective Date, for all

 Covered Equipment, DSC shall comply with the following periodic monitoring



                                           27
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.556    Page 31 of 208




 frequencies unless: (i) more frequent monitoring is required by federal, state, or

 local laws or regulations; or (ii) the relevant Covered Process Unit has been

 permanently shut down:

              a.    Valves – Quarterly;

              b.    Pumps/Agitators – Monthly, except that monitoring shall not be

 required for pumps and agitators that are seal-less or that are equipped with a dual

 mechanical seal system that complies with the requirements of 40 C.F.R.

 § 63.1026(e) or 1028(e); and

              c.    Open-Ended Lines – Quarterly (monitoring shall be done at the

 closure device; if the closure device is a valve, monitoring shall be done in the

 same manner as any other valve, but also shall include monitoring at the end of the

 valve or line that is open to the atmosphere).

              d.    Compliance with the monitoring frequencies in this Paragraph

 19 is not required when a specific applicable LDAR provision excludes or

 exempts, fully or partially, monitoring at a periodic frequency (e.g., an exemption

 for equipment that is designated as unsafe-to-monitor or difficult-to-monitor or an

 exemption for pumps that have no externally actuated shaft), provided that DSC

 satisfies all applicable conditions and requirements for the exclusion or exemption

 set forth in the regulation. Further, if an applicable LDAR provision excludes or




                                           28
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.557    Page 32 of 208




 exempts monitoring at a periodic frequency for a valve, then that same exemption

 also applies to the OELCD associated with that valve.

       20.   Valves that Have Been Replaced, Repacked, or Improved Pursuant to

 Subsection G. For valves that have been replaced, repacked, or improved pursuant

 to Subsection G (Valve Replacement and Improvement Program), DSC may elect

 to monitor any or all such equipment at the most stringent monitoring frequency

 required by any LDAR regulation that applies to the piece of equipment, rather

 than the frequency specified in Paragraph 19 above. If any such piece of

 equipment is found to have a Screening Value above the leak definitions in Table 1

 of Paragraph 23 (Leak Detection and Repair Action Levels), DSC shall monitor

 that piece of equipment monthly until the piece of equipment shows no leaks at or

 above the leak definition levels in Table 1 of Paragraph 23 for twelve consecutive

 months. At that time, DSC may commence monitoring at the frequency for that

 type of equipment set forth in either Paragraph 19 or Subparagraph 21.a.

       21.   Alternative Monitoring Frequencies for Valves and Open-Ended

 Lines after Two Years. At any time after two (2) consecutive years of monitoring

 valves and open-ended lines pursuant to the requirements of Paragraph 19,

 Defendant may elect to comply with the monitoring frequencies set forth in this

 Paragraph 21 in lieu of those set forth in Paragraph 19 by notifying EPA no later

 than three (3) months prior to changing to the monitoring frequency specified


                                         29
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.558    Page 33 of 208




 under this Paragraph. DSC may elect to comply with the monitoring requirements

 of this Paragraph for one or more of the Covered Process Units, but may not make

 this election for anything less than all pieces of Covered Equipment of the same

 type (i.e., valves or OELs) in one entire Covered Process Unit. An election to

 comply with the monitoring requirements of Subparagraph 21.a (for valves and/or

 OELs) must include an election to comply with Subparagraph 21.b; Defendant

 may not elect to comply with Subparagraph 21.a without also complying with

 Subparagraph 21.b.

              a.     For Valves and Open-Ended Lines that Have Not Leaked at any

 Time for at Least Two Consecutive Years of Monitoring. For valves and open-

 ended lines that have not leaked at any time for at least the two (2) years prior to

 electing this alternative, DSC shall monitor valves and open-ended lines one (1)

 time per year. If any leaks are detected during this alternative monitoring schedule

 or during an LDAR audit or a federal, state or local audit or inspection, DSC

 immediately shall start monitoring the leaking components pursuant to the

 requirements of Subparagraphs 19.a and 19.c.

              b.     For Valves and Open-Ended Lines that Have Leaked at any

 Time in the Prior Two Years of Monitoring. For valves and open-ended lines that

 have leaked at any time in the prior two (2) years of monitoring, DSC shall

 monitor each piece of equipment monthly until the piece of equipment shows no


                                           30
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.559    Page 34 of 208




 leaks for twelve consecutive months, at which time DSC may commence

 monitoring at the frequency for that type of equipment set forth in

 Subparagraphs 19.a and 19.c.

       22.    Beginning no later than six (6) months after the Effective Date, for all

 Covered Equipment, DSC shall comply with Method 21 in performing LDAR

 monitoring, using an instrument attached to a data logger (or an equivalent

 instrument), which directly electronically records the Screening Value detected at

 each piece of equipment, the date and time that each Screening Value is taken, and

 the identification numbers of the monitoring instrument and technician. Defendant

 shall transfer this monitoring data to an electronic database on at least a weekly

 basis for recordkeeping purposes. If, during monitoring in the field, a piece of

 Covered Equipment is discovered that is not listed in the data logger, DSC is

 permitted to monitor the piece of Covered Equipment and record, by any means

 available, the Screening Value, the date and time of the Screening Value, and the

 identification number of the technician. In such an instance, the failure initially to

 record the information electronically, in the data logger, does not constitute a

 violation of this Paragraph’s requirement to record the required information

 electronically, provided that DSC thereafter adds the piece of Covered Equipment

 and the information regarding the monitoring event to the LDAR database within

 seven (7) Days.


                                           31
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.560    Page 35 of 208




 D.    Leak Detection and Repair Action Levels

       23.   Action Levels

             a.     Beginning no later than six (6) months after the Effective Date

 of this Consent Decree, for all leaks from Covered Equipment detected at or above

 the leak definitions listed in Table 1 below for the specific equipment type, DSC

 shall perform repairs in accordance with Paragraphs 25 through 30.


       Table 1: Leak Definitions by Equipment Type

               Equipment        Lower Leak Definition
               Type             (ppm)
               Valves           250
               Pumps            500
               Agitators        1000
               OELs (at the     250
               Closure
               Device)

             b.     For purposes of these lower leak definitions, Defendant may

 elect to adjust or not to adjust the monitoring instrument readings for background

 pursuant to any applicable LDAR requirements that address background

 adjustment, provided that DSC complies with the requirements for doing so or not

 doing so.

       24.   Beginning no later than one hundred eighty (180) Days after the

 Effective Date of this Consent Decree, for all Covered Equipment and all valves,

 pumps, agitators, and OELs in heavy liquid service, at any time, including outside


                                          32
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.561    Page 36 of 208




 of periodic monitoring, that evidence of a potential leak is detected through audio,

 visual, or olfactory sensing, DSC shall comply with all applicable regulations and,

 if repair is required, with Paragraphs 25 through 30.

 E.      Repairs

         25.   Except as provided in Subparagraph 37.d.1, by no later than five (5)

 days after detecting a leak on a piece of Covered Equipment, DSC shall perform a

 first attempt at repair. By no later than fifteen (15) days after leak detection, DSC

 shall perform a final attempt at repair or may place the piece of equipment on the

 Delay of Repair list provided that DSC has complied with all applicable

 regulations and with the requirements of Paragraphs 26 through 28. If a Screening

 Value for a piece of equipment shows a ppm level at or above the leak definition in

 Paragraph 23, but below the leak definition of any applicable maximum achievable

 control technology (“MACT”) standard under 40 C.F.R. Part 63, and after a repair

 attempt the piece of equipment is at or above the applicable MACT leak rate

 definition, the repair deadlines in this Paragraph apply only to the first detected

 leak.

         26.   Except as provided in Subparagraph 37.d, DSC shall perform Repair

 Verification Monitoring.

         27.   Repair Attempt for Valves (other than Control Valves) with Screening

 Values greater than or equal to 100 ppm but less than 250 ppm. For any valve,


                                           33
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.562    Page 37 of 208




 excluding control valves, that has a Screening Value greater than or equal to 100

 ppm but less than 250 ppm, DSC shall make an initial attempt to repair the valve

 and eliminate the leak by no later than five (5) days after detecting the leak. Repair

 Verification Monitoring shall be performed to determine if the repair has been

 successful. If, upon Repair Verification Monitoring, the Screening Value is less

 than 250 ppm, no further actions shall be required for that monitoring event for that

 valve. If, upon Repair Verification Monitoring, the Screening Value is greater than

 or equal to 250 ppm, DSC shall undertake the requirements for repair required by

 this Consent Decree (and all deadlines for such requirements shall be based on the

 date of the failed Repair Verification Monitoring), but DSC shall not be required to

 replace or repack the valve pursuant to Subsection G.

       28.    Drill and Tap for Valves (other than Control Valves)

              a.     Except as provided in Subparagraph 28.b, for leaking valves

 (other than control valves), when other repair attempts have failed to reduce

 emissions below the applicable leak definition and DSC is not able to remove the

 leaking valve from service, DSC shall attempt at least one drill-and-tap repair (with

 a second injection of an appropriate sealing material if the first injection is

 unsuccessful at repairing the leak) before placing the valve (other than

 provisionally, as set forth in Subparagraph 28.c), on the DOR list.




                                            34
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.563    Page 38 of 208




               b.    Drill-and-tap is not required: (i) when Subparagraph 37.d.1

 applies; or (ii) when there is a major safety, mechanical, product quality, or

 environmental issue with repairing the valve using the drill-and-tap method, in

 which case, DSC shall document the reason(s) why any drill-and-tap attempt was

 not performed prior to placing any valve on the DOR list.

               c.    If a drill-and-tap attempt can reasonably be completed within

 the fifteen-day repair period, Defendant shall complete the drill-and-tap attempt in

 that time period. If a drill-and-tap attempt cannot reasonably occur within the

 fifteen-day repair period (e.g., if DSC’s drill-and-tap contractor is not local and

 must mobilize to the Facility), DSC provisionally may place the valve on the DOR

 list pending attempting the drill-and-tap repair as expeditiously as practicable. In

 no event (other than as provided in Subparagraph 28.b) may DSC take more than

 thirty (30) days from the initial monitoring to attempt a drill-and-tap repair. If

 drill-and-tap is successful, the valve shall be removed from the provisional DOR

 list.

         29.   Except as provided in Subparagraph 37.d.1, Defendant shall record

 the following information for each leak: the date of all repair attempts; the repair

 methods used during each repair attempt; the date and Screening Values for all

 re-monitoring events; and, if applicable, documentation of compliance with

 Paragraphs 28 and 30 for Covered Equipment placed on the DOR list.


                                           35
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.564   Page 39 of 208




       30.    Nothing in Paragraphs 27 through 29 is intended to prevent DSC from

 taking a leaking piece of Covered Equipment out of service; provided however,

 that prior to placing the leaking piece of Covered Equipment back in service, DSC

 must repair the leak or must comply with the requirements of Subsection F (Delay

 of Repair) to place the piece of Covered Equipment on the DOR list.

 F.    Delay of Repair

       31.    Beginning no later than the Effective Date of this Consent Decree for

 the requirements in Subparagraphs 31.b and 31.c(i), and beginning no later than

 ninety (90) Days after the Effective Date of this Consent Decree for the other

 requirements set forth below in this Paragraph 31, for all Covered Equipment

 placed on the DOR list, DSC shall:

              a.    Require sign-off from the relevant process unit supervisor or

 person of similar authority that the piece of Covered Equipment is technically

 infeasible to repair without a process unit shutdown;

              b.    Undertake periodic monitoring of the Covered Equipment

 placed on the DOR list at the frequency required under this Consent Decree for

 other pieces of Covered Equipment of that type in the process unit; and

              c.    Either (i) repair the piece of Covered Equipment within the time

 frame required by the applicable LDAR provision; or, (ii) if applicable under




                                          36
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.565    Page 40 of 208




 Subsection G, replace, repack, or improve the piece of Covered Equipment by the

 timeframes set forth in Subsection G below.

 G.    Valve Replacement and Improvement Program

       32.    Commencing no later than one hundred eighty (180) Days after the

 Effective Date of this Consent Decree, Defendant shall implement the program set

 forth in Paragraphs 33 - 41 to improve the emissions performance of the valves

 that are Covered Equipment in each Covered Process Unit. All references to

 “valves” in Paragraphs 33 - 39 exclude pressure relief valves.

       33.    List of all Existing Valves in the Covered Process Units. In the first

 Annual Report required under Paragraph 42 and Section IX (Reporting

 Requirements), provided that it is due at least one hundred eighty (180) Days after

 the Effective Date of this Consent Decree, and otherwise in the second Annual

 Report, DSC shall include a list of the tag numbers of all valves subject to this

 LDAR Program, broken down by Covered Process Unit, that are in existence as of

 the Effective Date (“Existing Valves”).

       34.    Proactive Initial Valve Tightening Work Practices Relating to each

 New Valve that is Installed and each Existing Valve that is Repacked. DSC shall

 undertake the work practices set forth in Paragraph 35 with respect to each New

 Valve that is subject to LDAR that is installed (whether the New Valve replaces an




                                           37
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.566    Page 41 of 208




 Existing Valve or is newly added to a Covered Process Unit) and each Existing

 Valve that is repacked.

       35.    Upon installation (or re-installation in the case of repacking),

 Defendant shall tighten the valve’s packing gland nuts or their equivalent (e.g.,

 pushers) to: (i) the manufacturer’s recommended gland nut or packing torque; or

 (ii) any appropriate tightness that will minimize the potential for fugitive emission

 leaks of any magnitude. This practice shall be implemented prior to the valve’s

 exposure (or re-exposure, in the case of repacking) to process fluids. Not less than

 three (3) days nor more than two (2) weeks after a New Valve that has been

 installed or an Existing Valve that has been repacked first is exposed to process

 fluids at operating conditions, DSC shall recheck the load on the valve packing

 and, if necessary, shall tighten the packing gland nuts or their equivalent (e.g.,

 pushers) to: (i) the manufacturer’s recommended gland nut or packing torque; or

 (ii) any appropriate tightness that will minimize the potential for fugitive emission

 leaks of any magnitude.

       36.    Installing New Valves. Except as provided in Subparagraphs 36.a,

 36.b, 36.c, or Paragraph 38, DSC shall ensure that each New Valve (other than a

 valve that serves as the closure device on an open-ended line) that it installs in each

 Covered Process Unit and that, when installed, will be regulated under LDAR,

 either is a Low-E Valve or is fitted with Low-E Packing. This requirement applies


                                           38
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.567   Page 42 of 208




 to entirely New Valves that are added to a Covered Process Unit and to Existing

 Valves that are replaced for any reason in a Covered Process Unit.

              a.    This Paragraph 36 shall not apply in emergencies or exigent

 circumstances requiring immediate installation or replacement of a valve where a

 Low-E Valve or Low-E Packing is not available on a timely basis. Any such

 instance shall be reported in the Annual Report required by Paragraph 42 and

 Section IX (Reporting Requirements).

              b.    This Paragraph 36 shall not apply to valves that are installed

 temporarily for a short-term purpose and then removed (e.g., valves connecting a

 portion of the Covered Process Unit to a testing device).

              c.    This Paragraph 36 shall not apply for new valve installations

 where a Low-E Valve is not commercially available and a vendor does not offer

 installation of Low-E Packing in the commercially available non-Low-E valve. In

 this circumstance, DSC is not required to replace the packing of the new non-Low-

 E valve with Low-E Packing.

       37.    Replacing or Repacking Existing Valves that Have Screening Values

 at or above 250 ppm with Low-E Valves or Low-E Packing.

              a.    Existing Valves Required to Be Replaced or Repacked. Except

 as provided in Paragraph 39, for each Existing Valve that has a Screening Value at

 or above 250 ppm during any two (2) monitoring events over the duration of this


                                          39
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.568    Page 43 of 208




 LDAR Program, DSC shall either replace or repack the Existing Valve with a

 Low-E Valve or Low-E Packing.

              b.    Timing: If Replacing or Repacking Does Not Require a

 Process Unit Shutdown. If replacing or repacking does not require a process unit

 shutdown, DSC shall replace or repack the Existing Valve by no later than thirty

 (30) days after the monitoring event that triggers the replacing or repacking

 requirement, unless DSC complies with the following:

                    (1)    Prior to the deadline, DSC must take all actions

 necessary to obtain the required valve or valve packing, including all necessary

 associated materials, as expeditiously as practical, and retain documentation of the

 actions taken and the date of each such action;

                    (2)    If, despite DSC’s efforts to comply with

 Subparagraph 37.b, the required valve or valve packing, including all necessary

 associated materials, is not available in time to complete the installation within one

 (1) month, DSC must take all reasonable actions to minimize emissions from the

 valve pending completion of the required replacing or repacking. Examples

 include:

                          (a)   Repair;

                          (b)   More frequent monitoring, with additional repairs as

                                needed; or


                                           40
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.569     Page 44 of 208




                          (c)   Where practical, interim replacing or repacking of a

                                valve with a valve that is not a Low-E Valve or with

                                packing that is not Low-E Packing; and

                    (3)     DSC must promptly perform the required replacing or

 repacking after Defendant’s receipt of the valve or valve packing, including all

 necessary associated materials.

              c.    Timing: If Replacing or Repacking Requires a Process Unit

 Shutdown. If replacing or repacking requires a process unit shutdown, DSC shall

 replace or repack the Existing Valve during the first Maintenance Shutdown that

 follows the monitoring event that triggers the requirement to replace or repack the

 valve, unless DSC documents that insufficient time existed between the monitoring

 event and that Maintenance Shutdown to enable DSC to purchase and install the

 required valve or valve packing technology. In that case, DSC shall undertake the

 replacing or repacking at the next Maintenance Shutdown that occurs after DSC’s

 receipt of the valve or valve packing, including all necessary associated materials.

              d.     Actions Required Pending Replacing or Repacking Pursuant to

 Subparagraphs 37.a-37.c.

                    (1)     Actions Required Pursuant to Subsection V.E. DSC shall

 not be required to comply with Subsection E (Repairs) pending replacing or

 repacking pursuant to Subparagraphs 37.a-37.c if DSC completes the replacing or


                                          41
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.570     Page 45 of 208




 repacking by the date that is no later than thirty (30) days after detecting the leak.

 If DSC does not complete the replacing or repacking within thirty (30) days, or if,

 at the time of the leak detection, DSC reasonably can anticipate that it might not be

 able to complete the replacing or repacking within thirty (30) days, DSC shall

 comply with all applicable requirements of Subsection E (Repairs).

                     (2)    Actions Required Pursuant to Applicable Regulations.

 For each Existing Valve that has a Screening Value at or above 500 ppm, DSC

 shall comply with all applicable regulatory requirements, including repair and

 “delay of repair,” pending replacing or repacking pursuant to

 Subparagraphs 37.a-37.c.

       38.    Provisions Related to Low-E Valves and Low-E Packing.

              a.     “Low-E” Status Not Affected by Subsequent Leaks. If, during

 monitoring after installation, a Low-E Valve or a valve using Low-E Packing has a

 Screening Value at or above 250 ppm, the leak is not a violation of this Decree,

 does not invalidate the “Low-E” status or use of that type of valve or packing

 technology, and does not require replacing other, non-leaking valves or packing

 technology of the same type.

              b.     Repairing Low-E Valves. If, during monitoring after

 installation, a Low-E Valve or a valve using Low-E Packing has a Screening Value

 at or above 250 ppm, Paragraphs 25, 26, 28, 29, 30, and 31 shall apply.


                                            42
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.571    Page 46 of 208




             c.     Replacing or Repacking Low-E Valves. On any occasion when

 a Low-E Valve or a valve that utilizes Low-E Packing has a Screening Value at or

 above 250 ppm but below 500 ppm, DSC shall not be required to replace or repack

 it. On any occasion when a Low-E Valve or a valve that utilizes Low-E Packing

 has a Screening Value at or above 500 ppm, Defendant shall replace or repack it

 pursuant to the requirements of Paragraph 37.

       39.   Commercial Unavailability of a Low-E Valve or Low-E Packing.

 Defendant shall not be required to utilize a Low-E Valve or Low-E Packing to

 replace or repack a valve if a Low-E Valve or Low-E Packing is commercially

 unavailable. The factors relevant to the question of commercial unavailability and

 the procedures that DSC must follow to assert that a Low-E Valve or Low-E

 Packing is commercially unavailable are set forth in Appendix A.

       40.   Records of Low-E Valves and Low-E Packing. Prior to installing any

 Low-E Valve or Low-E Packing, or if not possible before installation, then as soon

 as possible after installation, DSC shall secure from each manufacturer

 documentation that demonstrates that the proposed valve or packing technology

 meets the definition of “Low-E Valve” and/or “Low-E Packing.” DSC shall make

 the documentation available upon request.




                                         43
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.572    Page 47 of 208




       41.    Nothing in Paragraphs 36 - 38 requires DSC to utilize any valve or

 valve packing technology that is not appropriate for its intended use in a Covered

 Process Unit.

       42.    In each Annual Report due under Section IX (Reporting

 Requirements) of this Decree, DSC shall include a separate section in the Report

 that: (i) describes the actions it took to comply with this Subsection G (Valve

 Replacement and Improvement Program), including identifying each piece of

 equipment that triggered a requirement in Subsection G, the Screening Value for

 that piece of equipment, the type of action taken (i.e., replacement, repacking, or

 improvement), and the date when the action was taken; (ii) identifies any required

 actions that were not taken and explains why; and (iii) identifies the schedule for

 any known, future replacements, repacking, improvements, or eliminations.

 H.    Management of Change

       43.    To the extent not already done, beginning no later than ninety (90)

 Days after the Effective Date of this Consent Decree, DSC shall ensure that each

 valve, pump, agitator, and OEL added to the Covered Process Units for any reason

 is evaluated to determine if it is subject to LDAR requirements. DSC also shall

 ensure that each valve, pump, agitator, and OEL that was subject to the LDAR

 program is eliminated from the LDAR program if it is physically removed from a




                                          44
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.573    Page 48 of 208




 Covered Process Unit. This evaluation shall be a part of Defendant’s Management

 of Change protocol.

 I.    Training

       44.    By no later than two hundred seventy (270) Days after the Effective

 Date of this Consent Decree, DSC shall develop a training protocol (or, as

 applicable, require its contractor to develop a training protocol for the contractor’s

 employees) and shall ensure that all LDAR Personnel have completed training on

 all aspects of LDAR that are relevant to the person’s duties. Once per calendar

 year starting in the calendar year after completion of initial training, DSC shall

 ensure that refresher training is performed with respect to each employee or

 contractor; provided, however, that refresher training is not required if an

 individual’s employment at the Facility ceases prior to the end of the calendar year

 or no longer involves duties relevant to LDAR. Beginning no later than the

 Effective Date of this Consent Decree, DSC shall ensure (or as applicable, require

 its contractor to ensure for the contractor’s employees) that new LDAR Personnel

 are sufficiently trained prior to any field involvement (other than supervised

 involvement for purposes of training) in the Facility’s LDAR program.

 J.    Quality Assurance (QA)/Quality Control (QC)

       45.    Daily Certification by Monitoring Technicians. Commencing by no

 later than thirty (30) Days after the Effective Date of this Consent Decree, on each



                                           45
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.574    Page 49 of 208




 day that monitoring occurs, at the end of such monitoring, Defendant shall ensure

 that each monitoring technician certifies that the data collected accurately

 represents the monitoring performed for that day by requiring the monitoring

 technician to sign a form that includes the following certification:

       On [insert date], I reviewed the monitoring data that I collected today
       and to the best of my knowledge and belief, the data accurately
       represent the monitoring that I performed today.

       46.    Commencing by no later than the first full calendar quarter after the

 Effective Date of this Consent Decree, at times that are not announced to the

 LDAR monitoring technicians, an LDAR-trained employee or contractor of DSC,

 who does not serve on a routine basis as an LDAR monitoring technician at the

 Facility, shall undertake the following no less than once per calendar quarter:

              a.    Verify that equipment was monitored at the appropriate

 frequency;

              b.    Verify that proper documentation and sign-offs have been

 recorded for all equipment placed on the DOR list;

              c.    Ensure that repairs have been performed in the required

 periods;

              d.    Review monitoring data and equipment counts (e.g., number of

 pieces of equipment monitored per day) for feasibility and unusual trends;




                                           46
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.575    Page 50 of 208




              e.     Verify that proper calibration records and monitoring

 instrument maintenance information are maintained;

              f.     Verify that other Facility LDAR program records are

 maintained as required; and

              g.     Observe in the field each LDAR monitoring technician who is

 conducting leak detection monitoring to ensure that monitoring during the

 quarterly QA/QC is being conducted as required.

 DSC promptly shall correct any deficiencies detected or observed. DSC shall

 maintain a log that: (i) records the date that the reviews, verifications, and

 observations required by this Paragraph are undertaken; and (ii) describes the

 nature and timing of any corrective actions taken.

 K.    LDAR Audits and Corrective Action

       47.    LDAR Audit Schedule. DSC shall undertake annual LDAR audits of

 all Covered Process Units at the Facility in accordance with the following

 schedule: (i) for the first LDAR audit, the LDAR Audit Commencement Date

 shall be no later than three (3) months after the Effective Date of this Consent

 Decree and the LDAR Audit Completion Date shall occur within four (4) months

 of the LDAR Audit Commencement Date; and (ii) for each subsequent LDAR

 audit, the LDAR Audit Completion Date shall occur within the same calendar




                                           47
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.576    Page 51 of 208




 quarter (of the subsequent year) that the first LDAR Audit Completion Date

 occurred.

       48.    Requirements Related to Persons Conducting LDAR Audits. For the

 first, third and fifth LDAR audits conducted under this Consent Decree, DSC shall

 retain and utilize a third party with experience in conducting LDAR audits. DSC

 shall select a different company from the Facility’s regular LDAR contractor to

 perform the third-party audit and DSC may not hire that company as the Facility’s

 regular LDAR contractor during the life of this Consent Decree. The second and

 fourth audits may be either third-party audits or audits using (alone or in

 combination with third-party personnel) personnel of DSC’s subsidiaries/parent

 company from other facilities or from centralized DSC (and/or subsidiary or parent

 company) functions that do not primarily serve the Facility. All such internal

 audits must be conducted by personnel familiar with LDAR requirements and this

 LDAR Program.

       49.    For each Covered Process Unit, each LDAR audit shall include:

 (i) reviewing compliance with all applicable LDAR provisions, including such

 requirements related to valves, pumps, agitators and OELs in heavy liquid service;

 (ii) reviewing and/or verifying, as applicable, the same items that are required to be

 reviewed and/or verified in Subparagraphs 46.a - 46.f; (iii) reviewing whether any

 pieces of equipment that are required to be in the LDAR program are not included;


                                           48
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.577    Page 52 of 208




 and (iv) “comparative monitoring” as described in Paragraph 50. LDAR audits

 after the first audit also shall include reviewing the Facility’s compliance with this

 LDAR Program.

       50.    Comparative Monitoring. Comparative monitoring during LDAR

 audits shall be undertaken as follows:

              a.     Calculating a Comparative Monitoring Audit Leak Percentage.

 Covered Equipment shall be monitored in order to calculate a leak percentage for

 each Covered Process Unit, broken down by equipment type (i.e., valves, pumps,

 agitators, and OELCDs). For descriptive purposes under this Section, the

 monitoring that takes place during the audit shall be called “comparative

 monitoring” and the leak percentages derived from the comparative monitoring

 shall be called the “Comparative Monitoring Audit Leak Percentages.” DSC shall

 undertake comparative monitoring at all Covered Process Units in each audit. In

 undertaking Comparative Monitoring, DSC shall not be required to monitor every

 component in each Covered Process Unit.

              b.     Calculating the Historic, Average Leak Percentage from Prior

 Periodic Monitoring Events. For each Covered Process Unit, the historic, Average

 leak percentage from prior periodic monitoring events, broken down by equipment

 type (i.e., valves (excluding pressure relief valves), pumps, agitators, and except as

 provided in Subparagraph d below, OELCDs) shall be calculated. The following


                                           49
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.578     Page 53 of 208




 number of complete monitoring periods immediately preceding the comparative

 monitoring shall be used for this purpose: valves - 4 periods; pumps and agitators -

 12 periods; and, except as provided in Subparagraph d below, OELCDs - 4

 periods.

              c.    Calculating the Comparative Monitoring Leak Ratio. For each

 Covered Process Unit and each type of Covered Equipment, the ratio of the

 Comparative Monitoring Audit Leak Percentage from Subparagraph a of this

 Paragraph to the historic, Average leak percentage from Subparagraph b shall be

 calculated. This ratio shall be called the “Comparative Monitoring Leak Ratio.” If

 the denominator in this calculation is “zero,” it shall be assumed (for purposes of

 this calculation but not for any other purpose under this Consent Decree or under

 any applicable laws and regulations) that one leaking piece of equipment was

 found in the process unit through routine monitoring during the 12-month period

 before the comparative monitoring.

              d.    In only the first LDAR audit, DSC shall not be required to

 undertake comparative monitoring on OELCDs or calculate a Comparative

 Monitoring Leak Ratio for OELCDs because of the unavailability of historic,

 Average leak percentages for OELCDs.

       51.    When More Frequent Periodic Monitoring is Required. If a

 Comparative Monitoring Audit Leak Percentage calculated pursuant to


                                          50
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.579     Page 54 of 208




 Subparagraph 50.a triggers a more frequent monitoring schedule under any

 applicable federal, state, or local law or regulation than the frequencies listed in the

 applicable Paragraph in Subsection C (Monitoring Frequency and Equipment) –

 that is, Paragraph 19, 20, or 21 – for the equipment type in that Covered Process

 Unit, DSC shall monitor the affected type of equipment at the greater frequency

 unless and until less frequent monitoring is again allowed under the specific

 federal, state, or local law or regulation. At no time may DSC monitor at intervals

 less frequently than those listed in the applicable Paragraph in Subsection V.C

 (Monitoring Frequency and Equipment).

       52.    Corrective Action Plan (“CAP”)

              a.     Requirements of a CAP. By no later than thirty (30) Days after

 each LDAR Audit Completion Date, Defendant shall develop a preliminary

 Corrective Action Plan (“CAP”) if: (i) the results of an LDAR audit identify any

 deficiencies in the Facility’s LDAR Program; or (ii) a Comparative Monitoring

 Leak Ratio calculated pursuant to Subparagraph 50.c is 3.0 or higher and the

 Comparative Monitoring Audit Leak Percentage calculated pursuant to

 Subparagraph 50.a is greater than or equal to 0.5 percent. The preliminary CAP

 shall describe the actions that Defendant has taken or shall take to address: (i) the

 deficiencies and/or (ii) the causes of a Comparative Monitoring Leak Ratio that is

 3.0 or higher and the Comparative Monitoring Audit Leak Percentage is at or


                                            51
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.580    Page 55 of 208




 above 0.5 percent. DSC shall include a schedule by which actions that have not

 yet been completed shall be completed. DSC shall complete each corrective action

 item promptly with the goal of completing each action within the date that is ninety

 (90) Days after the LDAR Audit Completion Date. If any action is not completed

 or not expected to be completed within ninety (90) Days after the LDAR Audit

 Completion Date, DSC shall explain the reasons and propose a schedule for

 prompt completion in the final CAP to be submitted under Subparagraph 52.b.

              b.    Submission of the Final CAP to EPA. By no later than one

 hundred twenty (120) Days after the LDAR Audit Completion Date, Defendant

 shall submit the final CAP to EPA, together with a certification of the completion

 of each item of corrective action. If any action is not completed at the time of

 submittal of the final CAP, DSC shall explain the reasons, together with a

 proposed schedule for prompt completion. DSC shall submit a supplemental

 certification of completion by no later than thirty (30) Days after completing all

 actions.

              c.    EPA Comment on CAP. EPA may submit comments on the

 CAP. Except for good cause, EPA may not request DSC to modify any action

 within the CAP that already has been completed or is in progress at the time of

 EPA’s comments. Within the date that is thirty (30) Days after receipt of any

 comments from EPA, DSC shall submit a reply. Disputes arising with respect to


                                          52
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.581    Page 56 of 208




 any aspect of a CAP shall be resolved in accordance with the dispute resolution

 provisions of Section XV (Dispute Resolution) of this Consent Decree.

              d.    Extension of Completion Dates. For any corrective action item

 for which DSC must propose a schedule for completion in the final CAP submitted

 to EPA, DSC may request an extension from EPA for good cause of no more than

 one (1) year of the deadline. An extension is not effective unless agreed to by EPA

 in writing. EPA’s decision regarding a request for extension is subject only to

 Defendant’s right to invoke Dispute Resolution (Section XV). Defendant may

 request an extension of more than one (1) year for good cause, but such an

 extension would be subject to the approval of the United States and the Court

 pursuant to Section XXII (Modification).

 L.    Certification of Compliance

       53.    Within one hundred eighty (180) Days after the initial LDAR Audit

 Completion Date, DSC shall certify to EPA that, to the signer’s best knowledge

 and belief formed after reasonable inquiry: (i) except as otherwise identified, the

 Facility is in compliance with all applicable LDAR provisions and this LDAR

 Program; (ii) DSC has completed all corrective actions, if applicable, or is in the

 process of completing all corrective actions pursuant to a CAP; and (iii) all

 equipment at the Facility that is regulated under LDAR has been identified and

 included in the Facility’s LDAR Program. To the extent that DSC cannot make the


                                           53
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.582     Page 57 of 208




 certification in all respects, it shall specifically identify any deviations from

 items (i)-(iii).

 M.     LDAR Program Recordkeeping

        54.     DSC shall keep all records required by this LDAR Program, including

 each LDAR audit report, to document compliance with the requirements of this

 LDAR Program for at least one (1) year after termination of this Consent Decree.

 Upon request by EPA, DSC shall make all such documents available to EPA and

 shall provide, in electronic format if so requested, all LDAR monitoring data

 generated during the life of this Consent Decree.

 N.     Benzene Waste

        55.     By no later than one (1) year after the Effective Date of the Consent

 Decree, DSC shall submit a Benzene Waste Sampling Plan (“BWSP”) to EPA for

 approval in accordance with Section XI (Approval of Deliverables).

        56.     The BWSP shall include the following:

                a.    A list of all Waste Streams that contributed 0.05 Mg/yr or more

 of benzene at the POWG to the previous year’s TAB calculations;

                b.    Sampling locations as defined at 40 C.F.R. § 61.341, including

 process flow diagrams identifying the POWG;




                                            54
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.583   Page 58 of 208




                 c.    Procedure(s) for annually updating the POWG list of Waste

 Streams containing benzene, and for updating the BWSP for any stream(s) now

 containing 0.05 Mg/yr or more of benzene;

                 d.    Detailed procedures for collecting three samples from each

 POWG and methods for analysis of representative samples, following 40 C.F.R.

 § 61.355(a). Acceptable sampling methods shall include: EPA SW-846 Method

 5030, Purge-and-Trap for Aqueous Samples and EPA SW-846 Method 8260,

 Volatile Organic Compounds by Gas Chromatography/Mass Spectrometry

 (GC/MS), or EPA Method 624, Purgeables; and

                 e.    Methods for calculating flow for semi-annual and annual TAB

 calculations.

       57.       Commencing no later than one (1) year after the Effective Date of the

 Consent Decree and continuing on an annual basis thereafter, Defendant shall

 determine the TAB at the Facility in accordance with the most recently EPA-

 approved BSWP and 40 C.F.R. § 61.355(a).

       58.       Defendant shall include in the Annual Reports submitted in

 accordance with Section IX (Reporting Requirements) all sampling results and

 TAB calculations.




                                            55
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.584    Page 59 of 208




       59.   No later than ninety (90) Days after DSC updates the BWSP, in

 accordance with Paragraph 56.c, DSC shall submit a revised BWSP to EPA for

 approval in accordance with Section XI (Approval of Deliverables).

 O.    Continuous Emission Monitoring

       60.   Operation and Maintenance Plan. By no later than one hundred eighty

 (180) Days after the Effective Date of the Consent Decree, DSC shall submit to

 EPA for approval pursuant to Section XI (Approval of Deliverables) an Operation

 and Maintenance Plan (“OMP”) for the continuous emission monitoring units

 (#27897AE, #27899AE and #2514_CEMS, respectively) at Boiler #12, Boiler #13,

 and the Throx.

       61.   Commencing no later than thirty (30) Days after EPA approval and

 continuing thereafter, Defendant shall implement the OMP required by Paragraph

 60, as approved by EPA, for the continuous emission monitoring units identified in

 Paragraph 60 above.

       62.   The OMP shall include the following:

             a.     Schedule for monthly inspections;

             b.     Unit inspection procedures and/or checklist, including

 calibration gas review; and

             c.     Corrective action process to address any instances of deviations

 from operating parameter requirements, including identifying the root cause of


                                         56
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.585   Page 60 of 208




 each deviation and ensuring that corrective actions are taken to address such

 deviations. Each root cause analysis must include:

                    (1)   Description of corrective actions taken in response to the

 deviation or, alternatively, an explanation of why no actions were taken;

                    (2)   Description of actions taken by DSC to prevent future

 deviations from the same or similar root cause(s); and

                    (3)   When the root cause is unknown, a description of efforts

 undertaken by DSC to determine the root cause.

       63.   OMP Plan Report. By no later than sixty (60) Days after two (2)

 years of implementation of the OMP, DSC shall submit a report to EPA (“OMP

 Plan Report”) that includes a summary and analysis of all root cause analyses

 performed under the OMP, and identifies any trends or commonalities among the

 root cause analyses. If a trend or commonality exists among the root causes that is

 within the control of DSC to correct, DSC shall include a proposal for corrective

 action in the OMP Plan Report to address the underlying causes and provide a

 proposed schedule for implementing such corrective action. DSC shall implement

 the proposed corrective action in accordance with the OMP Plan Report.

 P.    Thermal Oxidizer (Throx) Automated Alert System

       64.   By no later than eighteen (18) months after the Effective Date of the

 Consent Decree, Defendant shall develop and thereafter continuously operate,


                                          57
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.586    Page 61 of 208




 consistent with technological limitations, manufacturers’ specifications, and good

 engineering and maintenance practices, an automated alert system to notify process

 operators who work in buildings containing processes that are controlled by the

 Throx when the Throx stops operating for any reason (“downtime events”). The

 automated alert system shall meet the requirements of Subparagraphs 64.a and

 64.b.

              a.    The automated alert system shall notify all process operators

 before planned downtime events, and immediately after unplanned downtime

 events occur. Short-duration events, which would not provide sufficient time to

 allow initiation of secondary controls before the Throx returns to operation, do not

 need to be communicated to the process operators.

              b.    Until the automated alert system is in operation, Defendant

 shall continue to operate its existing method of notifying process unit control room

 personnel when the Throx is not operating by following both its THROX Alerts

 Procedure and THROX Alerts Procedure Supplement. Under these procedures,

 environmental personnel evaluate the Throx outage and, if the duration warrants,

 initiate a site-wide alert message; process unit control room personnel are required

 to respond to the alert, and security personnel follow up if one or more process unit

 control rooms fail to respond; and process unit control room personnel are notified

 at the end of the Throx outage event.


                                          58
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.587    Page 62 of 208




       65.     The relevant building process operator shall start to operate and

 continue operating the secondary controls identified in the Renewable Operating

 Permit (e.g., condensers, water scrubbers) throughout the duration of each Throx

 downtime event to ensure the required level of control at the affected process units

 as follows:

               a.    For unplanned Throx downtime events, as soon as practicable

 after being notified of such event through the automated alert system identified in

 Paragraph 64; and

               b.    For a planned Throx downtime event, by the date scheduled for

 such event.

       66.     By no later than ninety (90) Days after the installation of the

 automated alert system and continuing thereafter as necessary to train new

 employees, DSC shall provide training to personnel responsible for processes that

 are affected by Throx downtime events about the alert system and required follow-

 up actions as set forth in Paragraphs 64 and 65.

       67.     DSC shall notify personnel responsible for processes that are affected

 by Throx downtime events within twenty-four (24) hours of any changes to the

 alert system, and DSC shall train such personnel on any new procedures within

 ninety (90) Days of any changes.




                                            59
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.588    Page 63 of 208




       68.   DSC shall inform EPA of the dates of completion for the installation

 and implementation of the automated alert system and training as required by

 Paragraphs 64 through 66 in the first Annual Report required by Section IX

 (Reporting Requirements) after installation. DSC shall inform EPA of the

 completion of required training as required by Paragraph 66 in the Annual Reports

 required by Section IX (Reporting Requirements).

 Q.    Environmental Mitigation: Acetylene Vents 322 Building Project

       69.   By no later than thirty-six (36) months after the Effective Date of the

 Consent Decree and continuing thereafter, DSC shall route two process vents that

 contain acetylene at the 322 Building to the Throx through carbon steel piping.

 This is designed to achieve emissions reductions of approximately 60,000 pounds

 per year of acetylene based on 2016 production rates (“Acetylene Vents 322

 Building Project”). These two vents are from the HP6 and HP7 processes.

       70.   As part of the routing project described in Paragraph 69, DSC shall

 monitor the new carbon steel process vent lines for the presence of oxygen to

 ensure the composite mixture remains below the lower flammability limit for that

 mixture. DSC shall install automated valves, oxygen monitors, pressure sensors,

 and flow sensors at the 322 Building prior to or contemporaneously with installing

 the new process lines required by Paragraph 69, to ensure the safety of the

 equipment. At all times when the Throx is out of operation or when total or partial


                                          60
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.589   Page 64 of 208




 diversion of one or both vents is necessary for any safety-related or operational

 reason (e.g., start-ups, shutdowns, process upsets, Throx maintenance issues,

 detection of high oxygen), DSC shall route emissions from vents at the 322

 Building that contain acetylene to the 322 Building water scrubber 22452. Short-

 duration events of fewer than thirty (30) minutes, which would not provide

 sufficient time to allow re-routing to the water scrubber before the Throx returns to

 operation, are exempt from this requirement.

       71.    DSC shall obtain all required CAA permit(s) related to the Acetylene

 Vents 322 Building Project, including, but not limited to, an appropriate permit

 pursuant to CAA Subchapter I and pursuant to the applicable Michigan State

 Implementation Plan (“SIP”) provisions implementing CAA Subchapter I.

       72.    DSC shall describe the status of each of the actions required by

 Paragraphs 69 through 71, including the completion date for each action that has

 been completed, in the second Annual Report submitted in accordance with

 Section IX (Reporting Requirements). For any required actions that have not yet

 been completed prior to submittal of the second Annual Report, DSC shall explain

 the reason for the delay and include an estimated date by when each action shall be

 completed. DSC shall report the status of the uncompleted actions in the following

 Annual Report(s) until all actions have been completed.




                                          61
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.590    Page 65 of 208




 R.      Environmental Mitigation: Thermal Oxidizer (Throx) Reliability
         Improvement Project

         73.   By no later than eighteen (18) months after the Effective Date of the

 Consent Decree, DSC shall complete the following measures designed to prevent

 or limit the number of downtime events at the Throx:

               a.    Install an electronic variable frequency drive in each of the two

 Throx blowers;

               b.    Add one (1) bleed point on the outlet of each of the two Throx

 blowers;

               c.    Install a drain and/or another mechanism to each of the two

 Throx blowers to allow DSC staff to monitor the amount of condensation in the

 line;

               d.    Install one (1) redundant pressure transmitter in an appropriate

 location in relation to the existing pressure transmitter that has been subject to

 rainfall-derived infiltration and inflow;

               e.    Conduct an assessment of all equipment associated with the 12

 wet vent lines and 14 dry vent lines at the Throx. DSC must identify all stainless

 steel bolts, check valves and pressure gauges and any equipment that shows signs

 of stress cracking; and




                                             62
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.591     Page 66 of 208




             f.     Replace with the carbon steel equivalent all stainless steel bolts,

 check valves and pressure gauges, and any equipment that shows signs of stress

 cracking.

       74.   Defendant shall obtain any and all required CAA permit(s) related to

 the Throx Reliability Improvement Project described in Paragraph 73, above,

 including, but not limited to, an appropriate permit pursuant to CAA Subchapter I

 and pursuant to the applicable Michigan SIP provisions implementing CAA

 Subchapter I.

       75.   Defendant shall describe the status of each of the actions required by

 Paragraph 73, including the completion date for each action that has been

 completed, in the second Annual Report required by Section IX (Reporting

 Requirements). For any required actions that have not yet been completed prior to

 submittal of the second Annual Report, DSC shall explain the reason for the delay

 and include an estimated date by which each action shall be completed. DSC shall

 report the status of the uncompleted actions in the following Annual Report(s) until

 all actions have been completed.

 S.    Clean Air Act Compliance Plan

       76.   During the course of negotiations regarding this Consent Decree, DSC

 conducted a compliance review and audit at the Facility (“Audit”), consisting of an

 evaluation of approximately 1,400 products or other materials and their associated


                                          63
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.592     Page 67 of 208




 process units or distribution operations to determine whether the process units or

 distribution operations were subject to 40 C.F.R. Part 63, and, if so, which subpart.

 As part of this Audit, DSC retained a third party consultant(s) experienced in

 MACT applicability determinations. The consultant prepared and implemented a

 multi-step process to identify the presence of hazardous air pollutants (“HAPs”) in

 each of the approximately 1,400 materials. Prior to the Audit, DSC: (i) did not

 consider the process units, products, and distribution operations referenced below

 to be subject to 40 C.F.R. Part 63; (ii) considered them to be subject to a different

 subpart of 40 C.F.R. Part 63; or (3) did not consider certain HAPs to be part of the

 process units or distribution operations and therefore not subject to Part 63. After

 completing the Audit, DSC has determined the following:

              a.     Forty-five (45) process units are subject to 40 C.F.R. Part 63,

 Subpart FFFF;

              b.     Thirty-seven (37) products are subject to 40 C.F.R. Part 63,

 Subpart HHHHH;

              c.     Two (2) products are subject to 40 C.F.R. Part 63, Subpart

 MMM;

              d.     Twenty-seven (27) process units previously identified as

 subject to 40 C.F.R. Part 63, Subpart FFFF, also contain one or more HAPs not

 previously evaluated for compliance under the regulations; and


                                           64
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.593    Page 68 of 208




              e.      Twenty-six (26) buildings with distribution operations are

 subject to 40 C.F.R. Part 63, Subpart EEEE.

       77.    By October 31, 2018, DSC shall either: (i) confirm that the list in

 Paragraph 76 is final; or (ii) submit to EPA a corrected list in accordance with

 Section XIX (Notices).

       78.    On April 26, 2019, DSC submitted to EPA pursuant to Section XIX

 (Notices) the following information:

              a.      A list of all products and other materials that were evaluated as

 part of the Audit;

              b.      A detailed description of the Audit performed by DSC and

 preliminary recommendations for corrective action made by the third party

 consultant(s);

              c.      Identification of each product, process unit, and distribution

 operation referenced in Paragraph 76 or 77 and DSC’s determination as to the

 corresponding subpart of 40 C.F.R. Part 63 applicable to that product, process unit,

 or distribution operation; and

              d.      By October 31, 2019, DSC shall submit the supporting rationale

 for each determination made pursuant to Paragraph 78.c above.

       79.    On April 26, 2019, DSC submitted to EPA for approval pursuant to

 Section XI (Approval of Deliverables) a plan (“CAA Compliance Plan”) with a


                                            65
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.594   Page 69 of 208




 proposed schedule, including milestones, for all process units, products, and

 distribution operations to achieve compliance with 40 C.F.R. Part 63. EPA has

 approved the following compliance schedule:

 Table 2.a – If Controls Needed

                Category                          Deadline
  Control Device Selection
  Proposal
                                                 6/30/2020
      (Submit for EPA Approval
      Pursuant to Paragraph 137)
  Achieve compliance with
  applicable Subpart of 40 C.F.R.
  Part 63 for each product, process
  unit, and distribution operation               4/30/2021
  identified pursuant to Paragraph
  78.c that requires a control device
  to be installed.
  Conduct Performance Testing
  and Submit NOCS
                                                10/31/2021
  Update/Submit Permit
  Applications

  Table 2.b – If No Controls
  Needed
               Category                           Deadline
  Achieve Compliance with
  Applicable Subpart of 40 C.F.R.
  Part 63 for each product, process
                                                 8/30/2020
  unit, and distribution operation
  identified pursuant to Paragraph
  78.c that does not require a
  control device to be installed.
  Submit NOCS Update and Permit
                                                11/30/2020
  Applications



                                          66
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.595    Page 70 of 208




       80.    DSC shall implement the CAA Compliance Plan required by this

 Subsection V.S as approved by EPA pursuant to Section XI (Approval of

 Deliverables), in accordance with the schedule set forth above in Table 2.a and

 Table 2.b of Paragraph 79. DSC shall also complete the following:

              a.    By June 30, 2020, DSC shall submit to EPA for approval a

 detailed description of the controls evaluated and the control(s) selected to come

 into compliance along with the supporting rationale for any control(s) to be

 implemented pursuant to the CAA Compliance Plan (“Control Device Selection

 Proposal”). The Control Device Selection Proposal shall also include the

 following:

                    (1)    For any process unit, product, or distribution operation

 for which DSC has decided that no controls are needed, DSC shall provide an

 explanation as to why controls are not needed. For any corrective action

 recommended by the third party consultant or DSC’s subject matter experts in the

 CAA Compliance Plan or Control Device Selection Proposal that DSC proposes

 not to implement, DSC shall provide an explanation as to why DSC does not plan

 to implement such recommended corrective action;

                    (2)    The Control Device Selection Proposal shall also identify

 each compliance measure that constitutes a process change or equipment




                                          67
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.596    Page 71 of 208




 modification rather than a control device, and shall provide the rationale for each

 such compliance measure;

                    (3)    For each compliance measure (process change, control

 device, or equipment modification), DSC shall provide the corresponding

 estimated capital and annual operating costs; and

                    (4)    DSC may submit proposals for controls or other

 compliance measures for individual processes or products, as applicable, in

 advance of June 30, 2020, if desired, as part of the Control Device Selection

 Proposal; and

              b.    DSC shall implement the approved Control Device Selection

 Proposal. The provisions of Paragraphs 137 to 141 of Section XI (Approval of

 Deliverables) shall apply to EPA’s approval of the Control Device Selection

 Proposal under Subparagraph 80.a, except that the 90-Day period referenced in

 Paragraph 137 shall instead be forty-five (45) Days.

       81.    DSC shall submit to EPA pursuant to Section XIX (Notices) all

 performance testing notifications for tests to be performed as part of the CAA

 Compliance Plan or Control Device Selection Proposal at least ten (10) Days prior

 to the scheduled performance test. Within sixty (60) Days of completion of any

 such performance tests, DSC shall submit to EPA pursuant to Section XIX




                                          68
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.597    Page 72 of 208




 (Notices) the final report for the test, including a summary of results and all data

 from the testing.

       82.    Extension of Completion Dates. For any corrective action item for

 which DSC proposes and EPA approves a schedule for completion in the CAA

 Compliance Plan, Control Device Selection Proposal, or any compliance milestone

 listed in Table 2.a or Table 2.b of Paragraph 79, DSC may later request an

 extension of time from EPA of no more than one (1) year of the deadline if DSC

 demonstrates that an unanticipated problem(s) prevented completion according to

 the schedule originally approved by EPA and DSC notifies EPA of this problem

 promptly upon its discovery. An extension is not effective unless agreed to by

 EPA in writing. EPA’s decision regarding a request for extension is subject only

 to Defendant’s right to invoke Dispute Resolution (Section XV). Defendant may

 request an extension of more than one (1) year for good cause, but such an

 extension would be subject to the approval of the United States and the Court

 pursuant to Section XXII (Modification).

       83.     CAA Compliance Plan Report. By no later than four (4) Months

 after completion of implementation of the later of the CAA Compliance Plan and

 Control Device Selection Proposal, DSC shall submit to EPA for approval

 pursuant to Section XI (Approval of Deliverables) a final report describing

 implementation of both the CAA Compliance Plan and the Control Device


                                           69
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.598   Page 73 of 208




 Selection Proposal (“CAA Compliance Plan Report”). The CAA Compliance Plan

 Report shall contain a description of implementation of the requirements listed in

 Paragraphs 79 and 80 above and any problems encountered during implementation

 of each requirement.

             VI.    EPCRA/CERCLA COMPLIANCE REQUIREMENTS

       84.     DSC shall comply with the requirements of Section 304 of EPCRA,

 42 U.S.C. § 11004, and Section 103(a) of CERCLA, 42 U.S.C. § 9603.

       85.     Spill/Release Reporting Policy. By September 30, 2018, DSC shall

 implement a Spill/Release Reporting Policy (“Spill/Release Reporting Policy”)

 that incorporates the following provisions:

               a.    DSC shall develop an emergency-release notification form.

 This form shall include:

                     (1)    The date and time of the release;

                     (2)    The chemical(s) involved and the quantity(ies) released

 to the extent known at the time of reporting;

                     (3)    Telephone numbers for the National Response Center

 (“NRC”);

                     (4)    Telephone numbers and names of contacts for the

 Michigan SERC and the Midland County LEPC;




                                           70
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.599     Page 74 of 208




                     (5)   An area on the form to identify when (the dates and

 times) the following entities are orally notified of a reportable release: the Midland

 County LEPC, the Michigan SERC, and the NRC;

                     (6)   An area on the form to identify the dates that the written

 follow-up reports are sent to the Michigan Midland County LEPC and the

 Michigan SERC; and

                     (7)   An area on the form to include the date and time when

 the released quantity has been determined by the Facility.

              b.     The Spill/Release Reporting Policy shall require reporting of

 reportable quantity releases, including during startup, shutdown, and malfunctions,

 “immediately” within the meaning of Section 103 of CERLCA, 42 U.S.C.

 § 9603(a), and Section 304 of EPCRA, 42 U.S.C. § 11004, upon obtaining

 knowledge of exceeding the reportable quantity, and may impose a voluntary

 standard of: (i) reporting releases prior to obtaining knowledge of a reportable

 quantity; and (ii) reporting releases that do not exceed the reportable quantity.

       86.    The Spill/Release Reporting Policy shall require: (i) immediate

 notification to the LEPC, the SERC, and the NRC when DSC has knowledge that a

 reportable quantity of any chemical is released, and (ii) a written follow-up report

 to the SERC and LEPC within thirty (30) Days of a notification of the release of a

 reportable quantity.


                                           71
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.600   Page 75 of 208




       87.    Root Cause Analysis. For each release of a reportable quantity of a

 CERCLA hazardous substance or an EPCRA extremely hazardous substance that

 occurs after the Effective Date, DSC shall conduct a root cause analysis of the

 event, and implement corrective actions for the identified root causes, in

 accordance with the policy which is attached as Appendix C, known as the L3G

 Investigations Policy. Within thirty (30) Days of each release of a reportable

 quantity that is not reported by sixty (60) minutes after discovery, DSC shall

 submit a timeline event report that describes the sequence of events leading to the

 release and the immediate notification for the release. The report shall also

 describe any additional corrective actions taken in response to the release, beyond

 those described in the written follow-up report for the release.

       88.    Training. By December 31, 2018, DSC shall revise its training

 procedures to reflect the requirements of Paragraphs 85 to 87. Within one hundred

 eighty (180) Days of the Effective Date of the Consent Decree and annually

 thereafter, DSC shall conduct training for all relevant personnel in accordance with

 the revised training procedures.

                 VII.     RCRA COMPLIANCE REQUIREMENTS

 A.    Waste Characterization

       89.    Defendant shall comply with 40 C.F.R. Part 261 and Michigan

 Administrative Code (“MAC”) R. 299.9307 and R. 299.9302 at the Facility.



                                           72
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.601     Page 76 of 208




       90.    Defendant shall comply with Part II.A.I of its RCRA Operating

 License and ensure that each waste, as that term is defined in MAC R. 299.9202

 (40 C.F.R. § 261.2), generated and managed at the Facility is properly

 characterized to determine if it is a hazardous waste pursuant to the procedures at

 MAC R. 299.9302 (40 C.F.R. § 262.11). For each waste generated or managed on

 site, Defendant shall:

              a.     Determine if the waste is excluded from regulation pursuant to

 the provisions of MAC R. 299.9204(1) or (2) (40 C.F.R. § 261.4). If the waste is

 not excluded, Defendant shall determine if the waste is listed as hazardous

 pursuant to the provisions of MAC R. 299.9213 and MAC R. 299.9214 (40 C.F.R.

 Part 261, Subpart D); and

              b.     For the purposes of complying with the provisions of 40 C.F.R.

 Part 268, or if the waste is not listed as a hazardous waste, Defendant shall

 determine if the waste meets one of the characteristics of hazardous waste pursuant

 to the provisions of MAC R. 299.9212 (40 C.F.R. Part 261, Subpart C) by doing

 either of the following:

                     (1)     Testing the waste according to the methods set forth in

 the provisions of MAC R. 299.9212 (40 C.F.R. Part 261, Subpart C) or according

 to an equivalent method approved by the Director of EGLE pursuant to the

 provisions of MAC R. 299.9215 (40 C.F.R. § 260.21); or


                                            73
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.602    Page 77 of 208




                     (2)   Applying knowledge of the hazardous characteristics of

 the waste in light of the materials or processes used.

              c.     In cases where the character of a waste changes due to changes

 in the materials or processes involved in its generation, the hazardous waste

 determination process will be repeated to the extent necessary by Defendant

 beginning at Subparagraph a above prior to further disposal of the waste.

       91.    In complying with the procedures in Paragraph 90, Defendant shall

 characterize each waste at the Point of Generation, as defined in Subparagraph 9.s,

 to determine if it is a hazardous waste. Where multiple wastes are commingled

 into a composite waste, Defendant shall characterize each waste at its individual

 Point of Generation prior to becoming part of the composite waste. Defendant

 shall also separately characterize the composite waste to determine if it is a

 hazardous waste.

       92.    Within three (3) years of the Effective Date, Defendant must

 complete a waste characterization form (referred to as a “Process Knowledge

 form” by DSC) for each waste generated or managed on site.

              a.     By September 30, 2018, Defendant shall submit for approval

 pursuant to Section XI (Approval of Deliverables) a plan outlining the steps DSC

 will take to complete the Process Knowledge forms within the deadline provided in

 this Paragraph 92, including interim milestones.


                                           74
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.603     Page 78 of 208




              b.    Defendant shall submit a progress report listing the number of

 Process Knowledge forms completed and those yet to be completed in each Annual

 Report submitted under Section IX (Reporting Requirements).

       93.    Defendant may request an extension for good cause of no more than

 one (1) year of the deadline in Paragraph 92 above from the EPA RCRA program

 contact listed in Section XIX (Notices). An extension is not effective unless

 agreed to by EPA in writing. EPA’s decision regarding a request for extension is

 subject only to Defendant’s right to invoke Dispute Resolution (Section XV).

 Defendant may request an extension of more than one (1) year for good cause, but

 such an extension would be subject to the approval of the United States and the

 Court pursuant to Section XXII (Modification).

       94.    Beginning on the Effective Date, for each waste generated or

 managed on site that has been determined to be a hazardous waste, Defendant shall

 record the following information on the Process Knowledge form:

              a.    A source description for the waste including:

                    (1)    The name(s) of the process unit, plant or facility (e.g.,

 maintenance shop, garage, etc.) that generates the waste;

                    (2)    A description of the process unit as applicable, including

 the materials used in the process that generates the waste, the product(s) produced,

 and any other pertinent information;


                                          75
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.604     Page 79 of 208




                    (3)    A description of how the waste is generated;

                    (4)    A description of the Point of Generation, including the

 equipment where the material becomes a waste, a description of the process phase

 or step within the process occurring when the waste is generated, and any other

 pertinent information;

              b.    The hazardous waste codes assigned to each hazardous waste;

              c.    The internal tracking code assigned (e.g., “Q8” or “WPN”

 code) to each hazardous waste, if used;

              d.    The date that Defendant made the hazardous waste

 determination;

              e.    How the hazardous waste will be accumulated and stored prior

 to on-site or off-site treatment or disposal (e.g., less-than-90-day accumulation

 tanks, 55-gallon drums or fiberpacks stored in a less-than-90-day storage area,

 discharged to chemical sewer, etc.). Defendant shall keep a list of all less-than-90-

 day storage areas on site and provide this list upon request by EPA; and

              f.    The method used to determine that the waste was hazardous

 (process and/or material knowledge or laboratory analysis). If process or material

 knowledge is used, a description of how the waste composition was determined.

       95.    Defendant shall retain the information required by Paragraph 94 for

 each hazardous waste for as long as it is generated or managed on site (or for the


                                           76
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.605    Page 80 of 208




 period identified in Section XVI of this Decree (Information Collection and

 Retention), whichever period is longer). The information must be retained by

 Defendant in an electronic waste characterization database (DSC’s current

 “WCTool” or an equivalent system) and must be accessible at all times. If a

 hazardous waste is no longer generated or managed on site, Defendant shall retain

 the information in Paragraph 94 consistent with the record retention requirements

 included in Section XVI of this Decree (Information Collection and Retention).

 B.    Secondary Containment

       96.    For each structure acting as secondary containment for Defendant’s

 less-than-90-day hazardous waste accumulation tanks, within nine (9) months of

 the Effective Date, Defendant shall:

              a.    Provide those structures with an impermeable coating or lining

 that is compatible with the accumulated hazardous waste contained in any such

 tanks and that will prevent migration of the waste from the tanks into the

 underlying containment structure (e.g., concrete); or

              b.    Request and obtain approval from EGLE for the use of an

 equivalent device within the meaning of 40 C.F.R. § 265.193(d) and ensure that:

                    (1)    All exposed aggregate and minor and major cracks

 observed in secondary containment structures are identified and fixed within

 twenty (20) business days of identification;


                                          77
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.606   Page 81 of 208




                      (2)    If weather or other conditions exist that prevent exposed

 aggregate or cracks from being repaired within twenty (20) business days, the

 exposed aggregate or crack is repaired as soon as practicable after the condition

 causing delay has passed;

                      (3)    For any repair extending past twenty (20) business days,

 that the condition(s) causing the delay as well as the date the repair occurred are

 documented;

                      (4)    Employees are trained in identifying exposed aggregate

 and minor and major cracks and initiating work orders for their repair; and

                      (5)    Documentation is maintained showing the compatibility

 of secondary containment construction material with the accumulated hazardous

 waste.

                c.    Should Defendant exercise the option in Subparagraph b of this

 Paragraph, it shall provide EPA copies of the approval letter from EGLE for use of

 the equivalent device within thirty (30) Days of receipt.

          97.   As part of its daily or weekly inspection of all secondary containment

 systems for its less-than-90-day hazardous waste accumulation tanks, whichever is

 applicable, Defendant shall ensure that the following actions are taken and

 information recorded as part of its inspection record:




                                            78
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.607    Page 82 of 208




                a.    Record the presence of any debris (liquid, solid, plant matter,

 etc.) within the secondary containment structure that obscures part or all of the

 containment structure from a full visual inspection;

                b.    Take corrective actions within fifteen (15) Days to remedy the

 visual obstruction(s) so as to ensure the containment structures are adequately

 inspected, except that, if the presence of snow or ice in the secondary containment

 structure prevents a full visual inspection and removal of the snow or ice could

 potentially damage the secondary containment system and/or the liner, the

 Defendant shall complete as thorough an inspection as possible, and shall note the

 presence of snow or ice on the inspection form for that inspection; and

                c.    Confirm that any visual obstruction(s) that were identified have

 been corrected, and record the corrective action taken and date of the corrective

 action(s) was taken.

        VIII.        CLEAN WATER ACT COMPLIANCE REQUIREMENTS

       98.      DSC shall comply with the terms and conditions of the 2015 NPDES

 Permit for the Facility and any successor NPDES permit applicable to the Facility,

 including the terms and conditions related to updating and amending the SWPPP,

 and Section 301 of the CWA, 33 U.S.C. § 1311.




                                            79
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.608    Page 83 of 208




 A.    Grated Sewer Manhole Remedy

       99.    By no later than fourteen (14) Days after the Effective Date,

 Defendant shall notify EPA pursuant to Section XIX (Notices) which of the

 following two remedies Defendant elects to implement for each of the grated

 Chemical Sewer manhole covers:

              a.     Installation of elevated manhole structures or verification that

 existing elevated manhole structures are sufficiently elevated to meet the

 conditions of Subparagraphs 100.a and 100.b.; or

              b.     Installation of impermeable manhole covers and, where

 necessary, elevated riser pipes.

       100. For each manhole for which Defendant elects the remedy identified in

 Subparagraph 99.a, Defendant shall complete implementation of this remedy at

 such manhole within six (6) months of the Effective Date. The implementation of

 this remedy shall be comprised of the installation of new elevated manhole

 structures, or verification that existing manhole structures at grated Chemical

 Sewer manhole covers meet the following requirements:

              a.     The elevation of the top of each elevated manhole structure

 (i.e., rim elevation of the manhole) shall be at least one (1) foot above the elevation

 of the highest point of the center of the Facility road closest to each manhole; and




                                           80
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.609    Page 84 of 208




              b.     The elevations of each manhole structure and associated

 Facility road shall be determined based upon field-surveyed data that Defendant

 has collected since October 1, 2018.

       101. For each manhole at which Defendant elects the remedy identified in

 Paragraph 99.b, Defendant shall complete implementation of this remedy at such

 manhole within six (6) months of the Effective Date. The implementation of this

 remedy shall be comprised of the replacement of grated Chemical Sewer manhole

 covers with impermeable manhole covers and, where necessary, elevated riser

 pipes such that:

              a.     The contents in the Chemical Sewer cannot readily Release

 from the Chemical Sewer through the manhole covers without compromising the

 integrity of the manhole structures;

              b.     Stormwater cannot enter the Chemical Sewer through the

 manhole covers;

              c.     The top elevation of each riser pipe shall be at least one (1) foot

 above the elevation of the highest point of the center of the Facility road closest to

 each manhole; and

              d.     The elevations of the riser pipes and associated Facility road

 shall be determined based upon field-surveyed data that Defendant has collected

 since October 1, 2018.


                                           81
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.610     Page 85 of 208




       102. Within forty-five (45) Days of Defendant’s completion of the remedy

 pursuant to Paragraphs 99 through 101 at all manhole covers subject to the

 requirements of those Paragraphs, Defendant shall submit to EPA for review and

 comment pursuant to Section XIX (Notices) a sewer manhole remedy report

 containing the following:

             a.     A description of the completed work at each manhole;

             b.     Photos of each grated sewer manhole cover that has been

 remedied, including all remedy components;

             c.     A map that displays the location of each grated sewer manhole

 cover remedied; and

             d.     All relevant elevations, listed in feet and including the reference

 vertical datum, and the date(s) on which Defendant measured such elevations.

 B.    Stormwater Capacity and Pollutant Evaluation

       103. Within thirty-six (36) months of the Effective Date, DSC shall

 complete a Stormwater Capacity and Pollutant Evaluation that includes the

 following components: (i) a Containment Dike Assessment as set forth in

 Paragraph 104; (ii) a Detention Basin Assessment as set forth in Paragraph 105;

 (iii) a Chemical Sewer Capacity Study, Phase II, as set forth in Paragraphs 106

 through 110; (iv) a Detention Basin Monitoring Study as set forth in Paragraphs




                                          82
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20           PageID.611     Page 86 of 208




 111 through 117; and (v) a Containment Dike Monitoring Program Plan as set

 forth in Paragraphs 118 through 121.

        104. Containment Dike Assessment. Defendant shall conduct a

 Containment Dike Assessment (“CDA”) that: (i) identifies the Containment Dikes

 at the Facility; (ii) identifies all solid and liquid matter that is conveyed to,

 conveyed from, and/or contained in each Containment Dike; (iii) describes all solid

 or liquid matter that is conveyed to, conveyed from, and/or contained in each

 Containment Dike; and (iv) describes the structure and volumetric capacity of each

 Containment Dike at the Facility.

                 a.   Containment Dike Identification: Defendant shall identify and

 describe the Containment Dikes at the Facility by all names to which each

 Containment Dike is referred in any operational or regulatory documents in use at

 the Facility as of the Effective Date. Defendant shall describe how each

 Containment Dike at the Facility is used and any associated policies or practices

 for that use.

                 b.   Containment Dike Contents Identification: Defendant shall

 identify all Stormwater and known non-Stormwater sources that are conveyed to,

 conveyed from, and/or contained in each Containment Dike (“Containment Dike

 Contents”), as solid or liquid matter, identified pursuant to Subparagraph 104.a,




                                             83
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.612     Page 87 of 208




 and shall evaluate and identify, if applicable, the following potential non-

 Stormwater sources to any Containment Dike:

                     (1)    Process Wastewater or other production-related solid or

 liquid matter that is related to DSC’s processes at the Facility;

                     (2)    Fire Water and/or any fire suppression material (e.g.,

 foam) used during any circumstances, including, but not limited to, the following:

 (i) fire emergencies; (ii) Fire Water and/or any fire suppression system testing; or

 (iii) training of Facility personnel, including contractor personnel, as appropriate;

                     (3)    Condensate from equipment including, but not limited to,

 compressors and air conditioners;

                     (4)    Non-contact cooling water;

                     (5)    Maintenance wash-down water from any location or

 equipment on the Facility;

                     (6)    Groundwater sources including, but not limited to, the

 following: (i) landfill leachate; or (ii) any solid or liquid matter that is conveyed to

 or from and/or contained in the Facility’s site interceptor system;

                     (7)    Any other identified permitted non-Stormwater as set

 forth in Section I.D.3 of the 2015 NPDES Permit; and

                     (8)    Any other known non-Stormwater sources at the Facility

 not listed otherwise in this Paragraph, including known non-Stormwater


                                            84
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.613     Page 88 of 208




 originating from any Containment Dike-associated primary containment or other

 unplanned, non-routine, and/or emergency sources.

              c.     Containment Dike Contents Characterization: Defendant shall

 describe all Containment Dike Contents in terms of the following: (i) physical

 origin of all Containment Dike Contents; (ii) quality of all Containment Dike

 Contents; and (iii) quantity of all Containment Dike Contents.

                     (1)   Physical Origin: Defendant shall identify and describe

 the physical origin of all Containment Dike Contents. Defendant shall consider

 and include, if applicable, the following in the identification and description of the

 origin of all Containment Dike Contents for each Containment Dike: (i) Facility

 primary containment associated with each Containment Dike; (ii) Facility building

 (identified by the unique numeric identifier, name, and primary Facility operation)

 associated with each Containment Dike; (iii) Facility product supply chain

 associated with each Containment Dike; and (iv) all Facility locations and areas,

 identified with as much specificity as possible, from which Stormwater runs off

 and is conveyed to, conveyed from, and/or contained in each Containment Dike.

                     (2)   Quality: Defendant shall describe the quality of all non-

 Stormwater Containment Dike Contents, identified pursuant to Subparagraph

 104.b, based on the following: (i) hazardous substance designation, if any, as

 identified in 40 C.F.R. Part 116 pursuant to Section 311 of the CWA, and RCRA


                                           85
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.614    Page 89 of 208




 hazardous waste classification, if any, including all appropriate hazardous waste

 codes; (ii) Clean Water Act Pollutant designation, if any (e.g., conventional or

 toxic Pollutant), as identified in 40 C.F.R. Part 401 pursuant to Section 307 of the

 CWA; and (iii) if not already identified, the primary parameter type, if any (e.g.,

 bacteria, inorganic metal, inorganic non-metal, non-pesticide organic, pesticide,

 etc.).

                    (3)    Quantity: Defendant shall identify and describe the

 maximum predictable volume of all non-Stormwater Containment Dike Contents

 that are conveyed to, conveyed from, and or contained in each Containment Dike.

 For all identified volumes of all non-Stormwater Containment Dike Contents,

 Defendant shall identify the following: (i) frequency that volume is conveyed to,

 conveyed from, and/or contained in each Containment Dike; and (ii) concentration

 of the non-Stormwater Containment Dike Contents contained in the volume at the

 frequency that volume is conveyed to, conveyed from, and/or contained in each

 Containment Dike. Defendant shall include the corresponding quantity

 information for all spills and Releases that have occurred between August 1, 2016

 and the month preceding submission of the CDA Results Report required by

 Paragraph 104.f.

              d.    Containment Dike Physical Structure Characterization:

 Defendant shall characterize the physical structure of each Containment Dike by


                                           86
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.615   Page 90 of 208




 identifying and describing for each Containment Dike, at a minimum, the

 following:

                     (1)    Material composition of the Containment Dike (e.g.,

 concrete, earthen material, plastic, metal, etc.);

                     (2)    Presence or absence of any inner lining of the

 Containment Dike and the material composition of that lining;

                     (3)    Number of chambers, or compartments, within each

 Containment Dike and how solid or liquid matter is conveyed to and/or from one

 chamber, or compartment, to and/or from another chamber, or compartment;

                     (4)    Inner physical dimensions of each Containment Dike,

 and each chamber or compartment within each Containment Dike: (i) length; (ii)

 width; (iii) depth from the inner bottom of the Containment Dike to the top of the

 uppermost level of each Containment Dike such that any liquid and/or other

 material would be contained in the Containment Dike at this level; (iv) elevation

 above a reference datum, and identification of the value of that datum above sea

 level, of the uppermost level of each Containment Dike such that any liquid and/or

 other material would be contained in the Containment Dike at this level; (v) depth

 from the inner bottom of the Containment Dike to the invert (inner bottom) of the

 Containment Dike outlet pipe(s); and (vi) inner diameter of the Containment Dike

 outlet pipe(s);


                                            87
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.616    Page 91 of 208




                     (5)    Working volumetric capacity within each Containment

 Dike to contain any solid or liquid matter;

                     (6)    Count and location of all discrete inlets to each

 Containment Dike;

                     (7)    Count and location of all discrete outlets from each

 Containment Dike and the disposition of any solid or liquid matter conveyed from

 each Containment Dike through each discrete outlet;

                     (8)    Identification of any connecting Containment Dike(s)

 and the direction of conveyance of solid or liquid matter between the connecting

 Containment Dikes;

                     (9)    Identification of all physical connections to the Storm

 Sewer System and the Chemical Sewer System from each Containment Dike; and

                     (10) Identification of the type, model, and capacity of all

 pumps used at each Containment Dike to pump the Containment Dike Contents to

 the Chemical Sewer System and/or the Storm Sewer System and the discharge

 disposition of each pump (e.g., to the Chemical Sewer System, Storm Sewer

 System, different Containment Dike, etc.).

              e.     Containment Dike Emptying Operating Procedures: Defendant

 shall identify and describe, in detail, all procedures and practices at the Facility,

 whether documented (on paper or electronically) or undocumented, that the


                                            88
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.617     Page 92 of 208




 Facility uses to determine what, when, why and how solid or liquid matter is

 conveyed, whether pumped, hauled or otherwise vacated, from each Containment

 Dike. If any procedures or practices involve collecting samples for analysis at a

 laboratory, the Defendant shall identify the parameter for which the analysis is

 conducted and the analytic method used for the analysis. Defendant shall include

 in the description of all procedures and practices, the identification and description

 of all equipment and other tools, including paper forms and electronic databases,

 that the Facility uses with all aforementioned procedures and practices as follows:

                     (1)    For all forms (paper and electronic) and electronic

 databases, Defendant shall identify and describe the type (e.g., paper form,

 electronic Excel spreadsheet, electronic Access database, etc.), title or name (e.g.,

 313 Spill Containment Inspection Log, Spill Containment Facility

 Operation/inspection Log, etc.), and mode of data recording (e.g., hand-written

 field entry, electronic field entry, hand-written office entry, etc.). If the Facility

 uses more than one of each form or database, Defendant shall identify each form or

 database by a unique name and/or number.

                     (2)    For each piece of equipment, Defendant shall identify

 and describe the type of equipment (e.g., pump, total organic carbon (“TOC”)

 monitoring device, data logger, pH meter, colorimeter, etc.). For each pump,

 Defendant shall identify the type of pump (e.g., reciprocating, peristaltic,


                                            89
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.618     Page 93 of 208




 submersible, etc.) and the pump size, capacity, and/or any other appropriate rating

 information. For each piece of monitoring equipment (e.g., TOC monitoring

 device, data logger, pH meter, colorimeter, etc.), Defendant shall identify the

 following, if appropriate: (i) manufacturer; (ii) model; (iii) unique name (or

 number); (iv) frequency of calibration; (v) existence and type of calibration record;

 and (vi) unique name of paper forms and/or electronic databases as identified in

 Subparagraph 104.e(1) in which the Facility records the monitoring results

 obtained from the piece of equipment.

              f.    Containment Dike Assessment Results Report: Within six (6)

 months of the Effective Date, Defendant shall submit to EPA for review and

 comment pursuant to Section XIX (Notices) a report on the results of the

 Containment Dike Assessment (“CDA Results Report”). The CDA Results Report

 shall include, at a minimum, the following elements:

                    (1)    Tabular summaries of all information identified and

 described pursuant to this Paragraph 104 presented by each Containment Dike;

                    (2)    Current scaled map(s) of all Containment Dikes at the

 Facility that include labeled names of each Containment Dike identified pursuant

 to Subparagraph a of this Paragraph.

       105. Detention Basin Assessment. Defendant shall conduct a Detention

 Basin Assessment (“DBA”) that: (i) identifies all solid and liquid non-Stormwater


                                          90
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.619   Page 94 of 208




 sources that are conveyed to, conveyed from, and/or contained in the 4705

 Detention Basin and that are not conveyed to, conveyed in, or contained in any of

 the Containment Dikes prior to conveyance to or from and/or containment in the

 4705 Detention Basin; (ii) describes all liquid and solid matter identified under this

 Paragraph; and (iii) describes the structure of the 4705 Detention Basin. Within

 six (6) months of the Effective Date, Defendant shall complete the DBA and

 submit to EPA for review and comment pursuant to Section XIX (Notices) a

 summary report on the completed DBA, pursuant to the requirements set forth in

 Subparagraph e of this Paragraph.

              a.     Detention Basin Contents Identification: Defendant shall

 identify and list all Stormwater, Stormwater Associated With Industrial Activity,

 and solid and liquid non-Stormwater sources that are conveyed to, from, and/or

 contained in the 4705 Detention Basin and that are not conveyed to, from, and/or

 contained in any of the Containment Dikes prior to the conveyance to, from, or

 containment in the 4705 Detention Basin (“Detention Basin Contents”), and shall

 evaluate and identify, if applicable, the following as potential non-Stormwater

 sources to the 4705 Detention Basin:

                     (1)   Process Wastewater or other production related solid or

 liquid matter that is related to DSC’s processes at the Facility;




                                           91
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.620    Page 95 of 208




                     (2)      Fire Water and/or any fire suppression material (e.g.,

 foam) used during any circumstances, including, but not limited to, the following:

 (i) fire emergencies; (ii) Fire Water and/or any fire suppression system testing; or

 (iii) training of Facility personnel, including contractor personnel, as appropriate;

                     (3)      Condensate from equipment including, but not limited to,

 compressors and air conditioners;

                     (4)      Non-contact cooling water;

                     (5)      Maintenance wash-down water from any location or

 equipment at the Facility;

                     (6)      Groundwater sources including, but not limited to, the

 following: (i) landfill leachate; or (ii) solid or liquid matter that is conveyed in the

 Facility’s site interceptor system;

                     (7)      Any other identified permitted non-Stormwater set forth

 in Section I.D.3 of the 2015 NPDES Permit; and

                     (8)      Any other non-Stormwater sources at the Facility not

 listed in this Subparagraph 105.a, including unplanned, non-routine, and/or

 emergency sources.

              b.     Detention Basin Contents Characterization: Defendant shall

 describe all Detention Basin Contents in terms of the following: (i) physical origin




                                             92
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.621    Page 96 of 208




 of all Detention Basin Contents; (ii) quality of all Detention Basin Contents; and

 (iii) quantity of all Detention Basin Contents.

                     (1)    Physical Origin: Defendant shall identify and describe

 the physical origin of all Detention Basin Contents. Defendant shall consider and

 include, if relevant, the following in the identification and description of the origin

 of all Detention Basin Contents: (i) Facility location from which the non-

 Stormwater Detention Basin Contents originated; (ii) Facility building name

 (identified by the unique numeric identifier, name, and primary building operation

 and/or equipment operation) associated with specific non-Stormwater Detention

 Basin Contents; (iii) Facility product supply chain associated with the specific

 Detention Basin Contents; and (iv) all Facility locations and areas, identified with

 as much specificity as possible, from which Stormwater runs off and is conveyed

 to, conveyed from, and/or contained in the Detention Basin without prior

 conveyance to, conveyance from, and/or containment in any Containment Dike.

                     (2)    Quality: Defendant shall describe the quality of all non-

 Stormwater Detention Basin Contents, identified pursuant to this Paragraph, based

 on the following: (i) hazardous substance designation, if any, as identified in 40

 C.F.R. Part 116 pursuant to Section 311 of the CWA, and RCRA hazardous waste

 classification, if any, including all appropriate hazardous waste codes, if

 applicable; (ii) Clean Water Act Pollutant designation, if any (e.g., conventional or


                                           93
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.622    Page 97 of 208




 toxic Pollutants), as identified in 40 C.F.R. Part 401 pursuant to Section 307(a)(1)

 of the CWA; and, (iii) if not already identified pursuant to this Paragraph,

 primary parameter type, if any (e.g., bacteria, inorganic metal, inorganic non-

 metal, non-pesticide organic, pesticide, etc.).

                     (3)   Quantity: Defendant shall identify and describe the

 maximum predictable volume of all non-Stormwater Detention Basin Contents that

 are conveyed to, conveyed from, and/or contained in the Detention Basin. For all

 identified volumes of all non-Stormwater Detention Basin Contents, Defendant

 shall identify the following: (i) frequency that volume is conveyed to, conveyed

 from, and/or contained in the Detention Basin; and (ii) concentration of the non-

 Stormwater Detention Basin Contents contained in the volume at the frequency

 that volume is conveyed to, conveyed from, and/or contained in the Detention

 Basin without prior conveyance to, conveyance from, and/or containment in any

 Containment Dike. Defendant shall include the corresponding quantity

 information for all spills and/or Releases that occurred between August 1, 2016

 and the month preceding submission of the DBA Results Report.

              c.     Detention Basin Physical Structure Characterization:

 Defendant shall describe the physical structure of the Detention Basin by

 identifying and describing, at a minimum, the following information:




                                           94
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.623    Page 98 of 208




                     (1)   Count and location of all discrete inlets to the Detention

 Basin;

                     (2)   Count and location of all discrete outlets from the

 Detention Basin, including, but not limited to, the following: (i) NPDES permitted

 Discharge Point Source from the Detention Basin to Lingle Drain; (ii) location of

 any emergency overflows from the Detention Basin to Lingle Drain; and (iii)

 location of any bypasses and diversions, whether motorized or manually operated,

 from any structures at the Facility that are associated with the Detention Basin

 (e.g., 4705 building);

                     (3)   Count and location of all sampling points;

                     (4)   Usable volumetric capacity of the Detention Basin,

 including the identified volume per foot of elevation of the Detention Basin;

                     (5)   Identification and location of all pumps in any structure

 associated with the Detention Basin including the type, model, and capacity; and

                     (6)   Identification and description of location of all flow

 control gates or other flow control structures at any location at the Detention Basin

 or any structure associated with the Detention Basin.

              d.     Detention Basin Discharge and Emptying Operating

 Procedures: Defendant shall identify and describe, in detail, all procedures and

 practices at the Facility, whether documented (on paper or electronically) or


                                          95
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.624     Page 99 of 208




 undocumented, that the Facility uses to determine what, when, why and how liquid

 or solid matter is conveyed from, whether pumped, hauled or otherwise vacated,

 from the 4705 Detention Basin. If any procedures or practices involve collecting

 samples for analysis at a laboratory, the Defendant shall identify the parameter for

 which the analysis is conducted and the analytic method used for the analysis.

 Defendant shall include in the description of all procedures and practices, the

 identification and description of all equipment and other tools, including paper

 forms and electronic databases, that the Facility uses with all aforementioned

 procedures and practices as follows:

                     (1)   For all forms (paper and electronic) and electronic

 databases, Defendant shall identify and describe the type (e.g., paper form,

 electronic Excel spreadsheet, electronic Access database, etc.), title or name (e.g.,

 800 Block – 4705 Storm Water Retention Pond Log Sheet, 4705 Discharge Data),

 and mode of data recording (e.g., hand-written field entry, electronic field entry,

 hand-written office entry, etc.). If the Defendant uses more than one of each form

 or database, Defendant shall identify each form or database by a unique name

 and/or number.

                     (2)   For each piece of equipment, Defendant shall identify

 and describe the type of equipment (e.g., pump, TOC monitoring device, data

 logger, pH meter, colorimeter, etc.). For each pump, Defendant shall identify the


                                           96
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.625    Page 100 of 208




 type of pump (e.g., reciprocating, peristaltic, submersible, etc.) and the pump size,

 capacity, and/or any other appropriate rating information. For each piece of

 monitoring equipment (e.g., TOC monitoring device, data logger, pH meter,

 colorimeter, etc.), Defendant shall identify the following, if appropriate:

 (i) manufacturer; (ii) model; (iii) unique name (or number); (iv) frequency of

 calibration; (v) existence and type of calibration record; and (vi) unique name of

 paper forms and/or electronic databases as identified in Subparagraph 105.e(1) in

 which the Facility records the monitoring results obtained from the piece of

 equipment.

              e.     Detention Basin Assessment Results Report: Within six (6)

 months of the Effective Date, Defendant shall submit to EPA for review and

 comment pursuant to Section XIX (Notices) a report on the results of the Detention

 Basin Assessment (“DBA Results Report”). The DBA Results Report shall

 include the following elements:

                     (1)   All information identified and described pursuant to

 Subparagraphs a through d of this Paragraph;

                     (2)   Current scaled map(s) of the Detention Basin at the

 Facility that include all locations identified pursuant to Subparagraph c of this

 Paragraph; and




                                           97
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.626    Page 101 of 208




                     (3)   Current scaled cross-section diagram(s) of the Detention

 Basin that identifies elevations and distances and all relevant locations identified

 pursuant to Subparagraph c of this Paragraph.

       106. Chemical Sewer Capacity Study, Phase II. Defendant shall conduct

 the second phase of the Chemical Sewer Capacity Study (“Chemical Sewer Study,

 Phase II”) to supplement DSC’s March 9, 2013 Chemical Sewer System Capacity

 Study (“2013 Chemical Sewer Study”) and the December 13, 2013 Addendum to

 the 2013 Chemical Sewer Study Chemical Sewer Capacity Study, Phase II.

              a.     Defendant shall evaluate the following items at the Facility as

 part of the Chemical Sewer Study, Phase II:

                     (1)   Storage and conveyance capacity of the Chemical Sewer

 System as currently built and operating for all Wastewater at the Facility that is

 conveyed to, conveyed from, and/or contained in the Chemical Sewer System

 during non-wet weather and non-emergency conditions;

                     (2)   Storage and conveyance capacity of the Chemical Sewer

 System as currently built and operating for all Wastewater and Stormwater at the

 Facility that is conveyed to, conveyed from, and/or contained in the Chemical

 Sewer System during wet weather, non-emergency conditions;

                     (3)   Storage and conveyance capacity of the Storm Sewer

 System related to the following: (i) impact of any capacity deficiencies (e.g.,


                                           98
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.627    Page 102 of 208




 surcharging Storm Sewer System catch basins during particular frequency storms)

 in the Storm Sewer System on the volume of Stormwater entering the Chemical

 Sewer System; and (ii) impact if Stormwater is redirected from the Chemical

 Sewer System to the Storm Sewer System; and

                     (4)   Potential future remedial actions for all storage and

 conveyance capacity deficiencies that allow the Release of any contents from the

 Chemical Sewer System.

              b.     Defendant shall include the following activities in the Chemical

 Sewer Study, Phase II:

                     (1)   Data collection: Defendant shall collect necessary

 system attribute information, rainfall data, and flow and hydraulic grade line

 (“HGL”) monitoring data at the Facility as part of the Chemical Sewer Study,

 Phase II.

                     (2)   Data collection equipment installation: Defendant shall

 install the following equipment in representative locations at the Facility to

 facilitate data collection activities required pursuant to Subparagraph b(1) of this

 Paragraph: (i) one rain gauge, to supplement the existing rain gauge at the

 Salzburg Landfill, that shall have a rainfall data collection temporal resolution of

 15 minutes (or more frequent) and a rainfall data collection sensitivity of 0.01 inch

 (or better); and (ii) area/velocity flow meters in the Chemical Sewer System and


                                           99
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.628   Page 103 of 208




 the Storm Sewer System sufficient to perform the Chemical Sewer Study, Phase II

 as required by this Paragraph 106.

                     (3)   Hydrologic and hydraulic model configuration:

 Defendant shall configure the computer simulations representing the Facility’s

 surface hydrology and Chemical Sewer System (hydrologic and hydraulic models)

 based upon the best available attribute information, including any new attribute

 information collected pursuant to Paragraphs 104 through 105 and Subparagraphs

 b(1) and b(2) of this Paragraph.

                     (4)   Hydraulic model calibration and validation: Defendant

 shall utilize the rainfall, HGL, and flow data collected pursuant to Subparagraphs

 b(1) and b(2) of this Paragraph to adjust appropriate model parameters to achieve a

 degree of calibration appropriate for the intended uses of the hydrologic and

 hydraulic models.

       107. Within eight (8) months of the Effective Date, Defendant shall submit

 to EPA for approval pursuant to Section XI (Approval of Deliverables) a plan for

 completion of the Chemical Sewer Study, Phase II (“Chemical Sewer Study, Phase

 II Plan”), which shall include the following elements:

              a.     Schedule for completion of the Chemical Sewer Study, Phase

 II and submission of the final report on the completed Chemical Sewer Study,

 Phase II that shall be no longer than twenty (20) months, from EPA’s approval the


                                         100
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.629    Page 104 of 208




 Chemical Sewer Study, Phase II Plan. The schedule shall include identified dates

 by which the Defendant will conduct the following, at a minimum: (i) initiation

 and completion of all activities required by Subparagraph 106.b; and

 (ii) submission of a final report in accordance with the requirements of Paragraph

 110;

              b.     Identification and description of all objectives, and methods to

 meet those objectives, of the Chemical Sewer Capacity Study, Phase II including

 the following: (i) detailed description of how the Defendant will evaluate the items

 required pursuant to Subparagraph 106.a; and (ii) detailed description of how the

 Defendant will conduct the activities required pursuant to Subparagraph 106.b;

              c.     Identification, description, and map(s) of the locations of the

 following: (i) data collection equipment installed, or to be installed, pursuant to

 Subparagraph 106.b(2); and (ii) any additional data collection equipment installed,

 or to be installed, to support data collection activities required by Subparagraph

 106.b(1), including, but not necessarily limited to, the rain gauge at Salzburg

 Landfill;

              d.     Identification and description of the following information

 about each rain gauge Defendant will use during the Chemical Sewer Study, Phase

 II, including the rain gauge at Salzburg Landfill: (i) rainfall monitoring equipment




                                          101
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.630     Page 105 of 208




 type; (ii) rainfall data collection temporal resolution; and (iii) rainfall data

 collection sensitivity;

               e.    Identification and description of the following information

 about each flow meter Defendant will use during the Chemical Sewer Study, Phase

 II: (i) type; (ii) manufacturer; (iii) model; and (iv) capability of each flow meter to

 manage low flow and surcharge conditions (e.g., through the use of multiple level

 sensors, etc.);

               f.    Identification of all information Defendant intends to use in the

 Chemical Sewer Capacity Study, Phase II from the CDA (required pursuant to

 Paragraph 104) and the DBA (required pursuant to Paragraph 105);

               g.    Identification and description of all differences from the 2013

 Chemical Sewer Study and any addenda to that study, and a detailed description of

 the ways in which the Chemical Sewer Study, Phase II will refine the findings of

 the 2013 Chemical Sewer Study and any addenda to that study;

               h.    Identification and description of Defendant’s plan to evaluate

 the following in the Chemical Sewer Study, Phase II:

                     (1)    Verification of all key attribute data, including, but not

 limited to: (i) pipe invert elevations at key locations; (ii) Containment Dike bottom

 elevations; and (iii) confirmation of pumping capacities (using flow monitoring or

 pump-down testing);


                                            102
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.631     Page 106 of 208




                      (2)     Sump at 123 Building under varying conditions (e.g.,

 empty, partially filled, full, etc.);

                      (3)     Characterization of sedimentation and/or blockages,

 partial and complete, or other types of obstructions in the Chemical Sewer System;

                      (4)     All impacts of new sources of flow to the Chemical

 Sewer System since the completion of the 2013 Chemical Sewer Study and the

 December 13, 2013 Addendum, including, but not limited to, the non-foam deluge

 system;

                      (5)     Identification and quantification of all flows into the

 Chemical Sewer System from all non-DSC sources, whether on-site or off-site at

 the Facility, and the location of the entry of those flows into the Chemical Sewer

 System;

                      (6)     All capital improvements and other infrastructure and

 structural changes made at the Facility that impact the Chemical Sewer System

 since the completion of the 2013 Chemical Sewer Study and the December 13,

 2013 Addendum;

                      (7)     All current operations of the Containments Dikes and

 Detention Basin that impact the hydrologic and hydraulic models, including the

 details and description of how the models accurately capture the actual operation

 of the Containment Dikes and Detention Basin; and


                                             103
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.632    Page 107 of 208




                     (8)      Identification and description of Defendant’s plan to

 consider and model the capacity of the Storm Sewer System, including the

 Detention Basin and Facility as a whole during site-wide flooding, such that

 Defendant can evaluate the capacity of the Storm Sewer System related to the

 following: (i) impact of any capacity limitations in the Storm Sewer System on the

 volume of Stormwater entering the Chemical Sewer System; and (ii) possible

 addition to the Storm Sewer System of any Stormwater that could be redirected

 from the Chemical Sewer System to the Storm Sewer System.

              i.     Identification and description of the Defendant’s plan to

 employ the capabilities of the hydrologic and hydraulic models, including, but not

 limited to, the following:

                     (1)      Refinement of Process Wastewater and sanitary sewage

 baseflows, if appropriate;

                     (2)      Use of hydrologic processes to simulate inflow and

 rainfall-derived infiltration and inflow (“RDII”), including consideration of the

 following: (i) variability of RDII in response to antecedent moisture conditions;

 and (ii) inflow through all grated Chemical Sewer manhole covers; and

                     (3)      Application of the fully dynamic wave flow routing

 option for the modeling of all Chemical Sewer System flows, including the

 simulation of flows into and from all Containment Dikes at the Facility;


                                            104
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.633    Page 108 of 208




                 j.   Identification of and statement of intended use of NOAA Atlas

 14 as the source of rainfall data Defendant will use for the design storms;

                 k.   Identification of one of the following: (i) description of the

 storm duration Defendant has determined results in the highest peak flows and/or

 HGLs (i.e., the critical duration) at the locations in the Chemical Sewer System

 where the contents of the Chemical Sewer System exit the Facility and/or Releases

 from the Chemical Sewer System may occur, including the appropriate return

 frequency(ies) to be paired with the critical duration; or (ii) justification for the use

 of the 25-year, 24-hour and the 5-year, 6-hour storms, used in the 2013 Chemical

 Sewer Study, to evaluate the Chemical Sewer System’s storage and conveyance

 capabilities;

                 l.   Description of how Defendant will consider the potential for

 increasing annual precipitation occurring in the most intense rainfall events, on the

 Chemical Sewer System’s capacity; and

                 m.   If Defendant proposes to use rainfall, flow, or any other data,

 including, but not limited to, pump records collected prior to initiation of the

 Chemical Sewer Study, Phase II, it shall provide a detailed description of the

 proposed use of such data, and an explanation of why actual rainfall data are not

 sufficient to allow Defendant to comply with Subparagraph b of this Paragraph.




                                            105
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.634   Page 109 of 208




       108. Within thirty (30) Days of EPA’s approval of the Chemical Sewer

 Study, Phase II Plan, Defendant shall initiate implementation of the Plan as

 approved by EPA. Any proposed modifications to the approved Chemical Sewer

 Study, Phase II Plan must be agreed to in writing by EPA and Defendant.

       109. During implementation of the approved Phase II Plan, EPA may:

 (i) grant extensions to the scheduled rainfall and flow monitoring period(s)

 contained in the approved Plan if insufficient rainfall events occur to meet the

 criteria specified in the approved Chemical Sewer Study, Phase II Plan; and/or (ii)

 allow DSC to use data collected prior to the initiation of the Chemical Sewer

 Study, Phase II pursuant to the approved Phase II Plan.

       110. Within twenty (20) months of EPA’s approval of the Chemical Sewer

 Study, Phase II Plan, Defendant shall complete the Chemical Sewer Study, Phase

 II pursuant to the approved Phase II Plan and shall submit to EPA for approval

 pursuant to Section XI (Approval of Deliverables) a final report (“Chemical Sewer

 Study, Phase II Final Report”) that shall include, at a minimum, the following:

              a.    Details and description of the Defendant’s implementation of

 the approved Chemical Sewer Study, Phase II Plan, including the identification and

 description of all deviations from the Chemical Sewer Study, Phase II Plan and an

 explanation for all deviations;




                                          106
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.635    Page 110 of 208




              b.     Details and description of the hydrologic and hydraulic models’

 calibration and demonstration of the degree of calibration attained;

              c.     Results of the Chemical Sewer Study, Phase II including, but

 not limited to, the following: (i) areas identified in the Chemical Sewer System, at

 the Facility, and/or in the Storm Sewer System where DSC has determined that

 there are capacity limitations; and (ii) identification of the location and volume of

 predicted Releases from the Chemical Sewer System during specific storm events;

              d.     All rainfall and flow data and calibration hydrographs for all

 key calibration locations, as appendices; and

              e.     Identification and description of all operational, procedural, and

 structural changes Defendant intends to execute in the future, or has already

 executed, based upon the results of the Chemical Sewer Study, Phase II.

       111. Detention Basin Monitoring Study. Defendant shall conduct a

 Detention Basin Monitoring Study in which Defendant shall monitor the quality

 and quantity of Discharges and Releases from the 4705 Detention Basin for not

 less than one (1) year and not more than eighteen (18) months.

       112.    Within eight (8) Months of the Effective Date, Defendant shall

 submit to EPA for approval pursuant to Section XI (Approval of Deliverables) a

 plan to implement the Detention Basin Monitoring Study (“Detention Basin

 Monitoring Study Plan”).


                                          107
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.636    Page 111 of 208




       113. Defendant shall develop the Detention Basin Monitoring Study Plan

 using the following:

              a.    Information collected in the CDA pursuant to Paragraph 104

 and contained in the CDA Results Report;

              b.    Information collected in the DBA pursuant to Paragraph 105

 and contained in the DBA Results Report; and

              c.    All other relevant information not captured in Paragraphs 104

 and 105 that will be necessary to develop and implement the Detention Basin

 Monitoring Study Plan.

       114. The Detention Basin Monitoring Study Plan shall evaluate the

 following: (a) potential Pollutants that could be Discharged or Released from the

 Detention Basin, under a wide range of circumstances (including from overflows

 and bypasses), flows, and the quantity and quality of potential Pollutants; and

 (b) efficacy and appropriateness of all current monitoring conducted at the

 Detention Basin and at each Containment Dike prior to Discharge or Release into

 Lingle Drain from the Detention Basin.

       115. Defendant shall include the following in the Detention Basin

 Monitoring Study Plan:

              a.    Identification and description of methods Defendant will use to

 evaluate the requirements in Paragraphs 111 to 114;


                                          108
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.637     Page 112 of 208




              b.     Identification of all Pollutants and parameters, by name and

 chemical abstracts service registry number, if available, that Defendant will

 quantify in the Discharges and Releases from the Detention Basin during the

 Detention Basin Monitoring Study, which shall include: (i) the conventional

 Pollutants listed in 40 C.F.R. § 401.16; (ii) aluminum (total), antimony (total),

 arsenic (total), beryllium (total), cadmium (total), chromium (total), copper (total),

 cyanide (total), iron (total), lead (total), magnesium (total), mercury (total), nickel

 (total), selenium (total), silver (total), zinc (total), ammonia nitrogen, chemical

 oxygen demand, hardness (as calcium carbonate), nitrate plus nitrite nitrogen, total

 dissolved solids (a.k.a., TDS or total dissolved residue), TOC, turbidity, all

 polychlorinated biphenyls (PCBs) listed as Priority Pollutants in Appendix A to 40

 C.F.R. Part 423; and (iii) all additional Pollutants and parameters Defendant

 proposes to quantify in the Detention Basin Monitoring Study, which shall include

 all such Pollutants and parameters needed to meet the requirements of

 Paragraph 114. Defendant shall select the additional Pollutants and parameters

 referenced in (iii) above using the following sources: information obtained in the

 CDA pursuant to Paragraph 104; information obtained in the DBA pursuant to

 Paragraph 105; applicable information related to past and present manufacturing

 operations and supporting operations at the Facility; and parameters for which the

 Defendant has historically sampled and analyzed in the Discharges from the


                                           109
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20             PageID.638        Page 113 of 208




 Detention Basin on a quarterly frequency and pursuant to the requirements in the

 2015 NPDES Permit.

               c.     A quality assurance project plan, also known as a QAPP, that

 conforms to EPA Guidance for Quality Assurance Project Plans, EPA QA/G-5,

 EPA 240-R-02-009 (Dec. 2002) and includes, at a minimum: (i) method detection

 limits; (ii) quantification (a.k.a., quantitation) limits; (iii) basis for all

 quantification limits (e.g., EGLE rules, EPA industrial stormwater benchmark,

 RCRA groundwater monitoring limit, etc.); and (iv) the analytic method(s), which

 shall conform to 40 C.F.R. Part 136, Defendant will use to quantify each Pollutant

 and parameter.

               d.     Identification and description of all field equipment and

 procedures to be used during the Detention Basin Monitoring Study, including, but

 not limited to, the following: (i) flow measurement devices; (ii) sample collection

 equipment and tools; and (iii) field monitoring equipment and tools;

               e.     Identification and description of the frequencies that samples

 will be collected and by which personnel or contractors, identified by job titles;

 and

               f.     Identification and description of methods Defendant will use to

 evaluate the efficacy and appropriateness of current monitoring for pH and TOC at

 the Detention Basin (and at each Containment Dike if the monitoring is the same)


                                              110
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.639    Page 114 of 208




 using the analytic results for pH and TOC and any other potential Pollutants for

 which Defendant will be monitoring in the Detention Basin Monitoring Study.

       116. Within thirty (30) Days of EPA’s approval of the Detention Basin

 Monitoring Study Plan, Defendant shall initiate implementation of the Detention

 Basin Monitoring Study pursuant to the approved Detention Basin Monitoring

 Study Plan. Any proposed modifications to the approved Detention Basin

 Monitoring Study Plan must be agreed to in writing by EPA and Defendant.

       117. Within twenty (20) months of EPA’s approval of the Detention Basin

 Monitoring Study Plan, Defendant shall complete the Detention Basin Monitoring

 Study pursuant to the approved Detention Basin Monitoring Study Plan and shall

 submit to EPA for approval pursuant to Section XI (Approval of Deliverables) a

 final report (“Detention Basin Monitoring Study Final Report”) that shall include

 the following:

              a.    Details and description of Defendant’s implementation of the

 approved Detention Basin Monitoring Study Plan, including the identification and

 description of all deviations from the Detention Basin Monitoring Study Plan and

 an explanation for all deviations;

              b.    Results of all qualitative and quantitative monitoring during the

 Detention Basin Monitoring Study: (i) tabular summaries of results for all

 parameters monitored, measured, and/or analyzed; (ii) copies of any field bench


                                         111
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.640    Page 115 of 208




 sheets used during the Detention Basin Monitoring Study; and (iii) all laboratory-

 provided results;

              c.     Evaluation of the efficacy and appropriateness of all current

 monitoring of Discharges and Releases from the Detention Basin, and from each

 Containment Dike, as indicators of potential Pollutant Discharges and Releases and

 a proposal for alternate monitoring if the current monitoring is neither effective nor

 appropriate; and

              d.     Identification and description of all operational, procedural, and

 monitoring changes and/or future work that Defendant will be conducting based

 upon the results of the Detention Basin Monitoring Study Plan.

       118. Containment Dike Monitoring Program. Within sixty (60) Days of

 EPA’s approval of the Chemical Sewer Study, Phase II Final Report or the

 Detention Basin Monitoring Study Final Report, whichever is later, the Defendant

 shall submit to EPA for approval pursuant to Section XI (Approval of

 Deliverables) a program plan for remedying deficiencies in monitoring Discharges

 and Releases from the Containment Dikes (“Containment Dike Monitoring

 Program Plan”) based upon the information identified, described, and documented

 in the Chemical Sewer Capacity Study, Phase II Final Report, the CDA Results

 Report, the DBA Results Report, and the Detention Basin Monitoring Study Final

 Report.


                                          112
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.641    Page 116 of 208




       119. The Containment Dike Monitoring Program Plan shall include the

 identification and description of quantitative, qualitative, and programmatic

 deficiencies, if any, in the monitoring of the Discharges and Releases from the

 Containment Dikes to the Storm Sewer System as currently documented in the

 SWPPP and practiced on site by the Facility. Defendant shall identify the

 deficiencies, if any, based upon potential Pollutants that could enter Lingle Drain

 for which Defendant is not currently monitoring.

       120.   In addition to any deficiencies in current monitoring practices

 identified pursuant to Subparagraph 117.c, the Containment Dike Monitoring

 Program Plan shall include the following:

              a.    Operational and/or Facility procedures that Defendant plans to

 change and the description of those changes;

              b.    Field documentation Defendant plans to change and a

 description of the proposed changes;

              c.    A schedule for implementing the Containment Dike Monitoring

 Program Plan;

              d.    Identification of the sections of the SWPPP that Defendant will

 change to incorporate the details and results of the Containment Dike Monitoring

 Program developed pursuant to the Containment Dike Monitoring Plan; and




                                          113
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20     PageID.642    Page 117 of 208




             e.     Any maps of the Containment Dikes at the Facility that have

 been changed since the submission of those maps with the CDA Results Report.

       121. Within thirty (30) Days of EPA’s approval of the Containment Dike

 Monitoring Program Plan, Defendant shall initiate implementation of the

 Containment Dike Monitoring Program at the Facility pursuant to the Containment

 Dike Monitoring Program Plan approved by EPA.

 C.    Stormwater Pollution Prevention Plan Update

       122. Within sixty (60) Days of EPA’s approval of the final deliverable

 required by the Stormwater Capacity and Pollutant Evaluation required by

 Paragraphs 103 - 121, Defendant shall submit to EPA for approval pursuant to

 Section XI (Approval of Deliverables) an updated SWPPP that: (i) meets all

 NPDES permit requirements; (ii) reflects and incorporates information obtained

 through the Stormwater Capacity and Pollutant Evaluation conducted pursuant to

 Paragraphs 103 - 121 above; and (iii) incorporates all SWPPP-related Facility

 changes, whether tangible or programmatic, made since the submission of the

 SWPPP to EPA dated August 31, 2017.

                      IX.      REPORTING REQUIREMENTS

       123. Within four (4) months of the end of each calendar year after the Date

 of Lodging of this Consent Decree, until termination of this Decree pursuant to

 Section XXIII (Termination), Defendant shall submit an annual report (“Annual



                                         114
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.643     Page 118 of 208




 Report”) for the preceding calendar year period that shall include the status of any

 construction or compliance measures; completion of milestones; problems

 encountered or anticipated, together with implemented or proposed solutions;

 status of permit applications; reports to state agencies regarding deviations from

 CAA permits; copies of all notifications Defendant submits to EGLE pursuant to

 the 2015 NPDES Permit and any successor permits, including notifications

 regarding any spills, upsets, bypasses, Releases, Discharges, and any

 noncompliance with the CWA permits, and all correspondence with EGLE related

 to such notifications; and a discussion of Defendant’s progress in satisfying its

 obligations in connection with each SEP under Section XII (Supplemental

 Environmental Projects) including, at a minimum, a narrative description of

 activities undertaken; status of any construction or compliance measures, including

 the completion of any milestones set forth in the SEP Work Plan attached as

 Appendix B, and a summary of costs incurred since the previous report.

       124. The Annual Report shall also include the following information

 regarding the LDAR Program:

              a.    The number of LDAR Personnel at the Facility (excluding

 Personnel whose functions are not related to monitoring or repairing leaks) and the

 approximate percentage of time each such person dedicated to performing his/her

 LDAR functions;


                                          115
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.644    Page 119 of 208




              b.     The information required by Paragraph 33 of Subsection V.G

 (Valve Replacement and Improvement Program);

              c.     A description of the training done in accordance with this

 Consent Decree (this information need only be provided in the first report due

 under this Paragraph, unless Defendant makes a significant change to the training

 program);

              d.     Any deviations identified in the QA/QC performed under

 Subsection V.J (Quality Assurance (QA)/Quality Control (QC)), as well as any

 corrective actions taken under that Subsection;

              e.     A summary of LDAR audit results, including specifically

 identifying all alleged deficiencies; and

              f.     The status of all actions under any CAP that was submitted

 during the reporting period, unless the CAP was submitted less than one (1) month

 before the Annual Report. In that event, the status shall be reported in the next

 Annual Report.

       125. The Annual Report shall also contain the following:

              a.     Information required by Paragraph 58 in Section V.N (Benzene

 Waste);

              b.     Information required by Paragraphs 66 and 68 of Section V.P

 (Thermal Oxidizer (Throx) Automated Alert System);


                                             116
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.645     Page 120 of 208




              c.     Information required by Paragraph 72 of Section V.Q

 (Acetylene Vents 322 Building Project);

              d.     Information required by Paragraph 75 of Section V.R (Thermal

 Oxidizer (Throx) Reliability Improvement Project); and

              e.     A description of any noncompliance with the requirements of

 this Consent Decree and an explanation of the violation’s likely cause and the

 remedial steps taken, or to be taken, to prevent or minimize such violation, unless

 such noncompliance has already been reported pursuant to Paragraph 126 below in

 which case the previous report regarding noncompliance may be referenced in or

 attached to the Annual Report.

       126. If Defendant violates, or has reason to believe that it is likely to

 violate, any requirement of this Consent Decree, Defendant shall notify the United

 States of such violation and its likely duration, in writing, within ten (10) business

 days of the day Defendant first becomes aware of the violation, with an

 explanation of the violation’s likely cause and of the remedial steps taken, or to be

 taken, to prevent or minimize such violation. If the cause of a violation cannot be

 fully explained at the time the report is due, Defendant shall so state in the report.

 Defendant shall investigate the cause of the violation and shall then submit an

 amendment to the report, including a full explanation of the cause of the violation,

 within thirty (30) Days of the Day Defendant becomes aware of the cause of the


                                           117
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.646   Page 121 of 208




 violation. If at any time the provisions of this Consent Decree are included in a

 permit issued under Section 502 of the Clean Air Act, 42 U.S.C. § 7661a,

 consistent with the requirement for such inclusion in this Consent Decree, then the

 deviation reports required under any such permit may be referenced in the Annual

 Report, if desired. Nothing in this Paragraph or the following Paragraph relieves

 Defendant of its obligation to provide the notice required by Section XIV (Force

 Majeure).

       127. Whenever any violation of this Consent Decree or of any applicable

 permits or any other event affecting Defendant’s performance under this Decree, or

 the performance of its Facility, may pose an immediate threat to the public health

 or welfare or the environment, Defendant shall notify EPA orally or by electronic

 or facsimile transmission as soon as possible, but no later than twenty-four (24)

 hours after Defendant first knew of the violation or event. This procedure is in

 addition to the requirements set forth in the preceding Paragraph.

       128. Each report submitted by Defendant under this Section shall be signed

 by an official of the Defendant or agent submitting on the Defendant’s behalf and

 include the following certification:

       I certify under penalty of law that this document and all attachments
       were prepared under my direction or supervision in accordance with a
       system designed to assure that qualified personnel properly gather and
       evaluate the information submitted. Based on my inquiry of the
       person or persons who manage the system, or those persons directly
       responsible for gathering the information, the information submitted

                                         118
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.647    Page 122 of 208




       is, to the best of my knowledge and belief, true, accurate, and
       complete. I have no personal knowledge that the information
       submitted is other than true, accurate, and complete. I am aware that
       there are significant penalties for submitting false information,
       including the possibility of fine and imprisonment for knowing
       violations.

       129. This certification requirement does not apply to emergency or similar

 notifications where compliance would be impractical.

       130. All reports and any other submissions under this Consent Decree shall

 be submitted to EPA in accordance with Section XIX of this Consent Decree

 (Notices).

       131. The reporting requirements of this Consent Decree do not relieve DSC

 of any reporting obligations required by the CAA, CWA, EPCRA, CERCLA, or

 RCRA or implementing regulations, or by any other federal, state, or local law,

 regulation, permit, or other requirement. The reporting requirements of this

 Section are in addition to any other reports, plans or submissions required by other

 Sections of this Consent Decree.

       132. Any information provided pursuant to this Consent Decree may be

 used by the United States in any proceeding to enforce the provisions of this

 Consent Decree and as otherwise permitted by law.

                            X.      PERMIT SUBMISSIONS

       133. Where any compliance obligation under this Consent Decree requires

 Defendant to obtain a federal, state, or local permit or approval, Defendant shall

                                          119
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.648    Page 123 of 208




 submit timely and complete applications and take all other actions necessary to

 obtain all such permits or approvals. Defendant may seek relief under the

 provisions of Section XIV (Force Majeure) for any delay in the performance of any

 such obligation resulting from a failure to obtain, or a delay in obtaining, any

 permit or approval required to fulfill such obligation, if Defendant has submitted

 timely and complete applications and has taken all other actions necessary to

 obtain all such permits or approvals. This includes, but is not limited to: permits

 for any discharge of pollutants under the CWA; and all appropriate permits

 pursuant to Title I of the CAA and the applicable Michigan SIP provisions

 implementing Title I of the CAA related to the Acetylene Vents 322 Building

 Project described in Paragraphs 69 to 70 and the Throx Reliability Improvement

 Project described in Paragraphs 73 and 74.

       134. Within eighteen (18) months after the Effective Date of this Consent

 Decree, DSC shall apply to include permanently the following requirements and

 limitations enumerated in this Consent Decree into a federally enforceable permit

 that will survive termination of this Consent Decree or request a site-specific

 amendment to the Michigan SIP, such that the requirements and limitations

 enumerated in this Consent Decree become and remain “applicable requirements”

 as that term is defined in 40 C.F.R. Part 70.2: the Operation and Maintenance Plan

 for the continuous emission monitoring units as described in Paragraphs 60 - 63,


                                          120
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.649    Page 124 of 208




 and the Throx automated alert system requirements contained in Paragraphs 64 -

 68.

       135. Prior to termination of the Consent Decree, DSC shall submit

 complete applications to EGLE to modify, amend, or revise the Renewable

 Operating Permit to incorporate all applicable requirements to which DSC is

 subject, including all applicable requirements of the MON at 40 C.F.R. Part 63,

 Subpart FFFF and the injunctive relief components identified in the immediately

 preceding Paragraph into the Renewable Operating Permit.

       136. DSC shall provide the EPA Clean Air contacts in Section XIX

 (Notices) a copy of each CAA application for a permit or SIP amendment, as well

 as a copy of any permit or amendment proposed as a result of such application, to

 allow for timely participation in any public comment opportunity.

                      XI.      APPROVAL OF DELIVERABLES

       137. Submissions Subject to EPA Approval. After review of any plan,

 report, or other item that is required to be submitted for approval pursuant to this

 Consent Decree, EPA shall in writing: (a) approve the submission; (b) approve the

 submission upon specified conditions; (c) approve part of the submission and

 disapprove the remainder; or (d) disapprove the submission. If EPA fails to act on

 a submittal within ninety (90) Days, any subsequent milestone date dependent

 upon such action by EPA shall be extended by the number of Days beyond the 90-


                                          121
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.650    Page 125 of 208




 Day period that EPA uses to act on the submittal, provided that: (i) Defendant

 notifies EPA in writing, at the time of its submittal, of the end date of the 90-Day

 review period; and (ii) if EPA fails to act within ninety (90) Days, Defendant

 notifies EPA within seven (7) Days following expiration of the 90-Day review

 period of any specific milestone dates that Defendant believes would be extended.

 This Paragraph does not apply to EPA review of, or actions taken with regard to,

 revisions to water quality standards, permits, or any matters other than submittals

 that Defendant is specifically required to submit for approval pursuant to this

 Consent Decree.

       138. If the submission is approved pursuant to Paragraph 137, Defendant

 shall take all actions required by the plan, report, or other document, in accordance

 with the schedules and requirements of the plan, report, or other document, as

 approved. If the submission is conditionally approved or approved only in part

 pursuant to Subparagraph 137.b or 137.c, Defendant shall, upon written direction

 from EPA, take all actions required by the approved plan, report, or other item that

 EPA determines are technically severable from any disapproved portions, subject

 to Defendant’s right to dispute only the specified conditions or the disapproved

 portions, under Section XV (Dispute Resolution).

       139. If the submission is disapproved in whole or in part pursuant to

 Subparagraph 137.c or 137.d, Defendant shall, within forty-five (45) Days or such


                                          122
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.651    Page 126 of 208




 other time as the Parties agree to in writing, correct all deficiencies and resubmit

 the plan, report, or other item, or disapproved portion thereof, for approval, in

 accordance with the preceding Paragraphs. If the resubmission is approved in

 whole or in part, Defendant shall proceed in accordance with the preceding

 Paragraph.

       140. If a resubmitted plan, report, or other item, or portion thereof, is

 disapproved in whole or in part, EPA may again require Defendant to correct any

 deficiencies, in accordance with the preceding Paragraphs, or may itself correct

 any deficiencies subject to Defendant’s right to invoke Dispute Resolution and the

 right of EPA to seek stipulated penalties as provided in the preceding Paragraphs.

       141. Any stipulated penalties applicable to the original submission, as

 provided in Section XIII (Stipulated Penalties), shall accrue during the 45-Day

 period or other specified period, but shall not be payable unless the resubmission is

 untimely or is disapproved in whole or in part; provided that, if the original

 submission was so deficient as to constitute a material breach of Defendant’s

 obligations under this Decree, the stipulated penalties applicable to the original

 submission shall be due and payable notwithstanding any subsequent

 resubmission.




                                          123
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.652    Page 127 of 208




       142. Submissions Subject to EPA Comment

             a.     Unless otherwise provided herein, for submissions under any

 provision of this Consent Decree that are subject to EPA comment, EPA may

 provide written comments on the submission, in whole or in part, or may decline to

 comment. If EPA provides written comments within ninety (90) Days of receiving

 a submission, the Defendant shall within forty-five (45) Days of receiving such

 comments either: (i) alter and implement the submission consistent with EPA’s

 written comments (or any revision of such comments agreed to by EPA in writing);

 or (ii) submit the matter for dispute resolution under Section XV (Dispute

 Resolution) of this Consent Decree.

             b.     Unless otherwise provided herein, after ninety (90) Days from

 the date of such submission, EPA may nonetheless thereafter provide written

 comments requiring changes to the submission which the Defendant shall

 implement unless implementation of the written comments would be unduly

 burdensome given the degree to which the Defendant has proceeded with

 implementing the deliverable or otherwise unreasonable. If the Defendant

 determines that implementation of the written comments is unduly burdensome or

 otherwise unreasonable, it shall invoke dispute resolution within sixty (60) Days of

 receiving EPA’s comments.




                                         124
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.653    Page 128 of 208




           XII.     SUPPLEMENTAL ENVIRONMENTAL PROJECTS

       143. DSC shall implement the Supplemental Environmental Projects

 (“SEPs”) listed below, in accordance with the schedules and requirements of this

 Section XII and Appendix B:

              a.    Enhanced Monitoring and Repair Project for Connectors.

 Defendant shall use two different methods to monitor connectors for fugitive

 emissions and identify leaks and potential leaks from the connectors in accordance

 with this Section XII (Supplemental Environmental Projects) and Appendix B

 (“Enhanced Monitoring SEP”). First, Defendant shall monitor the connectors

 pursuant to Method 21, which is required for equipment subject to the

 Miscellaneous Organic Chemical Manufacturing National Emission Standards

 (“MON”) set forth at 40 C.F.R. § 63.2430 et seq. (Subpart FFFF). Next,

 Defendants shall use an optical gas imaging (“OGI”) camera (“FLIR Camera”),

 which provides infrared imaging for certain fugitive VOC and HAP emissions, to

 monitor the same connectors. Defendant shall then compare the results obtained

 from Method 21 and the FLIR Camera to determine the relative accuracy of the

 monitoring methods. The Enhanced Monitoring SEP provides for a pollution

 prevention assessment that will result in a systematic review and repair of

 connectors that are not subject to the MON. DSC shall make repairs on all leaking

 connectors, which should result in HAP and VOC emission reductions. The


                                         125
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.654     Page 129 of 208




 Enhanced Monitoring SEP should also provide helpful information about the

 application of a FLIR camera to identifying leaks at chemical plants. DSC is

 expected to spend at least $288,000 to implement the Enhanced Monitoring SEP.

              b.     LDAR Pump Upgrade SEP. DSC shall replace and upgrade

 eleven (11) pumps, located in buildings 505, 303, 306, 321, and 3104, that are

 currently being monitored as part of the Facility’s LDAR program (“LDAR Pump

 Upgrade SEP”). DSC shall replace ten (10) gear pumps with seal-less mag drive

 pumps, and replace one (1) pump seal system with a double mechanical seal. The

 LDAR Pump Upgrade SEP should lead to lower emissions from eleven (11)

 pumps that have previously been identified as leaking despite repairs, and is

 expected to result in an annual reduction of 550 lbs of HAPs. DSC expects to

 spend at least $320,000 to implement the LDAR Pump Upgrade SEP.

              c.     LDAR Agitator Upgrade SEP. Defendant shall replace and

 upgrade five (5) agitators in the 505 Building that are currently being monitored as

 part of the Facility’s LDAR program (“LDAR Agitator Upgrade SEP”). Four (4)

 of the existing agitators shall be replaced with gas-sealed agitators, while the fifth

 shall receive a seal upgrade. The LDAR Agitator Upgrade SEP is expected to

 result in lower emissions from five (5) agitators that had previously been identified

 as leaking despite repairs, and is expected to lead to an annual reduction of




                                           126
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20          PageID.655    Page 130 of 208




 approximately 1,100 lbs of HAPs. DSC expects to spend at least $566,000 to

 implement the LDAR Agitator SEP.

              d.     Lead Hazard Abatement SEP. Defendant shall implement a

 lead hazard abatement SEP (“Lead Hazard Abatement SEP”) designed to protect

 children from lead-based paint hazards in the following child-occupied facilities

 within a 50-mile radius of the Facility, as further described in Appendix B: public

 or commercial facilities, including day care centers, or facilities owned or operated

 by any qualified Internal Revenue Code Section 501(c)(3) tax-exempt

 organization. The Lead Hazard Abatement SEP shall be performed at qualifying

 facilities within a 50-mile radius of the Facility, with priority given to facilities

 where children aged six and under or pregnant women regularly visit. This SEP

 will reduce hazards presented by lead and includes, but is not limited to, the

 following: window replacement, using energy efficient windows that meet EPA

 Energy Star criteria; the removal of lead-based paint and dust; the permanent

 enclosure or encapsulation of lead-based paint; and the replacement of lead-based

 painted surfaces or fixtures. Both VOCs and NOx can contribute to the accelerated

 deterioration of lead-based paint, resulting in increased lead exposure because lead

 is more easily transferred onto hands or other objects or ingested. This pollution

 reduction project is expected to reduce lead exposure to citizens in Midland,




                                            127
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.656    Page 131 of 208




 Michigan and the surrounding area. DSC shall spend at least $111,335 to

 implement the Lead Hazard Abatement SEP.

              e.     SAFER® Chemical Monitoring System Integration & Upgrade

 SEP. Defendant shall implement a SEP to upgrade the SAFER system at the

 Facility (“SAFER System SEP”), which includes hardware and software used by

 DSC to detect and model chemical releases to facilitate responses designed to

 protect human health and the environment. DSC shall merge the DSC and Dow

 Chemical SAFER systems into one integrated data management system covering

 both companies’ Midland facilities. DSC shall also upgrade monitoring equipment

 to portable units that can communicate with the SAFER system to enable real-time

 map plotting of projected plumes from vapor releases. Within ninety (90) Days of

 the Effective Date, Defendant shall purchase fourteen (14) portable detection units,

 known as AreaRAE monitors. Within thirty (30) Days of receiving the AreaRAE

 monitors, DSC shall donate four (4) portable AreaRAE monitors to the Midland

 County Office of Emergency Management in Midland County, Michigan. This

 SEP, which relates to emergency planning and preparedness, will enhance DSC’s

 ability to detect releases of chemicals, and to predict off-site exposure allowing for

 quicker, more effective responses to releases of chemicals from the Facility. The

 SEP will also provide local emergency responders enhanced tools to respond to




                                          128
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.657    Page 132 of 208




 releases. DSC expects to spend at least $326,165 to implement the SAFER System

 SEP.

        144. Defendant is responsible for the satisfactory completion of the SEPs

 in accordance with the requirements of this Decree. Defendant may use

 contractors or consultants in planning and implementing the SEPs.

        145. With regard to the SEPs, Defendant certifies the truth and accuracy of

 each of the following:

               a.    That all cost information provided to EPA in connection with

 EPA’s approval of the SEP is complete and accurate, and that Defendant in good

 faith estimates that the total cost to implement the SEPs in this Section XII is

 $1,611,500;

               b.    That, as of the date of executing this Decree, Defendant is not

 required to perform or develop any of the SEPs by any federal, state, or local law

 or regulation and is not required to perform or develop any of the SEPs by

 agreement, grant, or as injunctive relief awarded in any other action in any forum;

               c.    That the SEPs are not projects that Defendant was planning or

 intending to construct, perform, or implement other than in settlement of the claims

 resolved in this Decree;

               d.    That Defendant has not received and will not receive credit for

 any of the SEPs in any other enforcement action;


                                          129
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.658    Page 133 of 208




              e.     That Defendant will not receive any reimbursement for any

 portion of the SEPs from any other person; and

              f.     That Defendant is not a party to any open federal financial

 assistance transaction that is funding or could fund the same activity as any of the

 SEPs described in Paragraph 143.

       146. SEP Completion Report. Within ninety (90) Days after the deadline

 for completion of each SEP, Defendant shall submit a SEP Completion Report for

 that SEP to the United States, in accordance with Section XIX (Notices). The SEP

 Completion Report shall contain the following information:

              a.     A detailed description of the SEP as implemented;

              b.     A description of any problems encountered in completing the

 SEP and the solutions thereto;

              c.     An itemized list of all eligible SEP costs expended;

              d.     Certification that the SEP has been fully implemented pursuant

 to the provisions of this Decree; and

              e.     A description of the environmental and public health benefits

 resulting from implementation of the SEP (with a quantification of the benefits and

 pollutant reductions, if feasible); and

              f.     A certification that Defendant has inquired of the SEP

 recipients and/or SEP implementers whether either is a party to an open federal


                                           130
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.659    Page 134 of 208




 financial assistance transaction that is funding or could fund the same activity as

 the SEP and has been informed by the recipient and/or the implementer that neither

 is a party to such a transaction. For purposes of this certification and the

 certification in Subparagraph 145.f, the term “open federal financial assistance

 transaction” refers to a grant, cooperative agreement, loan, federally-guaranteed

 loan guarantee, or other mechanism for providing federal financial assistance

 whose performance period has not yet expired.

       147. EPA may, in its sole discretion, require information in addition to that

 described in the preceding Paragraph, in order to evaluate Defendant’s completion

 report.

       148. After receiving the SEP Completion Report, the United States shall

 notify Defendant whether or not Defendant has satisfactorily completed the SEP.

 If Defendant has not completed the SEP in accordance with this Consent Decree,

 stipulated penalties may be assessed under Section XIII (Stipulated Penalties).

       149. Disputes concerning the satisfactory performance of the SEP and the

 amount of eligible SEP costs may be resolved under Section XV (Dispute

 Resolution). No other disputes arising under this Section shall be subject to

 Dispute Resolution.




                                           131
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.660    Page 135 of 208




       150. Each submission required under this Section shall be signed by an

 official with knowledge of the SEP and shall bear the certification language set

 forth in Paragraph 128.

       151. Any public statement, oral or written, in print, film, or other media

 made by Defendant making reference to a SEP under this Decree shall include the

 following language: “This project was undertaken in connection with the

 settlement of an enforcement action, United States v. Dow Silicones Corporation,

 taken on behalf of the U.S. Environmental Protection Agency under federal

 environmental laws.”

       152. For federal income tax purposes, Defendant agrees that it will neither

 capitalize into inventory or basis nor deduct any costs or expenditures incurred in

 performing the SEPs.

                           XIII.   STIPULATED PENALTIES

       153. Defendant shall be liable for stipulated penalties to the United States

 for violations of this Consent Decree as specified below, unless excused under

 Section XIV (Force Majeure). A violation includes failing to perform any

 obligation required by the terms of this Decree, including any work plan or

 schedule approved under this Decree, according to all applicable requirements of

 this Decree and within the specified time schedules established by or approved

 under this Decree.


                                         132
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20    PageID.661   Page 136 of 208




 Table 3

            CAA Violations                      Stipulated Penalties
    a. Failure to timely develop a   Period of               Penalty per Day
       Facility-wide LDAR            noncompliance           of noncompliance
       Document as required by
       Paragraph 18 or failure to    1 - 15 Days             $300
       timely update the Facility-   16 - 30 Days            $400
       wide LDAR Document on an      31 Days or more         $500
       annual basis if needed
       pursuant to Paragraph 18.
    b. Each failure to perform       $100 per component per missed monitoring
       LDAR monitoring at the        event, not to exceed $25,000 per month per
       frequencies set forth in      Covered Process Unit
       Paragraph 19 or, if
       applicable, Paragraphs 20,
       21, Subparagraph 31.b, and
       Paragraph 51.
    c. Each failure to comply with   Monitoring              Penalty per
       Method 21 in performing       frequency               monitoring
       LDAR monitoring, in           for the component       event per Covered
       violation of Paragraph 22.                            Process Unit

                                     Every 2 years           $25,000
                                     Annual                  $20,000
                                     Semi-Annual             $15,000
                                     Quarterly               $10,000
                                     Monthly                 $5,000




                                      133
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.662    Page 137 of 208




            CAA Violations                          Stipulated Penalties
    d. For each failure to use a         $100 per failure per piece of equipment
       monitoring device that is         monitored
       attached to a datalogger and
       for each failure, during each
       monitoring event, to directly
       electronically record the
       Screening Value, date, time,
       identification number of the
       monitoring instrument, and
       the identification number of
       the technician, in violation of
       these requirements of
       Paragraph 22.
    e. Each failure to transfer          $150 per day for each Day that the transfer
       monitoring data to an             is late or has not occurred
       electronic database on at
       least a weekly basis, in
       violation of this requirement
       in Paragraph 22.
    f. Each failure to timely            $150 per Day for each Day late or without
       perform a first attempt at        repair attempt, not to exceed $1,500 per
       repair as required by             leak
       Paragraph 25 or 27, unless
       not required to do so under
       Paragraph 37 or
       Subparagraph 38.c. For
       purposes of these stipulated
       penalties, the term “repair”
       includes the required re-
       monitoring in Paragraph 27
       after the repair attempt; the
       stipulated penalties in
       Subparagraph i do not apply.




                                          134
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.663     Page 138 of 208




            CAA Violations                          Stipulated Penalties
    g. Each failure to timely           Equipment        Penalty per    Not to
       perform a final attempt at       Type             Component      Exceed
       repair as required by                             per Day late   for Each
       Paragraph 25, unless not                                         Leak
       required to do so under
       Subparagraph 37.d.1 or 38.c.     Valves           $300           $37,500
       For purposes of these
       stipulated penalties, the term   Pumps,           $1,200         $150,000
       “repair” includes the required   agitators
       re-monitoring in Paragraph
       27 after the repair attempt;
       the stipulated penalties in
       Subparagraph i do not apply.
    h. Each failure to timely           Equipment        Penalty per    Not to
       perform Repair Verification      Type             Component      Exceed
       Monitoring as required by                         per Day late   for Each
       Paragraph 27 in                                                  Leak
       circumstances where the first
       attempt to adjust, or            Valves           $150           $18,750
       otherwise alter, the piece of
       equipment to eliminate the       Pumps,           $600           $75,000
       leak was made within five        agitators
       (5) Days and the final
       attempt to adjust, or
       otherwise alter, the piece of
       equipment to eliminate the
       leak was made within fifteen
       (15) days.




                                         135
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.664     Page 139 of 208




            CAA Violations                           Stipulated Penalties
    i. Each failure to undertake the     Period of                  Penalty per
       drill-and-tap method as           Noncompliance              component per Day
       required by Paragraph 28.                                    of noncompliance

                                                                    $200
                                         1 - 15 Days                $350
                                         16 - 30 Days               $500, not to
                                         31 Days or more            exceed $37,500 for
                                                                    each component
    j. Each failure to record the        $100 per component per item of missed
       information required by           information
       Paragraph 29.
    k. Each improper placement of        Equipment         Penalty per     Not to
       a piece of Covered                Type              component       exceed for
       Equipment on the DOR list                           per Day on      each
       in violation of Paragraph 31                        list            component
       (i.e., placing a piece of
       Covered Equipment on the          Valves            $300            $75,000
       DOR list even though it is
       feasible to repair it without a   Pumps,            $1,200          $300,000
       process unit shutdown).           Agitators
    l. Each failure to comply with       $250 per piece of Covered Equipment
       the requirement in Paragraph
       31.a that a relevant unit
       supervisor or person of
       similar authority sign off on
       placing a piece of Covered
       Equipment on the DOR list.
    m. Each failure to comply with       Refer to the applicable stipulated penalties
       the requirements of               in Subparagraphs g and h
       Subparagraph 31.c(i).
    n. Each failure to comply with       Refer to the applicable stipulated penalties
       the requirements of               in Subparagraphs q – v
       Subparagraph 31.c (ii).


                                          136
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.665    Page 140 of 208




            CAA Violations                         Stipulated Penalties
    o. Each failure to comply with      $50 per violation per valve per Day, not to
       the work practice standards      exceed $30,000 for all valves in a Covered
       in Paragraphs 34 and 35.         Process Unit per quarter
    p. Each failure to install a        $20,000 per failure, except as provided in
       Low-E Valve or a valve           Paragraph 153.ttt below
       fitted with Low-E Packing
       when required to do so in
       accordance with Paragraph
       36 and Subparagraph 37.a.
    q. Each failure, in violation of    $500 per Day per failure, not to exceed
       Subparagraph 37.b, to timely     $20,000, except as provided in Paragraph
       comply with the                  153.ttt below
       requirements relating to
       installing a Low-E Valve or
       Low-E Packing if a process
       unit shutdown is not
       required.
    r. Each failure, in violation of    $20,000 per failure, except as provided in
       Subparagraph 37.c, to install    Paragraph 153.ttt below
       a Low-E Valve or Low-E
       Packing when required to do
       so during a Scheduled
       Maintenance.
    s. Each failure to add a piece of   $300 per piece of Covered Equipment (plus
       Covered Equipment to the         an amount, if any, due under Paragraph
       LDAR program when                153.b for any missed monitoring event
       required to do so pursuant to    related to a component that should have
       the evaluation required by       been added to the LDAR Program but was
       Paragraph 43 (Management         not)
       of Change).




                                         137
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.666      Page 141 of 208




            CAA Violations                         Stipulated Penalties
    t. Each failure to remove a         $150 per failure per piece of Covered
       piece of Covered Equipment       Equipment
       from the LDAR program
       when required to do so
       pursuant to Paragraph 43.
    u. Each failure to timely         $50 per Day late or not developed
       develop a training protocol as
       required by Paragraph 44.
    v. Each failure to perform          $1,000 per person per month late or not
       initial, refresher, or new       performed
       personnel training as
       required by Paragraph 44.
    w. Each failure of a monitoring     $100 per failure per technician
       technician to complete the
       certification required in
       Paragraph 45.
    x. Each failure to perform any      $1,000 per missed requirement per quarter
       of the requirements relating
       to QA/QC in Paragraph 46.
    y. Each failure to conduct an       Period of               Penalty per Day per
       LDAR audit in accordance         noncompliance           violation
       with the schedule set forth in
       Paragraph 47.                    1 - 15 Days             $300
                                        16 - 30 Days            $400
                                        31 Days or more         $500

                                                                Not to exceed
                                                                $100,000 per audit




                                         138
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.667   Page 142 of 208




            CAA Violations                          Stipulated Penalties
    z. For the first, third, and fifth   $25,000 per audit
       audits, each failure to use a
       third party; each use of a
       third party auditor that is not
       experienced in LDAR audits;
       and each use of DSC’s
       regular LDAR contractor to
       conduct the third party audit,
       in violation of Paragraph 48.
    aa. For the second and fourth        $10,000 per audit
        LDAR audits, each audit
        that does not comply with
        the requirements in
        Paragraph 48.
    bb. Except for the requirement       $100,000 per audit
        to undertake Comparative
        Monitoring, each failure to
        substantially comply with
        the LDAR audit
        requirements in Paragraph
        49.
    cc. Each failure to substantially    $50,000 per audit
        comply with the
        Comparative Monitoring
        requirements of
        Paragraph 50.
    dd. Each failure to timely           Period of              Penalty per Day
        submit a Corrective Action       noncompliance          per violation
        Plan that substantially
        conforms to the                  1 - 15 Days            $100
        requirements of                  16 - 30 Days           $250
        Paragraph 52.                    31 Days or more        $500

                                                                Not to exceed
                                                                $100,000 per audit


                                          139
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.668    Page 143 of 208




            CAA Violations                        Stipulated Penalties
    ee. Each failure to implement a     Period of              Penalty per Day per
        corrective action within        noncompliance          violation
        three (3) months after the
        LDAR Audit Completion           1 - 15 Days            $500
        Date or pursuant to the         16 - 30 Days           $750
        schedule that DSC must          31 Days or more        $1,000
        propose pursuant to
        Subparagraph 52.b if the                               Not to exceed
        corrective action cannot be                            $200,000 per audit
        completed in three (3)
        months or pursuant to an
        EPA-approved revised
        schedule pursuant to
        Subparagraph 50.d.
    ff. Each failure to timely submit   Period of              Penalty per Day
        a Certification of              noncompliance          per violation
        Compliance that
        substantially conforms to the   1 - 15 Days            $100
        requirements of Paragraph       16 - 30 Days           $250
        53.                             31 Days or more        $500

                                                               Not to exceed
                                                               $75,000
    gg. Failure to implement a          Period of              Penalty per Day
        Benzene Waste Sampling          noncompliance          per violation
        Plan and submit updated
        TAB, as required by             1 - 15 Days            $1,000
        Paragraphs 55, 56, 57, and      16 - 30 Days           $1,500
        59.                             31 Days or more        $2,500
    hh. Failure to implement the        Period of              Penalty per Day
        OMP for the continuous          noncompliance          per violation
        emission monitoring units at
        Boiler #12, Boiler #13, and     1 - 15 Days            $1,000
        the Throx, as required by       16 - 30 Days           $1,500
        Paragraphs 60 through 62.       31 Days or more        $2,500


                                         140
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.669    Page 144 of 208




            CAA Violations                        Stipulated Penalties
    ii. Failure to submit the root      Period of              Penalty per Day
        cause analysis report           noncompliance          per violation
        required by Paragraph 63.
                                        1 - 15 Days            $100
                                        16 - 30 Days           $250
                                        31 Days or more        $500
    jj. Failure to develop and          Period of              Penalty per Day
        implement an automated          noncompliance          per violation
        alert system to notify
        process operators who work      1 - 15 Days             $300
        in buildings containing         16 - 30 Days            $400
        processes that are controlled   31 Days or more         $500
        by the Throx, as required by
        Paragraphs 64 and 65.
    kk. Failure to provide training   $1,000 per person per month late
        and notification to personnel
        responsible for processes
        that are affected by Throx
        “downtime” events about the
        alert system and required
        follow-up actions, as
        required by Paragraphs 66
        and 67.
    ll. Failure to route the process    Period of              Penalty per Day
        vents that contain acetylene    noncompliance          per violation
        at the 322 Building to the
        Throx through carbon steel      1 - 15 Days            $1,000
        piping designed to achieve      16 - 30 Days           $1,500
        emission reductions of          31 Days or more        $2,000
        approximately 60,000
        pounds per year of VOCs, as
        required by Paragraph 69.




                                         141
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.670    Page 145 of 208




            CAA Violations                       Stipulated Penalties
   mm. Failure to route emissions      Period of              Penalty per Day
       from vents at the 322           noncompliance          of noncompliance
       Building that contain
       acetylene to the 322            1 - 15 Days            $1,000
       Building water scrubber         16 - 30 Days           $1,500
       22452, when required by         31 Days or more        $2,000
       Paragraph 70.
     nn.   Failure to install          Period of              Penalty per Day
           automated valves, oxygen    noncompliance          per violation
           monitors, pressure
           sensors, and flow sensors   1 - 15 Days            $300
           at the 322 Building, as     16 - 30 Days           $400
           required by Paragraph 70.   31 Days or more        $500
     oo.   Failure to describe the     Period of              Penalty per Day
           status of the actions       noncompliance          per violation
           required by the Acetylene
           Vents 322 Building          1 - 15 Days            $100
           Project, including the      16 - 30 Days           $250
           completion date for each    31 Days or more        $500
           action that has been
           completed, in the fourth
           Annual Report required
           by Paragraph 72.
     pp.   Each failure to comply      Period of              Penalty per Day per
           with the measures           noncompliance          violation
           required in Paragraph 73
           relating to the Throx       1 - 15 Days            $300
           Reliability Improvement     16 - 30 Days           $400
           Project.                    31 Days or more        $500




                                        142
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.671   Page 146 of 208




            CAA Violations                          Stipulated Penalties
     qq.   Failure to identify           $75,000 per product or process unit missed
           pursuant to Paragraph 78
           any product, process unit
           or distribution operation,
           as applicable, that DSC
           later determines is subject
           to 40 C.F.R. Part 63,
           unless that product,
           process unit or
           distribution operation
           begins production or
           operation after June 13,
           2018.
     rr.   Failure to include each       Period of              Penalty per Day of
           element specified in          noncompliance          noncompliance
           Subparagraphs 80.a(1) –
           (4) in the Control Device     1 - 15 Days            $100
           Selection Plan.               16 - 30 Days           $250
                                         31 Days or more        $500




                                          143
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.672     Page 147 of 208




            CAA Violations                         Stipulated Penalties
    ss.   Failure to meet each          The greater of 1.2 times the economic
          deadline set forth in Table   benefit, if any, of delayed compliance, or
          2.a and Table 2.b of          the amount calculated as shown below:
          Paragraph 79 to (1)
          achieve compliance with       Period of noncompliance Penalty per Day
          the applicable subpart of                             per violation
          40 C.F.R. Part 63, or
          (2) conduct performance       For Table 2.a
          testing and submit the        1 - 15 Days                $3,000
          NOCS update and permit        16 - 30 Days               $4,000
          application, for each
                                        31 Days or more            $6,000
          product, process unit or
          distribution operation, as
          applicable.                   For Table 2.b
                                        1 - 15 Days                $1,500
                                        16 - 30 Days               $2,000
                                        31 Days or more            $3,000


    tt.   Failure to submit the         Period of               Penalty per Day
          Control Device Selection      noncompliance           of noncompliance
          Proposal, as required by
          Paragraph 80.a , or the       1 - 15 Days             $250
          CAA Compliance Plan           16 - 30 Days            $500
          Report, as required by        31 Days or more         $1,000
          Paragraph 83.




                                         144
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.673   Page 148 of 208




             CAA Violations                       Stipulated Penalties
     uu.   For violation of any other $150 per violation per Day
           term, condition, or
           requirement in Paragraphs
           17 through 83 of Section
           V (Clean Air Act
           Compliance
           Requirements) and
           Section IX (Reporting
           Requirements) that does
           not have a specific
           stipulated penalty set
           forth above.

     EPCRA/CERCLA Violations                      Stipulated Penalties
    vv.    Failure to implement the     Period of              Penalty per Day of
           Spill/Release Reporting      noncompliance          noncompliance
           Policy that incorporates
           the provisions required by   1 - 15 Days            $100
           Paragraphs 85 - 86.          16 - 30 Days           $250
                                        61 Days or more        $500
    ww. Failure to submit timeline      Period of              Penalty per Day
        report within the               noncompliance          of noncompliance
        timeframe required by
        Paragraph 87.                   1 - 15 Days            $100
                                        16 - 30 Days           $250
                                        31 Days or more        $500
    xx.    Failure to revise training   Period of              Penalty per Day of
           procedures within the        noncompliance          noncompliance
           timeframes required by
           Paragraph 88.                1 - 15 days            $100
                                        16 - 30 days           $250
                                        31 days or more        $500




                                         145
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.674   Page 149 of 208




     EPCRA/CERCLA Violations                        Stipulated Penalties
    yy.   Failure to conduct training    $1,000 per person per month late
          within the timeframes
          required by Paragraph 88.

    zz.   For violation of any other $150 per violation per day
          term, condition, or
          requirement in Paragraphs
          85 through 88 of Section
          VI (EPCRA/CERCLA
          Compliance
          Requirements) and Section
          IX (Reporting
          Requirements) that does
          not have a specific
          stipulated penalty set forth
          above.

          RCRA Violations                            Stipulated Penalties
    aaa. Failure to submit to EPA by      Period of             Penalty per Day
         September 30, 2018 a plan        noncompliance         of noncompliance
         outlining the steps Defendant
         will take to complete Process    1 - 15 Days           $100
         Knowledge forms for each         16 - 60 Days          $250
         waste generated or managed       61 Days or more       $500
         on site, as required by
         Subparagraph 92.a.




                                          146
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20     PageID.675   Page 150 of 208




          RCRA Violations                         Stipulated Penalties
    bbb. Failure to complete all        Period of             Penalty per Day
         Process Knowledge forms        noncompliance         of noncompliance
         for each waste generated or
         managed on site within three   1 - 30 Days           $750
         (3) years of the Effective     31 - 60 Days          $1,000
         Date or to timely request an   61 Days or more       $2,000
         extension to complete
         Process Knowledge forms
         for each waste generated or
         managed on site, as required
         by Paragraphs 92 and 93.
    ccc. Failure to retain the required $500 per missing or incomplete Process
         Process Knowledge forms, or Knowledge form
         information within a given
         Process Knowledge form,
         per the applicable retention
         requirements in Paragraph
         95.
    ddd. Failure to provide for each   $1,250 per instance of noncompliance
         less-than-90-day hazardous
         waste accumulation tank
         secondary containment
         system an adequate coating
         or lining, or approval of the
         use of an equivalent device,
         as required by
         Subparagraphs 96.a and 96.b.
    eee. If applicable, failure to      Period of             Penalty per Day
         provide EPA within thirty      noncompliance         of noncompliance
         (30) Days of receipt a copy
         of the EGLE letter, which      1 - 15 Days           $100
         approves the use of an         16 - 60 Days          $200
         equivalent device, as          61 Days or more       $300
         required by Subparagraph
         96.c.



                                        147
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.676    Page 151 of 208




             RCRA Violations                           Stipulated Penalties
    fff.    Failure to record visual        $300 per day per tank for failure to record
            obstructions within DSC’s       visual obstructions
            inspection record and/or take
            necessary corrective action     $300 per day per tank, after 15-day period,
            to remedy visual obstructions   to remedy visual obstructions (except as
            for less-than-90-day            provided in Paragraph 97.b)
            hazardous waste
            accumulation tank secondary
            containment systems, as
            required by Paragraph 97.
    ggg. For violation of any other    $150 per violation per Day
         term, condition or
         requirement in Paragraphs 90
         through 97 of Section VII
         (RCRA Compliance
         Requirements) and Section
         IX (Reporting Requirements)
         that does not have a specific
         stipulated penalty set forth
         above.

           Clean Water Act Violations       Stipulated Penalties
    hhh. Failure to submit by the           Period of              Penalty per Day
         specified deadlines any            noncompliance          per violation
         required deliverables,
         including notices, plans,          1 - 15 Days            $100
         reports, and a final SWPPP                                $250
                                            16 - 60 Days
         as set forth in Paragraphs 99                             $500
                                            61 Days or more
         through 122.




                                            148
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.677   Page 152 of 208




           Clean Water Act Violations      Stipulated Penalties
    iii.     Failure to implement any      Period of              Penalty per Day
             remedy, assessment, study,    noncompliance          per violation
             or program pursuant to the
             associated study plan or      1 - 15 Days            $1,000
             program plan as approved by   16 - 30 Days           $1,500
             EPA and/or pursuant to the    31 Days or more        $2,500
             requirements set forth in
             Paragraphs 99 through 122.
    jjj.     For violation of any other    $150 per violation per Day per violation
             term, condition, or
             requirement in Paragraphs
             99 through 122 of Section
             VIII (CWA Compliance
             Requirements) and Section
             IX (Reporting
             Requirements) that does not
             have a specific stipulated
             penalty set forth above.



           SEP Violations                             Stipulated Penalties
    kkk. Failure to satisfactorily         Period of              Penalty per Day
         complete any SEP by the           noncompliance          per violation
         deadlines set forth in
         Appendix B.                       1 - 15 Days            $250
                                           16 - 30 Days           $500
                                           31 Days or more        $1,000
    lll.    Failure to implement the       $302,400
            Enhanced Monitoring SEP
            as required under
            Subparagraph 143.a or
            abandoning the Enhanced
            Monitoring SEP.




                                           149
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.678   Page 153 of 208




         SEP Violations                          Stipulated Penalties
    mmm.   Failure to implement       $336,000
       the LDAR Pump Upgrade
       SEP as required under
       Subparagraph 143.b or
       abandoning the LDAR
       Pump Upgrade SEP.
    nnn. Failure to implement the     $594,300
         LDAR Agitator Upgrade
         SEP as required under
         Subparagraph 143.c or
         abandoning the LDAR
         Agitator Upgrade SEP.
    ooo. Failure to implement the   $116,902
         Lead Hazard Abatement
         SEP as required under
         Subparagraph 143.d or
         abandoning the Lead Hazard
         Abatement SEP.
    ppp. Failure to implement the     $342,300
         SAFER System SEP as
         required under
         Subparagraph 143.e or
         abandoning the SAFER
         System SEP.




                                      150
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20           PageID.679   Page 154 of 208




           Miscellaneous Provisions                    Stipulated Penalties
    qqq. Failure to pay the civil     $3,000 per day late
         penalty pursuant to Section
         IV (Civil Penalty) when due.
    rrr.    Each failure to substantially     Period of             Penalty per Day
            comply with any                   noncompliance         per violation
            recordkeeping, submission,
            or reporting requirement in       1 - 15 Days           $100
            Section V (Clean Air Act          16 - 30 Days          $250
            Compliance Requirements)          31 Days or more       $500
            or Section IX (Reporting
            Requirements) not otherwise
            specifically identified in this
            Table 3.
  Stipulated Penalties in Lieu of those in Subparagraphs 153.p, 153.q, and
  153.r.


    sss. For purposes of Subparagraphs 153.ttt and 153.uuu, the term
         “Non-Compliant Valve” means a valve that is either:
                 (i)    not a Low-E Valve; or
                 (ii)   not fitted with Low-E Packing.
           The term “Compliant Valve” means a valve that is either:
                 (i)    a Low-E Valve; or
                 (ii)   fitted with Low-E Packing.




                                              151
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.680    Page 155 of 208




    ttt.   The stipulated penalties in Subparagraph 153.uuu are to be used instead
           of those in Subparagraphs 153.p, 153.q, or 153.r when all of the
           following requirements are met:
               (i) Defendant, and not a government agency, discovers the failure
                   involved;
               (ii) Defendant promptly reports the failure to EPA;
               (iii) In the report, Defendant sets forth a schedule for promptly
                     replacing the Non-Compliant Valve with a Compliant Valve;
                     provided however, that Defendant shall not be required to
                     undertake an unscheduled shutdown of the affected Covered
                     Process Unit in proposing the schedule unless Defendant so
                     chooses;
               (iv) Defendant monitors the Non-Compliant Valve once a month
                    from the time of its discovery until the valve is replaced with a
                    Compliant Valve and no Screening Values above 100 ppm are
                    recorded;
               (v) Defendant replaces the Non-Compliant Valve with a Compliant
                   Valve in accordance with the schedule set forth in Subparagraph
                   153.uuu(iii); and
               (vi) Defendant demonstrates that in good faith it intended to install a
                   Compliant Valve but inadvertently installed a Non-Compliant
                   Valve.

    uuu. The following stipulated penalties shall apply under the circumstances in
         Subparagraph 153.ttt:
               (i) In lieu of the penalty in Subparagraph 153.p, $2000 per failure.
               (ii) In lieu of the penalty in Subparagraph 153.q, $50 per day per
                    failure, not to exceed $2000.
               (iii) In lieu of the penalty in Subparagraph 153.r, $2000 per failure.




                                          152
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.681    Page 156 of 208




       154. Obligations Prior to the Effective Date. Upon the Effective Date of

 this Consent Decree, the stipulated penalty provisions of this Decree shall be

 retroactively enforceable with regard to any and all violations of Paragraphs 77,

 78, 79, 85, 88, and 92.a that have occurred prior to the Effective Date of this

 Consent Decree, provided that stipulated penalties that may have accrued prior to

 the Effective Date may not be collected unless and until this Consent Decree is

 entered by the Court.

       155. Except as provided in Paragraph 158, Defendant shall pay any

 stipulated penalty within sixty (60) Days of receiving a written demand by the

 United States. The written demand for the payment of stipulated penalties shall

 identify the particular violation(s) to which the stipulated penalty relates; the

 stipulated penalty amount (as can be best estimated) that the United States is

 demanding for each violation; the calculation method underlying the demand; and

 the grounds upon which the demand is based. Prior to issuing a written demand

 for stipulated penalties, the United States may, in its unreviewable discretion,

 contact Defendant for informal discussion of matters that the United States

 believes may merit stipulated penalties.

       156. Stipulated penalties under this Section shall begin to accrue on the

 Day after performance is due or on the Day a violation occurs, whichever is

 applicable, and shall continue to accrue until performance is satisfactorily


                                            153
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.682        Page 157 of 208




 completed or until the violation ceases. Stipulated penalties shall accrue

 simultaneously for separate violations of this Consent Decree.

       157. The United States may, in the unreviewable exercise of its discretion,

 reduce or waive stipulated penalties otherwise due it under this Consent Decree.

       158. Stipulated penalties shall continue to accrue as provided in Paragraph

 156, during any Dispute Resolution, but need not be paid until the following:

              a.    If the dispute is resolved by agreement of the Parties or by a

 decision of EPA that is not appealed to the Court, Defendant shall pay accrued

 penalties determined to be owing, together with Interest, to the United States

 within thirty (30) Days of the effective date of the agreement or the receipt of

 EPA’s decision or order.

              b.    If the dispute is appealed to the Court and the United States

 prevails in whole or in part, Defendant shall pay all accrued penalties determined

 by the Court to be owing, together with Interest, within sixty (60) Days of

 receiving the Court’s decision or order, except as provided in Subparagraph c

 below.

              c.    If any Party appeals the District Court’s decision, Defendant

 shall pay all accrued penalties determined to be owing, together with Interest,

 within thirty (30) Days of receiving the final appellate court decision.




                                          154
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.683     Page 158 of 208




       159.    Defendant shall pay stipulated penalties owing to the United States in

 the manner set forth and with the confirmation notices required by Paragraph 14,

 except that the transmittal letter shall state that the payment is for stipulated

 penalties and shall state for which violation(s) the penalties are being paid.

       160. If Defendant fails to pay stipulated penalties according to the terms of

 this Consent Decree, Defendant shall be liable for Interest on such penalties,

 accruing as of the date payment became due. Nothing in this Paragraph shall be

 construed to limit the United States from seeking any remedy otherwise provided

 by law for Defendant’s failure to pay any stipulated penalties.

       161. The payment of penalties and Interest, if any, shall not alter in any

 way Defendant’s obligation to complete the performance of the requirements of

 this Consent Decree.

       162. Non-Exclusivity of Remedy. Stipulated penalties are not the United

 States’ exclusive remedy for violations of this Consent Decree. Subject to the

 provisions of Section XVII (Effect of Settlement/Reservation of Rights), the

 United States expressly reserves the right to seek any other relief it deems

 appropriate for Defendant’s violation of this Decree or applicable law, including,

 but not limited to, an action against Defendant for statutory penalties, additional

 injunctive relief, mitigation or offset measures, and/or contempt. However, the

 amount of any statutory penalty assessed for a violation of this Consent Decree


                                            155
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.684     Page 159 of 208




 shall be reduced by an amount equal to the amount of any stipulated penalty

 assessed and paid pursuant to this Consent Decree.

                               XIV.     FORCE MAJEURE

       163. “Force majeure,” for purposes of this Consent Decree, is defined as

 any event arising from causes beyond the control of Defendant, of any entity

 controlled by Defendant, or of Defendant’s contractors, that delays or prevents the

 performance of any obligation under this Consent Decree despite Defendant’s best

 efforts to fulfill the obligation. The requirement that Defendant exercise “best

 efforts to fulfill the obligation” includes using best efforts to anticipate any

 potential force majeure event and best efforts to address the effects of any potential

 force majeure event (i) as it is occurring and (ii) following the potential force

 majeure, such that the delay and any adverse effects of the delay are minimized.

 “Force majeure” does not include Defendant’s financial inability to perform any

 obligation under this Consent Decree.

       164. If any event occurs or has occurred that may delay the performance of

 any obligation under this Consent Decree, whether or not caused by a force

 majeure event, Defendant shall notify EPA in writing promptly but not later than

 fourteen (14) Days after the time Defendant first knew or should have known by

 the exercise of due diligence that the event might cause a delay. In the written

 notice, Defendant shall specifically reference this Paragraph of this Decree and


                                           156
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.685    Page 160 of 208




 shall provide, to the extent such information is available at the time, an explanation

 and description of the reasons for the delay; the anticipated duration of the delay;

 all actions taken or to be taken to prevent or minimize the delay; a schedule for

 implementation of any measures to be taken to prevent or mitigate the delay or the

 effect of the delay; Defendant’s rationale for attributing such delay to a force

 majeure event if it intends to assert such a claim; and a statement as to whether, in

 the opinion of Defendant, such event may cause or contribute to an endangerment

 to public health, welfare or the environment. Defendant shall include with any

 notice all available documentation supporting the claim that the delay was

 attributable to a force majeure. Failure to comply with the notice requirements in

 this Paragraph shall preclude Defendant from asserting any claim of force majeure

 for that event for the period of time of such failure to comply, and for any

 additional delay caused by such failure, unless the United States, in its

 unreviewable discretion, permits Defendant to assert a force majeure claim with

 respect to the particular event. Defendant shall be deemed to know of any

 circumstance of which Defendant, any entity controlled by Defendant, or

 Defendant’s contractors knew or should have known. The United States may, in

 its unreviewable discretion, extend the time within which notice may be given or

 waive deficiencies in the notice. No such extension or waiver shall be effective

 unless in writing.


                                          157
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.686    Page 161 of 208




       165. If EPA agrees that the delay or anticipated delay is attributable to a

 force majeure event, the time for performance of the obligations under this Consent

 Decree that are affected by the force majeure event will be extended by EPA for

 such time as is necessary to complete those obligations. An extension of the time

 for performance of the obligations affected by the force majeure event shall not, of

 itself, extend the time for performance of any other obligation. However,

 Defendant may request that the time be extended for performance of any other

 obligation that is affected by the force majeure event, and the United States may, in

 its unreviewable discretion, grant such a request. EPA will notify Defendant in

 writing of the length of the extension, if any, for performance of the obligations

 affected by the force majeure event.

       166. If EPA does not agree that the delay or anticipated delay has been or

 will be caused by a force majeure event, EPA will notify Defendant in writing of

 its decision.

       167. If Defendant elects to invoke the dispute resolution procedures set

 forth in Section XV (Dispute Resolution), it shall do so no later than forty-five (45)

 Days after receipt of EPA’s notice. In any such proceeding, Defendant shall have

 the burden of demonstrating by a preponderance of the evidence that the delay or

 anticipated delay has been or will be caused by a force majeure event, that the

 duration of the delay or the extension sought was or will be warranted under the


                                          158
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.687    Page 162 of 208




 circumstances, that best efforts were exercised to avoid and mitigate the effects of

 the delay, and that Defendant complied with the requirements of Paragraphs 163

 and 164. If Defendant carries this burden, the delay at issue shall be deemed not to

 be a violation by Defendant of the affected obligation of this Consent Decree

 identified to EPA and the Court.

                           XV.      DISPUTE RESOLUTION

       168. Unless otherwise expressly provided for in this Consent Decree, the

 dispute resolution procedures of this Section shall be the exclusive mechanism to

 resolve disputes arising under or with respect to this Consent Decree. Defendant’s

 failure to seek resolution of a dispute under this Section shall preclude Defendant

 from raising any such issue as a defense to an action by the United States to

 enforce any obligation of Defendant arising under this Decree.

       169. Informal Dispute Resolution. Any dispute subject to Dispute

 Resolution under this Consent Decree shall first be the subject of informal

 negotiations. The dispute shall be considered to have arisen when one party sends

 the other party a written Notice of Dispute. Such Notice of Dispute shall state

 clearly the matter in dispute. The period of informal negotiations shall not exceed

 sixty (60) Days from the date the dispute arises, unless that period is modified by

 written agreement. If the Parties cannot resolve a dispute by informal negotiations,

 then the position advanced by the United States shall be considered binding unless,


                                          159
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.688    Page 163 of 208




 within forty-five (45) Days after the conclusion of the informal negotiation period,

 Defendant invokes formal dispute resolution procedures as set forth below.

       170. Formal Dispute Resolution. Defendant shall invoke formal dispute

 resolution procedures, within the time period provided in the preceding Paragraph,

 by serving on the United States a written Statement of Position regarding the

 matter in dispute. The Statement of Position shall include, but need not be limited

 to, any factual data, analysis, or opinion supporting Defendant’s position and any

 supporting documentation relied upon by Defendant. Defendant and the United

 States may hold additional discussions, which may, in the unreviewable discretion

 of each party, include higher-level representatives of one or both parties.

       171. The United States shall serve its Statement of Position within forty-

 five (45) Days of receipt of Defendant’s Statement of Position. The United States’

 Statement of Position shall include, but need not be limited to, any factual data,

 analysis, or opinion supporting that position and any supporting documentation

 relied upon by the United States. The United States’ Statement of Position shall be

 binding on Defendant, unless Defendant files a motion for judicial review of the

 dispute in accordance with the following Paragraph.

       172. Defendant may seek judicial review of the dispute by filing with the

 Court and serving on the United States, in accordance with Section XIX (Notices),

 a motion requesting judicial resolution of the dispute. The motion must be filed


                                          160
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.689    Page 164 of 208




 within sixty (60) Days of receipt of the United States’ Statement of Position

 pursuant to the preceding Paragraph. The motion shall contain a written statement

 of Defendant’s position on the matter in dispute, including any supporting factual

 data, analysis, opinion, or documentation, and shall set forth the relief requested

 and any schedule within which the dispute must be resolved for orderly

 implementation of the Consent Decree.

       173. The United States shall respond to Defendant’s motion within the time

 period allowed by the Local Rules of this Court. Defendant may file a reply

 memorandum, to the extent permitted by the Local Rules.

       174. Standard of Review. In any dispute brought under Paragraph 170,

 Defendant shall bear the burden of demonstrating that its position complies with

 this Consent Decree and the CAA, CWA, RCRA, EPCRA, or CERCLA, and that it

 is entitled to relief under applicable principles of law. The United States reserves

 the right to argue that its position is reviewable only on the administrative record

 and must be upheld unless arbitrary and capricious or otherwise not in accordance

 with law, and Defendant reserves the right to argue to the contrary.

       175. The invocation of dispute resolution procedures under this Section

 shall not, by itself, extend, postpone, or affect in any way any obligation of

 Defendant under this Consent Decree, unless and until final resolution of the

 dispute so provides. Stipulated penalties with respect to the disputed matter shall


                                          161
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.690    Page 165 of 208




 continue to accrue from the first Day of noncompliance, but payment shall be

 stayed pending resolution of the dispute as provided in Paragraph 158. If

 Defendant does not prevail on the disputed issue, stipulated penalties shall be

 assessed and paid as provided in Section XIII (Stipulated Penalties).

           XVI.      INFORMATION COLLECTION AND RETENTION

       176. The United States and its representatives, including attorneys,

 contractors, and consultants, shall have the right of entry into any facility covered

 by this Consent Decree, at all reasonable times, upon presentation of credentials,

 to:

              a.     Monitor the progress of activities required under this Consent

 Decree;

              b.     Verify any data or information submitted to the United States in

 accordance with the terms of this Consent Decree;

              c.     Obtain samples under this Consent Decree and, upon request,

 splits of any samples taken by Defendant, its representatives, or contractors;

              d.     Obtain documentary evidence under this Consent Decree,

 including photographs and similar data; and

              e.     Assess Defendant’s compliance with this Consent Decree.

       177. Upon request, Defendant shall provide EPA or its authorized

 representatives splits of any samples taken by Defendant under this Consent


                                          162
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.691     Page 166 of 208




 Decree. Upon request, EPA shall provide Defendant splits of any samples taken

 by EPA.

       178. Until three (3) years after the termination of this Consent Decree,

 Defendant shall retain, and shall instruct its contractors and agents to preserve, all

 non-identical copies of all documents, records, or other information (including

 documents, records, or other information in electronic form) in its or its

 contractors’ or agents’ possession or control, or that come into its or its

 contractors’ or agents’ possession or control, and that relate in any manner to

 Defendant’s performance of its obligations under this Consent Decree. This

 information-retention requirement shall apply regardless of any contrary corporate

 or institutional policies or procedures. At any time during this information-

 retention period, upon request by the United States, Defendant shall provide copies

 of any documents, records, or other information required to be maintained under

 this Paragraph.

       179. Prior to the conclusion of the information-retention period provided in

 the preceding Paragraph, Defendant shall notify the United States at least ninety

 (90) Days prior to the destruction of any documents, records, or other information

 subject to the requirements of the preceding Paragraph and, upon request by the

 United States, Defendant shall deliver any such documents, records, or other

 information to EPA. Defendant may assert that certain documents, records, or


                                           163
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.692    Page 167 of 208




 other information is privileged under the attorney-client privilege or any other

 privilege recognized by federal law. If Defendant asserts such a privilege, it shall

 provide the following: (i) the title of the document, record, or information; (ii) the

 date of the document, record, or information; (iii) the name and title of each author

 of the document, record, or information; (v) the name and title of each addressee

 and recipient; (iv) a description of the subject of the document, record, or

 information; and (vi) the privilege asserted by Defendant. However, no

 documents, records, or other information created or generated pursuant to the

 requirements of this Consent Decree shall be withheld on grounds of privilege.

       180. Defendant may also assert that information required to be provided

 under this Section is protected as Confidential Business Information (“CBI”) under

 40 C.F.R. Part 2. As to any information that Defendant seeks to protect as CBI,

 Defendant shall follow the procedures set forth in 40 C.F.R. Part 2.

       181. This Consent Decree in no way limits or affects any right of entry and

 inspection, or any right to obtain information, held by the United States pursuant to

 applicable federal laws, regulations, or permits, nor does it limit or affect any duty

 or obligation of Defendant to maintain documents, records, or other information

 imposed by applicable federal or state laws, regulations, or permits.




                                          164
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.693     Page 168 of 208




       XVII.     EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

       182. This Consent Decree resolves the civil claims of the United States for

 the violations alleged in the Complaint filed in this action through the Date of

 Lodging and the violations alleged in the March 30, 2012 CAA Notice and Finding

 of Violation and April 15, 2015 RCRA Notice of Violation from the date those

 claims accrued through the Date of Lodging.

       183. The United States reserves all legal and equitable remedies available

 to enforce the provisions of this Consent Decree. This Consent Decree shall not be

 construed to limit the rights of the United States to obtain penalties or injunctive

 relief under the CAA, CWA, CERCLA, EPCRA and RCRA or implementing

 regulations, or under other federal laws, regulations, or permit conditions, except

 as expressly provided in Paragraph 182. The United States further reserves all

 legal and equitable remedies to address any imminent and substantial

 endangerment to the public health or welfare or the environment arising at, or

 posed by, Defendant’s Facility, whether related to the violations addressed in this

 Consent Decree or otherwise.

       184. In any subsequent administrative or judicial proceeding initiated by

 the United States for injunctive relief, civil penalties, other appropriate relief

 relating to the Facility or Defendant’s violations, Defendant shall not assert, and

 may not maintain, any defense or claim based upon the principles of waiver, res


                                           165
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.694    Page 169 of 208




 judicata, collateral estoppel, issue preclusion, claim preclusion, claim-splitting, or

 other defenses based upon any contention that the claims raised by the United

 States in the subsequent proceeding were or should have been brought in the

 instant case, except with respect to claims that have been specifically resolved

 pursuant to Paragraph 182.

       185. This Consent Decree is not a permit, or a modification of any permit,

 under any federal, State, or local laws or regulations. Defendant is responsible for

 achieving and maintaining complete compliance with all applicable federal, State,

 and local laws, regulations, and permits; and Defendant’s compliance with this

 Consent Decree shall be no defense to any action commenced pursuant to any such

 laws, regulations, or permits, except as set forth herein. The United States does

 not, by its consent to the entry of this Consent Decree, warrant or aver in any

 manner that Defendant’s compliance with any aspect of this Consent Decree will

 result in compliance with the CAA, CWA, CERCLA, EPCRA, or RCRA, or with

 any other provisions of federal, State, or local laws, regulations, or permits.

       186. This Consent Decree does not limit or affect the rights of Defendant

 or of the United States against any third parties, not party to this Consent Decree,

 nor does it limit the rights of third parties, not party to this Consent Decree, against

 Defendant, except as otherwise provided by law.




                                           166
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.695    Page 170 of 208




       187. This Consent Decree shall not be construed to create rights in, or grant

 any cause of action to, any third party not party to this Consent Decree.

                                     XVIII.      COSTS

       188. The Parties shall bear their own costs of this action, including

 attorneys’ fees, except that the United States shall be entitled to collect the costs

 (including attorneys’ fees) incurred in any action necessary to collect any portion

 of the civil penalty or any stipulated penalties due but not paid by Defendant.

                                    XIX.      NOTICES

       189. Unless otherwise specified in this Decree, whenever notifications,

 submissions, or communications are required by this Consent Decree, they shall be

 made in writing and addressed to the Defendant, the United States, and EPA, as set

 forth below. If the relevant provision in the Consent Decree requires a submission

 only to EPA, and not to the United States, Defendant does not need to send

 notification to the Department of Justice. Defendant shall provide all submissions

 required by this Consent Decree to the mailing addresses listed below in electronic

 format on physical media such as compact disk, flash drive or other similar item.

 The e-mail addresses listed below are to permit the submission of courtesy copies.

 All submissions should be in Portable Document Format (“PDF”) or similar

 format, unless otherwise noted. If the PDFs are scanned images, Defendant shall

 perform Optical Character Recognition for “image over text” to allow the



                                           167
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.696    Page 171 of 208




 document to be searchable. If data are submitted in electronic spreadsheet form,

 provide the data and corresponding information in editable Excel or Lotus format,

 and not in image format. If Excel or Lotus formats are not available, then the

 format should allow for data to be used in calculations by a standard spreadsheet

 program such as Excel or Lotus. Notwithstanding the above, DSC may submit a

 request for an extension of a deadline by email only to the addresses below.

             a.     Notice or submission to the United States:

 Chief, Environmental Enforcement Section
 Environment and Natural Resources Division
 U.S. Department of Justice
 Box 7611, Ben Franklin Station
 Washington, DC 20044-7611
 Re: DOJ No. 90-5-2-1-10469

 As to the United States by email:
 eescdcopy.enrd@usdoj.gov
 Re: DJ # 90-5-2-1-10469

             b.     Notice or submission to EPA:

 Naeha Dixit
 Office of Regional Counsel
 EPA Region 5
 77 West Jackson Blvd. (C-14J)
 Chicago, IL 60604
 dixit.naeha@epa.gov

             and

                    (1)   For Sections V (Clean Air Act Compliance

 Requirements), XII (Supplemental Environmental Projects), Subparagraphs 143.a


                                         168
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.697   Page 172 of 208




 through 143.e, IX (Reporting Requirements) and X (Permit Submissions):

 Attn: Compliance Tracker, ECA-18J
 Enforcement & Compliance Assurance Division
 Air Enforcement & Compliance Assurance Branch
 EPA Region 5
 77 W. Jackson Blvd.
 Chicago, IL 60604
 R5AirEnforcement@epa.gov

 With a copy by email to:
 loukeris.constantinos@epa.gov

                   (2)   For Sections VI (EPCRA/CERCLA Compliance

 Requirements), XII (Supplemental Environmental Projects), Subparagraph 143.e,

 and IX (Reporting Requirements):

 James Entzminger
 Superfund Division
 EPA Region 5
 77. W. Jackson Blvd. (SE-5J)
 Chicago, IL 60604
 entzminger.james@epa.gov

                   (3)   For Sections VII (RCRA Compliance Requirements) and

 IX (Reporting Requirements):

 Walt Francis
 Enforcement and Compliance Assurance Division
 EPA Region 5
 77 W. Jackson Blvd (ECR-17J)
 Chicago, IL 60604
 Francis.walt@epa.gov

                   (4)   For Sections VIII (Clean Water Act Compliance

 Requirements), IX (Reporting Requirements)

                                      169
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20    PageID.698   Page 173 of 208




 Chief, Water Enforcement and Compliance Assurance Branch
 EPA Region 5
 77 W. Jackson Blvd (WC-15J)
 Chicago, IL 60604
 R5weca@epa.gov
 Re: MIS410652, Dow Silicones Corporation Consent Decree

             c.    Notice or submission to DSC:

 Site Leader
 Dow Silicones Corporation, Midland Plant Site
 c/o The Dow Chemical Company, Michigan Operations
 1790 Building
 Washington Street
 Midland, Michigan 48674

 and

 Michigan Operations Counsel
 The Dow Chemical Company
 1790 Building
 Washington Street
 Midland, Michigan 48674

       190. DSC shall place copies of all Consent Decree submittals listed in

 Subparagraphs a to g below in the Grace A. Dow Memorial Library (“Library”)

 located at 1710 W St. Andrews Road, Midland, MI 48640, which shall be

 accomplished according to the schedule set forth below.

             a.    All annual reports submitted pursuant to Paragraph 123, within

 two (2) Weeks of submission to EPA;

             b.    All submittals approved by EPA pursuant to Paragraphs 137 to

 141, within two (2) Weeks of approval by EPA;


                                        170
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.699    Page 174 of 208




             c.     All submittals made pursuant to Paragraph 142, within two (2)

 Weeks of resolution to EPA’s satisfaction of any comments from EPA regarding

 the submission, or notification from EPA that the agency has no comments;

             d.     The Spill Release Reporting Policy required by Paragraph 85

 and the training procedures required by Paragraph 88, within two (2) Weeks of the

 Effective Date;

             e.     The timeline event reports required by Paragraph 87, within

 two (2) Weeks of submission to EPA, and the SEP Completion Report required by

 Paragraph 146, within two (2) Weeks of EPA’s notification to DSC that it has

 satisfactorily completed the SEP; and

             f.     All other submittals required by the Consent Decree, within two

 (2) Weeks of submission to EPA or (if applicable), approval by EPA, whichever is

 later.

             g.     For any submittal made prior to the Effective Date that is not

 referenced in subparagraphs a through f above, DSC shall place a copy in the

 Library within two (2) Weeks of the Effective Date, unless the submission was

 subject to approval by EPA. In that event, DSC shall place the copy in the Library

 within two (2) Weeks of the Effective Date or approval by EPA, whichever is later.

             h.     In the event that DSC asserts that information contained in any

 of the submittals is protected as Confidential Business Information in accordance


                                         171
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.700    Page 175 of 208




 with Paragraph 180, DSC may redact any such information prior to providing the

 submittal to the Library as required by this Paragraph 190. In the event that DSC

 redacts a submittal in accordance with this Subparagraph, DSC shall have an

 additional two (2) Weeks after the otherwise applicable deadline in Paragraph 190

 to place a copy of the submittal in the Library.

       191. Any Party may, by written notice to the other Parties, change its

 designated notice recipient or notice address provided above. Notices submitted

 pursuant to this Section shall be deemed submitted upon mailing, unless otherwise

 provided in this Consent Decree or by mutual agreement of the Parties in writing.

                              XX.      EFFECTIVE DATE

       192. The Effective Date of this Consent Decree shall be the date upon

 which this Consent Decree is entered by the Court or a motion to enter the Consent

 Decree is granted, whichever occurs first, as recorded on the Court’s docket.

                     XXI.      RETENTION OF JURISDICTION

       193. The Court shall retain jurisdiction over this case until termination of

 this Consent Decree, for the purpose of resolving disputes arising under this

 Decree or entering orders modifying this Decree, pursuant to Sections XV (Dispute

 Resolution) and XII (Supplemental Environmental Projects), or effectuating or

 enforcing compliance with the terms of this Decree.




                                          172
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.701    Page 176 of 208




                              XXII.     MODIFICATION

       194. The terms of this Consent Decree, including any attached appendices,

 may be modified only by a subsequent written agreement signed by all the Parties.

 Where the modification constitutes a material change to this Decree, it shall be

 effective only upon approval by the Court.

       195. Any disputes concerning modification of this Decree shall be resolved

 pursuant to Section XV (Dispute Resolution), provided, however, that, instead of

 the burden of proof provided by Paragraph 174, the Party seeking the modification

 bears the burden of demonstrating that it is entitled to the requested modification in

 accordance with Federal Rule of Civil Procedure 60(b).

                              XXIII.     TERMINATION

       196.   Termination and Partial Termination

              a.    Termination. After Defendant has completed the compliance

 requirements of Sections V (Clean Air Act Compliance Requirements), VI

 (EPCRA/CERCLA Compliance Requirements), VII (RCRA Compliance

 Requirements), and VIII (Clean Water Act Compliance Requirements); complied

 with all other requirements of this Consent Decree, including those relating to

 SEPs required by Section XII (Supplemental Environmental Projects); received

 new or amended Title I CAA permits and a Renewable Operating Permit based on

 the applications submitted by DSC as required under Section X (Permit



                                          173
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.702    Page 177 of 208




 Submissions); paid the civil penalty and any accrued stipulated penalties as

 required by this Consent Decree; and five (5) years have passed since the Effective

 Date of this Consent Decree, Defendant may send the United States a Request for

 Termination, stating that Defendant has satisfied those requirements, together with

 all necessary supporting documentation.

              b.     Partial Termination. If all the conditions specified in

 Subparagraph 196.a have been met except the receipt of new or amended Title I

 CAA permits and a Renewable Operating Permit, and Defendant submitted a

 timely and administratively complete application and has responded to any

 requests for further information regarding such permits, Defendant may send the

 United States a Request for Partial Termination, stating that Defendant has

 satisfied all requirements for partial termination, together with all necessary

 supporting documentation.

       197. Following receipt by the United States of Defendant’s Request for

 Termination or for Request for Partial Termination, the Parties shall confer

 informally concerning the Request and any disagreement that the Parties may have

 as to whether Defendant has satisfactorily complied with the requirements for

 termination or partial termination of this Consent Decree.




                                          174
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.703     Page 178 of 208




              a.     If the United States agrees that the Decree may be terminated,

 the Parties shall submit, for the Court’s approval, a joint stipulation terminating the

 Decree.

              b.     If the United States agrees that the Decree may be partially

 terminated, the parties shall submit, for the Court’s approval, a joint stipulation

 terminating all requirements contained in Subsections A (Applicability of the

 LDAR Program) through N (Benzene Waste) of Section V (Clean Air Act

 Compliance Requirements), and Sections VI (EPCRA/CERCLA Compliance

 Requirements), VII (RCRA Compliance Requirements), and VIII (Clean Water

 Act Compliance Requirements) of this Consent Decree.

       198. If the United States does not agree that the Decree may be terminated

 or partially terminated, as relevant, Defendant may invoke Dispute Resolution

 under Section XV. However, Defendant shall not seek Dispute Resolution of any

 dispute regarding termination until ninety (90) Days after service of its Request for

 Termination.

       199. Regardless of whether Defendant has requested termination of the

 Consent Decree pursuant to Paragraph 196, the United States may seek the Court’s

 approval to terminate or partially terminate this Consent Decree based upon the

 United States’ determination that Defendant has met the requirements for




                                           175
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.704    Page 179 of 208




 termination or partial termination, respectively, in accordance with this Section

 XXIII (Termination).

                        XXIV.       PUBLIC PARTICIPATION

       200. This Consent Decree shall be lodged with the Court for a period of not

 less than thirty (30) Days for public notice and comment in accordance with 28

 C.F.R. § 50.7. The United States reserves the right to withdraw or withhold its

 consent if the comments regarding the Consent Decree disclose facts or

 considerations indicating that the Consent Decree is inappropriate, improper, or

 inadequate. Defendant consents to entry of this Consent Decree without further

 notice and agrees not to withdraw from or oppose entry of this Consent Decree by

 the Court or to challenge any provision of the Decree, unless the United States has

 notified Defendant in writing that it no longer supports entry of the Decree.

                          XXV.      SIGNATORIES/SERVICE

       201. Each undersigned representative of Defendant and the Assistant

 Attorney General for the Environment and Natural Resources Division of the

 Department of Justice or his designee certifies that he or she is fully authorized to

 enter into the terms and conditions of this Consent Decree and to execute and

 legally bind the Party he or she represents to this document.

       202. This Consent Decree may be signed in counterparts, and its validity

 shall not be challenged on that basis. Defendant agrees to accept service of process



                                          176
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.705    Page 180 of 208




 by mail with respect to all matters arising under or relating to this Consent Decree

 and to waive the formal service requirements set forth in Rules 4 and 5 of the

 Federal Rules of Civil Procedure and any applicable Local Rules of this Court

 including, but not limited to, service of a summons. Defendant need not file an

 answer to the complaint in this action unless or until the Court expressly declines

 to enter this Consent Decree, in which case the timing for filing an answer to the

 complaint shall begin running upon entry of the Court’s order.

                              XXVI.      INTEGRATION

       203. This Consent Decree constitutes the final, complete, and exclusive

 agreement and understanding among the Parties with respect to the settlement

 embodied in the Decree and supersedes all prior agreements and understandings,

 whether oral or written, concerning the settlement embodied herein. Other than

 deliverables that are subsequently submitted and approved pursuant to this Decree,

 the Parties acknowledge that there are no representations, agreements, or

 understandings relating to the settlement other than those expressly contained in

 this Consent Decree.

                            XXVII. FINAL JUDGMENT

       204. Upon approval and entry of this Consent Decree by the Court, this

 Consent Decree shall constitute a final judgment of the Court as to the United




                                          177
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.706    Page 181 of 208




 States and Defendant. The Court finds that there is no just reason for delay and

 therefore enters this judgment as a final judgment under Fed. R. Civ. P. 54 and 58.

        XXVIII. 26 U.S.C. SECTION 162(f)(2)(A)(ii) IDENTIFICATION

       205. For purposes of the identification requirement of Section

 162(f)(2)(A)(ii) of the Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii),

 performance of Section II (Applicability), Paragraph 5; Section V (Clean Air Act

 Compliance Requirements), Paragraphs 16 - 83, and related Appendix A (Factors

 to be Considered and Procedures to be Followed to Claim Commercial

 Unavailability), Sections II and III; Section VI (EPCRA/CERCLA Compliance

 Requirements), Paragraphs 84 - 88; Section VII (RCRA Compliance

 Requirements), Paragraphs 89 - 97; Section VIII (Clean Water Act Compliance

 Requirements), Paragraphs 98 - 122; Section IX (Reporting Requirements),

 Paragraphs 123 - 126 (except with respect to the SEPs), Paragraphs 128 - 130;

 Section X (Permit Submissions), Paragraphs 133 - 136; Section XI (Approval of

 Deliverables), Paragraphs 137 - 138 and 142; Section XVI (Information Collection

 and Retention), Paragraphs 176 - 179; and Section XIX (Notices), Paragraph 189,

 is restitution or required to come into compliance with law.




                                         178
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.707    Page 182 of 208




                             XXIX.     APPENDICES

       206. The following Appendices are attached to and part of this Consent

 Decree:

       “Appendix A” is “Factors to be Considered and Procedures to be Followed

       to Claim Commercial Unavailability;”

       “Appendix B” is “Supplemental Environmental Projects;” and

       “Appendix C” is “Dow Silicones Corporation’s L3G Investigations Policy.”



 Dated: January 24, 2020                          s/Thomas L. Ludington
                                                  THOMAS L. LUDINGTON
                                                  United States District Judge




                                       179
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.708    Page 183 of 208




 We hereby consent to the entry ofthe Consent Decree in the matter of United
 States v. Dow Silicones Co~por~ation, subject to public notice and comment.


                                FOR THE UNITED STATES OF AMERICA


                                          ~ /.
                               J   ATHAN D. BRIGHTBILL
                               P ' cipal Deputy Assistant Attorney General
                               Environment and Natural Resources Division
                               United States Department of Justice


                                CATHERINE BANERJEE ROJKO
                                Senior Counsel
                                BONNIE COSGROVE
                                Trial Attorney
                                Environmental Enforcement Section
                                Environment and Natural Resources Division
                               P.O. Box 7611, Ben Franklin Station
                                Washington, D.C. 20044-7611
                               (202)514-5315,(202)616-6584(fax)
                                cath~~ rojk~usdoLgov
                                bonnie.cos grove(a~usdojJgov


                                MATTHEW SCHNEIDER
                                United States Attorney
                                Eastern District of Michigan

                               PETER A. CAPLAN
                                Assistant United States Attorney
                                Eastern District of Michigan
                                211 W.Fort St., Suite 2001
                                Detroit, MI 48226
                               (313)226-9784, P-30643
                                peter.caplan ,usdoj. ov



                                        180
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20     PageID.709   Page 184 of 208




 We hereby consent to the entry of the Consent Decree in the matter of United
 States v. Dow Silicones Corporation, subject to public notice and comment.


                          FOR THE UNITED STATES ENVIRONMENTAL
                          PROTECTION AGENCY


                                       -----
                       �{�
                          T. LEVERETT NELSON
                          Regional Counsel
                          U.S. Environmental Protection Agency
                          Region 5
                          Chicago, IL 60604




                          Associate Regional Counsel
                          U.S. Environmental Protection Agency
                          Region 5
                          Chicago, IL 60604




                                        181
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.710   Page 185 of 208
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.711   Page 186 of 208




          APPENDIX A
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.712    Page 187 of 208




                                       APPENDIX A

             Factors to be Considered and Procedures to be Followed
                       To Claim Commercial Unavailability

       This Appendix outlines the factors to be taken into consideration and the
 procedures to be followed for DSC to assert that a Low-E Valve or Low-E Packing
 is “commercially unavailable” pursuant to Paragraph 39 the Consent Decree.

 I.    FACTORS

        A.    Nothing in this Consent Decree or this Appendix requires DSC to
 utilize any valve or packing that is not suitable for its intended use in a Covered
 Process Unit.

        B.  The following factors are relevant in determining whether a Low-E
 Valve or Low-E Packing is commercially available to replace or repack an existing
 valve:

              1.     Valve type (e.g., ball, gate, butterfly, needle) (this LDAR
                     Program does not require consideration of a different type of
                     valve than the type that is being replaced);
              2.     Nominal valve size (e.g., 2 inches, 4 inches);
              3.     Compatibility of materials of construction with process
                     chemistry;
              4.     Valve operating conditions (e.g., temperature, pressure);
              5.     Service life;
              6.     Packing friction (e.g., impact on operability of valve);
              7.     Whether the valve is part of a packaged system or not;
              8.     Retrofit requirements (e.g., re-piping or space limitations);
              9.     Actual performance (e.g., if a Low-E valve fails to operate as
                     designed, it may subsequently be removed from the
                     commercially available list); and
              10.    Other relevant considerations.

       C.     The following factors may also be relevant, depending upon the
 process unit or equipment where the valve is located:

               1. In cases where the valve is a component of equipment that DSC
 is licensing or leasing from a third party, valve or valve packing specifications
                                           1
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.713    Page 188 of 208



 identified by the lessor or licensor of the equipment of which the valve is a
 component; and

           2. Valve or valve packing vendor or manufacturer
 recommendations for the relevant process unit components.

 II.   PROCEDURES THAT DSC SHALL FOLLOW TO ASSERT
       COMMERCIAL UNAVAILABILITY

       A.     DSC shall comply with the following procedures if it seeks to assert
 commercial unavailability under Paragraph 39 of the Consent Decree, except as
 provided in Section II.B below:

               1.     DSC must contact a reasonable number of vendors of valves or
 valve packing that DSC, in good faith, believes may have valves or valve packing
 suitable for the intended use taking into account the relevant factors listed in
 Section I above.

                   a.   For purposes of this Consent Decree, a reasonable
 number of vendors presumptively shall mean no less than three (3).

                     b.    If fewer than three vendors are contacted, the
 determination of whether such fewer number is reasonable shall be based on
 factors C.1 and C.2 above or on a demonstration that fewer than three (3) vendors
 offer valves or valve packing considering factors (1) – (9) in Section I above.

             2.   DSC shall obtain a written representation from each vendor, or
 equivalent documentation, that a particular valve or valve packing is not available
 as “Low-Emissions” from that vendor for the intended conditions or use.

                    a.    “Equivalent documentation” may include e-mail or other
 correspondence or data showing that a valve or valve packing suitable for the
 intended use does not meet the definition of “Low-E Valve” or “Low-E Packing”
 in the Consent Decree or that the valve or packing is not suitable for the intended
 use; and

                     b.    If the vendor does not respond or refuses to provide
 documentation, “equivalent documentation” may consist of records of DSC’s
 attempts to obtain a response from the vendor.


                                           2
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.714    Page 189 of 208



                3.    Each Annual Report required by Section IX (Reporting
 Requirements) of the Consent Decree shall identify each valve that DSC otherwise
 was required to replace or repack, but for which, during the time period covered by
 the Annual Report, DSC determined that a Low-E Valve and/or Low-E Packing
 was not commercially-available. DSC shall provide a complete explanation of the
 basis for its claim of commercial unavailability, including, as an attachment to the
 Annual Report, all relevant documentation. This report shall be valid for a period
 of twelve months from the date of the report for the specific valve involved and all
 other similar valves, taking into account the factors listed in Part I.

       B.     For one (1) year after the Effective Date of this Consent Decree, DSC
 may consider the valves identified as commercially unavailable during calendar
 year 2016 in accordance with the requirements of Appendix A in the Consent
 Decree In re U.S. v. The Dow Chemical Company, Civil Action No. 1:11-cv-
 13330-TLL-CEB, as commercially unavailable for purposes of Paragraph 39 of
 this Consent Decree.

 III.     OPTIONAL EPA REVIEW OF DSC’S ASSERTION OF
          COMMERCIAL UNAVAILABILITY

       A.     At its option, EPA may review an assertion by DSC of commercial
 unavailability. If EPA disagrees with DSC’s assertion, EPA shall notify DSC in
 writing, specifying the Low-E Valve or Low-E Packing that EPA believes to be
 commercially available and the basis for its view that such valve or packing is
 appropriate taking into consideration the factors described in Part I. After DSC
 receives EPA’s notice, the following shall apply:

              1.     DSC shall not be required to retrofit the valve or valve packing
 for which it asserted commercial unavailability (unless DSC is otherwise required
 to do so pursuant to another provision of the Consent Decree).

               2.    DSC shall be on notice that EPA will not accept a future
 assertion of commercial unavailability for: (i) the valve or packing that was the
 subject of the unavailability assertion; and/or (ii) a valve or packing that is similar
 to the subject assertion, taking into account the factors described in Part I.

               3.     If DSC disagrees with EPA’s notification, DSC and EPA shall
 informally discuss the basis for the claim of commercial unavailability. EPA may
 thereafter revise its determination, if necessary.


                                            3
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20    PageID.715   Page 190 of 208



              4.    If DSC makes a subsequent commercial unavailability claim for
 the same or similar valve or packing that EPA previously rejected, and the
 subsequent claim also is rejected by EPA, DSC shall retrofit the valve or packing
 with the commercially available valve or packing unless DSC is successful under
 Subsection III.B below.

       B.     Any disputes under this Appendix first shall be subject to informal
 discussions between DSC and EPA for a period not to exceed sixty (60) Days, after
 which point DSC may invoke the dispute resolution provisions of Section XV of
 the Consent Decree.




                                         4
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.716   Page 191 of 208




             APPENDIX B
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20         PageID.717    Page 192 of 208




                                      APPENDIX B

                 SUPPLEMENTAL ENVIRONMENTAL PROJECTS

I.                 Enhanced Monitoring and Repair Project for Connectors
     A.    DESCRIPTION
     Under the Enhanced Monitoring and Repair Project for Connectors (“Enhanced
     Monitoring SEP”), DSC shall monitor fugitive emissions from connectors, a type
     of component that DSC is not required to monitor under the MON or any other
     federal, state, or local law. DSC shall repair all connectors found to be leaking
     (i.e., emitting HAP above 500 parts per million (“ppm”)) as measured by Method
     21. DSC shall use and compare two methods to monitor fugitive emissions and
     identify leaks or potential leaks: Method 21, which is required for equipment
     subject to the MON; and the optical gas imaging infrared (“OGI”) camera, which
     provides for visual imaging of certain fugitive VOC and HAP emissions and
     identification of potential leaks through infrared technology.

     For purposes of this SEP, the term “Method 21” shall mean the test method at 40
     C.F.R. Part 60, Appendix A, Method 21, and include any modifications to Method
     21 allowed under the MON. The term “connector” shall mean those connectors
     that are not inaccessible or unsafe-to-monitor, as defined by 40 C.F.R. Part 63,
     Subpart UU, and are “in organic HAP service,” as defined in 40 C.F.R. § 63.1020.
     “Potential leaks” shall mean any emissions that are visible when using the OGI
     camera.

     The Enhanced Monitoring SEP will result in pollution reduction of HAP and VOC
     emissions through the identification and repair of leaking connectors, which are
     not otherwise required to be monitored under DSC’s LDAR program.
     Additionally, this SEP requires DSC to make all appropriate repairs through the
     use of two different types of monitoring equipment.

     B.    SCOPE OF WORK

     DSC shall complete two sets of Method 21 and OGI camera monitoring events
     known as Year One and Year Two. During Year One, DSC’s qualified LDAR
     contractor shall conduct Method 21 monitoring on all connectors by using flame
     ionization detectors. DSC shall then use an OGI camera to monitor the leaking
     connectors. During Year Two, DSC shall first monitor the connectors using the

                                              1
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.718    Page 193 of 208



 OGI camera and then monitor those same connectors using Method 21 and repair
 any leaks.

 1.    First Set of Monitoring Events (Year One)

       a. DSC’s third-party LDAR contractor shall conduct Method 21 monitoring
          on all connectors in process units that are subject to the MON. Each
          connector leaking at a rate of 500 ppm or greater shall be identified with
          a unique identification tag and documented. Documentation shall consist
          of the following: date of monitoring; unique tag number and
          corresponding process unit; and highest documented ppm reading for the
          component.

       b. Within five (5) days of identifying a leaking connector, DSC shall
          monitor the leaking connector using the OGI camera. Within fifteen (15)
          days of identifying the leaking connector, DSC shall repair the leaking
          connector, unless a process unit shutdown, as defined in 40 C.F.R. Part
          63, Subpart UU, is required. If a process unit shutdown is required, DSC
          shall repair the connector prior to beginning operation of that unit.

       c. Within three (3) months of completion of the Year One OGI camera
          monitoring event, DSC shall develop a set of instructions for identifying
          leaking connectors with the OGI camera (“OGI Camera Connector
          Monitoring Instructions” or “Instructions”). The Instructions shall
          address how the OGI camera should be operated to monitor connectors at
          the Facility. The OGI Camera Connector Monitoring Instructions shall
          include: a process used to confirm equipment is in HAP service1 during
          the monitoring event; appropriate weather conditions for monitoring; a
          step-by-step guide to operating the equipment and identifying potential
          leaks; and a form to be filled out if a potential leak is identified.

 2.    Second Set of Monitoring Events (Year Two)

       a. DSC shall monitor all connectors in process units that are subject to the
          MON in accordance with the OGI Camera Connector Monitoring


 1
   Monitoring shall be performed when the equipment is in organic HAP service or
 is in use with any other detectable material.
                                          2
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20      PageID.719    Page 194 of 208



          Instructions. All connectors for which DSC observes emissions using the
          camera shall be identified with a unique identification tag and
          documented. Documentation shall consist of the: date of monitoring;
          unique tag number; and corresponding process unit.

       b. DSC, using its third-party LDAR contractor, shall conduct Method 21
          monitoring on all connectors in process units that are subject to the
          MON, monitoring each connector within fifteen (15) days after it was
          monitored with the OGI camera. Within fifteen (15) days of monitoring
          a leaking connector using Method 21, DSC shall repair the leaking
          connector, unless a process unit shutdown, as defined in 40 C.F.R. Part
          63, Subpart UU, is required. If a process unit shutdown is required, DSC
          shall repair the connector prior to beginning operation of that unit.

 3.    Final Report (Year Two)

       By three (3) months after the end of Year Two under this Consent Decree,
       DSC shall develop and submit to EPA pursuant to Section XIX (Notices) a
       report summarizing the results of the two monitoring methods used for
       monitoring and identifying leaking connectors or potentially leaking
       connectors. The Final Report shall include:

       a. A copy of the OGI Camera Connector Monitoring Instructions, including
          any edits made to improve the Instructions following the second set of
          monitoring events;

       b. Leak rates (for Method 21) and potential leak rates (for OGI), including
          number of Method 21 leaks and OGI potential leaks and total number of
          connectors monitored, identified during each monitoring event for both
          OGI and Method 21, provided in Excel format;

       c. Repair logs for all identified leaks, including tag numbers and attempts;
          and

       d. A summary of leaking connectors (by Method 21) or potentially leaking
          connectors (by OGI camera) that were not identified by both the OGI
          camera and Method 21 and identification of any potential causes.



                                          3
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20           PageID.720    Page 195 of 208




 C.    SCHEDULE

  ACTION                                        DUE DATE

  Order OGI Camera                              Within four (4) months of the Effective
                                                Date
  Train staff to use OGI camera                 Within sixty (60) Days of receiving the
                                                OGI camera
  Initiate project: Year One                    Within thirty (30) Days of staff training

  Continue project: Year One                    Lasts one (1) year after initiation

  Develop a set of instructions for             Within three (3) months of completion
  identifying leaking connectors with the       of the Year One OGI camera
  OGI camera                                    monitoring events
                                                Begins one (1) year and three (3)
                                                months after initiation of Year One
  Continue project: Year Two
                                                project, and ends one year after
                                                initiation of Year Two
                                                Within three (3) months of the end of
  Submit Final Report                           Year Two or sixty (60) months of the
                                                Effective Date, whichever is later


 D.    ESTIMATED COST

       DSC expects to spend $288,000 to implement this SEP.




                                            4
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.721    Page 196 of 208




                             APPENDIX B, Continued

              SUPPLEMENTAL ENVIRONMENTAL PROJECT

                           II.     LDAR Pump Upgrade SEP
 A.    DESCRIPTION
 The project involves the replacement and upgrade of eleven (11) pumps in the
 buildings listed below in Section B that DSC monitors as part of the Facility’s
 LDAR program. DSC selected these eleven (11) pumps because they have been
 identified as leaking, despite having been repaired several times in recent years.
 The replacement and upgrade of these pumps with better control technology will
 be more effective at reducing fugitive emissions than continuing to make repairs
 on older equipment, and is not otherwise required.

 The LDAR Pump Upgrade SEP is a pollution prevention project designed to
 ensure VOCs and HAPs are reduced from the eleven (11) pump seals referenced
 below in Section B.

 B.    SCOPE OF WORK

 DSC shall replace and upgrade eleven (11) pumps, which are located in the 505,
 303, 306, 321, and 3104 buildings at the Facility. DSC shall replace ten (10)
 pumps with seal-less mag drive pumps, and replace one (1) pump seal system with
 a double mechanical seal.

 C.    SCHEDULE

  ACTION                                      DUE DATE

  Order new pumps and associated              Within one hundred twenty (120) Days
  replacement equipment                       of the Effective Date
  Complete replacement and upgrade of         Within twelve (12) months of arrival of
  selected equipment                          the pumps and associated equipment or
                                              within thirty-six (36) months of the
                                              Effective Date, whichever is later




                                          5
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20     PageID.722   Page 197 of 208



 D.    ESTIMATED COST

 DSC expects to spend $320,000 to implement this SEP.




                                       6
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20        PageID.723    Page 198 of 208




                                APPENDIX B, continued

              SUPPLEMENTAL ENVIRONMENTAL PROJECT

                         III.      LDAR Agitator Upgrade SEP
 A.    DESCRIPTION
 The project involves the replacement and upgrade of five (5) agitators that DSC
 monitors as part of the Facility’s LDAR program. DSC selected the five (5)
 agitators for the project because they have been identified as leaking, despite
 having been repaired several times in recent years. The replacement and upgrade
 of these agitators with better control technology will be more effective in reducing
 fugitive emissions than continuing to make repairs, and is not otherwise required.

 The LDAR Agitator Upgrade SEP is a pollution prevention project designed to
 ensure emissions of VOCs and HAPs are reduced from specific agitator seals at the
 Facility.

 B.    SCOPE OF WORK
 DSC shall replace four (4) of the agitators and perform a seal upgrade on one (1)
 agitator, which are located in the 505 building at the Facility.

 C.    SCHEDULE

  ACTION                                       DUE DATE

  Order new agitators and associated           Within one hundred twenty (120) Days
  replacement equipment                        of the Effective Date
  Complete replacement and upgrade of          Within twelve (12) months of arrival of
  selected equipment                           the agitators and associated equipment
                                               or thirty-six (36) months after the
                                               Effective Date, whichever is later


 D.    ESTIMATED COST

 DSC expects to spend $566,000 to implement this SEP.


                                           7
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20     PageID.724    Page 199 of 208




                               APPENDIX B, continued

              SUPPLEMENTAL ENVIRONMENTAL PROJECT

                         IV.      Lead Hazard Abatement SEP
 A.    DESCRIPTION
 The Lead Hazard Abatement SEP is designed to protect children from lead-based
 paint hazards in the following child-occupied facilities in Midland, Michigan and
 the surrounding area: public or commercial facilities, including day care centers,
 or facilities owned or operated by any qualified Internal Revenue Code Section
 501(c)(3) tax-exempt organization. This SEP may include, but is not limited to,
 the following: window replacement, using energy efficient windows that meet
 EPA Energy Star criteria; removal of lead-based paint and dust; permanent
 enclosure or encapsulation of lead-based paint; and replacement of lead-based
 painted surfaces or fixtures. The SEP will consist of lead-based paint abatement in
 child-occupied facilities that children aged six and under or pregnant women
 regularly visit.

 B.    SCOPE OF WORK

 DSC shall implement this SEP in child-occupied facilities within a 50-mile radius
 of the Facility that young children and/or pregnant women regularly visit, and may
 include properties in Saginaw County, Bay County, and Midland County.

 Nothing in this Consent Decree shall prevent DSC from using nonprofit
 organizations, contractors, or consultants in planning and implementing this SEP.
 In implementing this SEP, DSC shall ensure that the individuals or entities
 performing the work have experience in conducting lead-based paint abatement
 work. DSC also shall conduct the Lead Hazard Abatement SEP in accordance
 with all applicable federal and state work practice and notification requirements,
 and the United States Department of Housing and Urban Development’s
 (“HUD’s”) Guidelines for the Evaluation and Control of Lead-Based Paint
 Hazards in Housing and the State of Michigan. “Eligible costs” shall mean the
 costs of conducting lead-based paint abatement work in compliance with the HUD
 Guidelines, such as lead inspections/risk assessments, remediation and clearance,
 purchase of materials, and costs allowed by the HUD Guidelines, except that up to
 ten (10) percent of total costs billed by any contractor retained by DSC may be
 overhead costs yet still be considered “Eligible Costs.”

                                          8
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20    PageID.725   Page 200 of 208




 C.    SCHEDULE

  ACTION                           DUE DATE

  Select Contractor               Within three (3) months of the Effective Date
  Fully fund an escrow account to Within two (2) months of the Effective Date
  pay for the project
  Complete project                Within twenty-four (24) months of the
                                  Effective Date, unless this date by extended by
                                  mutual agreement of DSC and EPA in writing
                                  for a period of no more than one hundred
                                  eighty (180) Days

 D.    ESTIMATED COST

 DSC shall spend at least $111,335 to implement this SEP.




                                         9
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20       PageID.726    Page 201 of 208




                              APPENDIX B, continued

               SUPPLEMENTAL ENVIRONMENTAL PROJECT

      V.      SAFER Chemical Monitoring System Integration & Upgrade SEP
 A.    DESCRIPTION
 DSC shall implement the SAFER System SEP to merge and upgrade the DSC
 emergency system and the Dow Chemical SAFER® Chemical Monitoring System
 (“SAFER system”), which includes hardware and software used to detect and
 model chemical releases to facilitate responses to chemical releases. Under the
 SAFER System SEP, DSC shall merge the DSC and Dow Chemical SAFER
 systems into one integrated data management system covering both companies’
 Midland, Michigan facilities. DSC shall upload site maps and data related to
 potential chemical releases, including all scenarios, chemicals, and readings from
 weather towers and sensors.

 DSC shall also upgrade monitoring equipment to portable units that can
 communicate with the SAFER system to do real-time map plotting of projected
 plumes of vapor releases. DSC shall purchase fourteen portable detection units,
 known as AreaRAE monitors. AreaRAE monitors are wireless, transportable area
 monitors that can simultaneously detect toxic combustible gases, volatile organic
 chemicals, and meteorological factors that can affect the speed and direction of the
 gas. Each monitor can be equipped with up to six sensors for toxic and
 combustible gases. Over twenty different types of sensors exist at the Facility, and
 can be switched as needs change. DSC shall donate four (4) of these AreaRAE
 monitors to the Midland County Office of Emergency Management to assist local
 responders in effectively and quickly responding to releases.

 This emergency planning preparedness SEP should allow DSC and The Dow
 Chemical Company personnel and local responders to obtain more information
 more quickly to understand the affected area better during a chemical release. It is
 also designed to allow for faster response to the affected areas, as well as for more
 informed communications to the local authorities regarding the concentration of a
 chemical and the expected pathway of the chemical plume.




                                          10
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20     PageID.727     Page 202 of 208



 B.    SCOPE OF WORK

 DSC shall purchase the following items:

                            ITEM                                 ESTIMATED COST
  Fourteen (14) RAE AreaRAE Plus Monitors CSA/ISM                $129,780
  900MHZ/MESH/WI-FI/LEL/O2/Wind Sensor Module
  Ten (10) PRORAE guardian TIE 3 Licenses                        $7,500
  One (1) RAELink Kit that includes RAELink 3 900 MHZ            $2,550
  Modem w/Bluetooth & GPS, Charging Adaptor with AC
  Cable, Alkaline Battery Pack, Coiled RS-232 Serial Cable
  for RAE Portable Products, RS-232 Serial Computer
  Interface Cable, RS-232 Serial to USB Adaptor, Whip
  Antenna, Magnet Mount Antenna with 12’ Cable, Quick
  Reference Guide, Resource CD, and Hard Transport Case
  One (1) PRORAE Guardian CD                                     $80
  Ten (10) Guaranteed Cost of Ownership/Warranties, 5 year,      $35,970
  AreaRAE Plus
  Four (4) SAFER System, LLC In-House Engineering                $3,140
  Services – four (4) hour blocks
  One (1) SAFER Systems, LLC On-Site Services Daily Rate         $2,395
  – Includes completion of agreed-to scope of work and travel
  expenses
  Five (5) SAFER One system software annual subscriptions        $144,750


 C.    SCHEDULE

  ACTION                                                   DUE DATE

  Order equipment                           Within ninety (90) Days of the Effective
                                            Date
  Install equipment                         Within six (6) months of receiving
                                            equipment and supplies or thirty-six (36)
                                            months of the Effective Date, whichever is
                                            later


                                           11
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.728   Page 203 of 208




  Donate four (4) portable AreaRAE        Within thirty (30) Days of receiving the
  monitors to Midland County Office of    AreaRAE monitors or thirty-six (36) months
  Emergency Management                    of the Effective Date, whichever is later

 D.    ESTIMATED COST

 DSC expects to spend at least $326,165 to implement this SEP.




                                         12
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.729   Page 204 of 208




            APPENDIX C
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.730   Page 205 of 208
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.731   Page 206 of 208
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.732   Page 207 of 208
Case 1:19-cv-11880-TLL-PTM ECF No. 8 filed 01/24/20   PageID.733   Page 208 of 208
